Exhibit 10.1

Execution Version

Published CUSIP Number: H0153MAA6

Revolving Credit CUSIP Number: H0153MAB4

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

among

ALLIED WORLD ASSURANCE COMPANY HOLDINGS, AG,

ALLIED WORLD ASSURANCE COMPANY HOLDINGS, LTD,

and

ALLIED WORLD ASSURANCE COMPANY, LTD

The LENDERS Party Hereto,

CITIBANK, N.A,

as Syndication Agent

and

BANK OF MONTREAL and

ING BANK N.V., LONDON BRANCH,

as Co-Documentation Agents

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Fronting Bank and L/C Agent

$450,000,000 Senior Secured Revolving Credit Facility

WELLS FARGO SECURITIES, LLC

and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Joint Bookrunners

Dated as of June 7, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

 

DEFINITIONS

  



  

Section 1.1

   Defined Terms      2   

Section 1.2

   Accounting Terms; GAAP and SAP      27   

Section 1.3

   Other Terms; Construction      27   

Section 1.4

   Exchange Rates; Currency Equivalents      28   

Section 1.5

   Redenomination of Certain Foreign Currencies and Computation of Dollar
Amounts      29   

Section 1.6

   Times of Day      29   

ARTICLE II

 

AMOUNT AND TERMS OF THE CREDIT

  



  

Section 2.1    Commitments      29    Section 2.2    Borrowings      30   
Section 2.3    Disbursements; Funding Reliance; Domicile of Loans      31   
Section 2.4    Evidence of Debt; Notes      32    Section 2.5    Termination and
Reduction of Commitments      33    Section 2.6    Mandatory Payments and
Prepayments      33    Section 2.7    Voluntary Prepayments      33    Section
2.8    Interest      34    Section 2.9    Fees      35    Section 2.10   
Conversions and Continuations      36    Section 2.11    Method of Payments;
Computations; Apportionment of Payments      37    Section 2.12    Recovery of
Payments      38    Section 2.13    Use of Proceeds      39    Section 2.14   
Pro Rata Treatment      39    Section 2.15    Increased Costs; Change in
Circumstances; Illegality      40    Section 2.16    Taxes      42    Section
2.17    Compensation      46    Section 2.18    Replacement Lenders      46   
Section 2.19    Increase in Commitments      48    Section 2.20    Defaulting
Lenders      50   

ARTICLE III

 

LETTERS OF CREDIT

  



  

Section 3.1    Syndicated Letters of Credit      54    Section 3.2   
Participated Letters of Credit      57    Section 3.3    Existing Letters of
Credit      61   

 

i



--------------------------------------------------------------------------------

Section 3.4    Conditions Precedent to the Issuance of Letters of Credit      61
   Section 3.5    Obligations Absolute      62    Section 3.6    Interest     
64    Section 3.7    Interest Rate Determination      64    Section 3.8   
Collateralization of Letters of Credit      64    Section 3.9    Use of Letters
of Credit      65   

ARTICLE IV

 

CONDITIONS PRECEDENT

  



  

Section 4.1    Conditions Precedent to the Restatement Date      66   
Section 4.2    Conditions Precedent to All Credit Extensions      69   

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

  



  

Section 5.1    Organization and Power      70    Section 5.2    Authorization;
Enforceability      70    Section 5.3    No Violation      71    Section 5.4   
Governmental and Third-Party Authorization; Permits      71    Section 5.5   
Litigation      72    Section 5.6    Taxes      72    Section 5.7   
Subsidiaries      72    Section 5.8    Full Disclosure      73    Section 5.9   
Absence of Default      73    Section 5.10    Ownership of Property; Liens     
73    Section 5.11    Margin Regulations      73    Section 5.12    No Material
Adverse Effect      73    Section 5.13    Financial Matters      73   
Section 5.14    ERISA      74    Section 5.15    Environmental Matters      75
   Section 5.16    Compliance with Laws      75    Section 5.17    Regulated
Industries      76    Section 5.18    Insurance      76    Section 5.19    OFAC;
PATRIOT Act      76    Section 5.20    Security Documents      76   
Section 5.21    Status under Bermuda Law      76    Section 5.22    Status under
Swiss Law      77   

ARTICLE VI

 

AFFIRMATIVE COVENANTS

  



  

Section 6.1    GAAP Financial Statements      78    Section 6.2    Statutory
Financial Statements      79   

 

ii



--------------------------------------------------------------------------------

Section 6.3    Other Business and Financial Information      79    Section 6.4
   Corporate Existence; Franchises; Maintenance of Properties      82   
Section 6.5    Compliance with Laws      82    Section 6.6    Payment of
Obligations      82    Section 6.7    Insurance      82    Section 6.8   
Maintenance of Books and Records; Inspection      83    Section 6.9    Dividends
     83    Section 6.10    OFAC; PATRIOT Act Compliance      83    Section 6.11
   Collateral      83    Section 6.12    Further Assurances      84   
Section 6.13    Use of Proceeds      85   

ARTICLE VII

 

FINANCIAL COVENANTS

  



  

Section 7.1    Maximum Consolidated Indebtedness to Total Capitalization      85
   Section 7.2    Minimum Financial Strength Rating      85   

ARTICLE VIII

 

NEGATIVE COVENANTS

  



  

Section 8.1    Fundamental Changes      85    Section 8.2    Indebtedness     
86    Section 8.3    Liens      87    Section 8.4    Disposition of Assets     
88    Section 8.5    Transactions with Affiliates      88    Section 8.6   
Restricted Payments      89    Section 8.7    Accounting Changes      89   
Section 8.8    Private Act      90   

ARTICLE IX

 

EVENTS OF DEFAULT

  



  

Section 9.1    Events of Default      90    Section 9.2    Remedies; Termination
of Commitments, Acceleration, Etc.      93    Section 9.3    Remedies; Set Off
     93   

ARTICLE X

 

THE ADMINISTRATIVE AGENT

  



  

Section 10.1    Appointment and Authority      94    Section 10.2    Rights as a
Lender      94    Section 10.3    Exculpatory Provisions      95    Section 10.4
   Reliance by Administrative Agent      96   

 

iii



--------------------------------------------------------------------------------

Section 10.5    Delegation of Duties      96    Section 10.6    Resignation of
Administrative Agent      96    Section 10.7    Non-Reliance on Administrative
Agent and Other Lenders      97    Section 10.8    No Other Duties, Etc.      97
   Section 10.9    Collateral and Guaranty Matters      97    Section 10.10   
Administrative Agent May File Proofs of Claim      98    Section 10.11    The
L/C Agent and the Fronting Banks      98   

ARTICLE XI

 

MISCELLANEOUS

  



  

Section 11.1    Expenses; Indemnity; Damage Waiver      99    Section 11.2   
Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of Process
     101    Section 11.3    Waiver of Jury Trial      102    Section 11.4   
Notices; Effectiveness; Electronic Communication      102    Section 11.5   
Amendments, Waivers, etc.      104    Section 11.6    Successors and Assigns   
  105    Section 11.7    No Waiver      109    Section 11.8    Survival      110
   Section 11.9    Severability      110    Section 11.10    Construction     
110    Section 11.11    Confidentiality      110    Section 11.12    Judgment
Currency      111    Section 11.13    Counterparts; Integration; Effectiveness
     112    Section 11.14    Disclosure of Information      112    Section 11.15
   USA PATRIOT Act Notice      112   

ARTICLE XII

 

THE GUARANTY

  



  

Section 12.1    The Guaranty      112    Section 12.2    Guaranty Unconditional
     113    Section 12.3    Discharge Only upon Payment in Full; Reinstatement
in Certain Circumstances      113    Section 12.4    Waiver by the Guarantors   
  114    Section 12.5    Subrogation      114    Section 12.6    Stay of
Acceleration      114    Section 12.7    Continuing Guaranty; Assignments     
115   

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

   Form of Note

Exhibit B–1

   Form of Notice of Borrowing

Exhibit B–2

   Form of Notice of Conversion/Continuation

Exhibit C

   Form of Compliance Certificate

Exhibit D

   Form of Assignment and Assumption

Exhibit E

   Form of Security Agreement

Exhibit F–1

   Form of Opinion of Kelley Drye & Warren LLP

Exhibit F–2

   Form of Opinion of Conyers Dill & Pearman Limited

Exhibit F–3

   Form of Opinion of Baker & McKenzie

Exhibit G

   Form of Collateral Base Report

Exhibit H–1

   Form of U.S. Tax Certificate (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

Exhibit H–2

   Form of U.S. Tax Certificate (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

Exhibit H–3

   Form of U.S. Tax Certificate (For Non–U.S. Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit H–4

   Form of U.S. Tax Certificate (For Non–U.S. Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

SCHEDULES

 

Schedule 1.1(a)

   Commitments and Notice Addresses

Schedule 1.1(b)

   Collateral Base

Schedule 3.3

   Existing Letters of Credit

Schedule 5.4

   Licenses

Schedule 5.7

   Subsidiaries

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 7, 2012, is made
among ALLIED WORLD ASSURANCE COMPANY HOLDINGS, AG, a Swiss corporation (“Swiss
Holdings”), ALLIED WORLD ASSURANCE COMPANY HOLDINGS, LTD, an exempted company
incorporated in Bermuda (“Holdings”), ALLIED WORLD ASSURANCE COMPANY, LTD, an
exempted company incorporated in Bermuda (“Allied World”), the Lenders party
hereto, CITIBANK, N.A., as Syndication Agent for the Lenders and WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as Administrative Agent, L/C Agent
and Fronting Bank for the Lenders.

RECITALS

The Credit Parties, the financial institutions party thereto and Wells Fargo, as
Administrative Agent, L/C Agent and a Fronting Bank are parties to that certain
Credit Agreement dated as of November 27, 2007, as amended by the First
Amendment to Credit Agreement dated as of February 25, 2010 and the Second
Amendment to Credit Agreement dated as of November 30, 2010, providing for a
$400,000,000 secured letter of credit facility (the “Existing Secured Credit
Agreement”).

The Credit Parties, the Lenders, the Administrative Agent, the L/C Agent and a
Fronting Bank have agreed to (i) enter into this Agreement in order to amend and
restate the Existing Secured Credit Agreement in its entirety; (ii) re-evidence
the “Obligations” under, and as defined in, the Existing Secured Credit
Agreement, which shall be repayable in accordance with the terms of this
Agreement; and (iii) set forth the terms and conditions under which the Lenders
will, from time to time, make available to the Borrowers a secured letter of
credit facility for the issuance of secured standby letters of credit for the
account of the Borrowers in the aggregate principal amount of $450,000,000, with
a subfacility of $150,000,000 for the making of secured revolving loans to the
Borrowers.

It is the intent of the parties hereto that this Agreement not constitute a
novation of the obligations and liabilities of the parties under the Existing
Secured Credit Agreement or be deemed to evidence or constitute full repayment
of such obligations and liabilities, but that this Agreement amend and restate
in it is entirety the Existing Secured Credit Agreement and re-evidence the
obligations and liabilities of the Credit Parties outstanding hereunder, which
shall be payable in accordance with the terms hereof.

It is also the intent of the Credit Parties to confirm that all obligations
under the applicable “Credit Documents” (as referred to and defined in the
Existing Secured Credit Agreement) shall continue in full force and effect as
modified or restated by the Credit Documents (as referred to and defined herein)
and that, from and after the Restatement Date, all references to the “Credit
Agreement” contained in any such existing “Credit Documents” shall be deemed to
refer to this Agreement.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms. For purposes of this Agreement, in addition to the
terms defined elsewhere herein, the following terms shall have the meanings set
forth below (such meanings to be equally applicable to the singular and plural
forms thereof):

“Account Control Agreement” means each control agreement among a Custodian, the
Administrative Agent and (respectively) one or more of the Borrowers, each in
form and substance reasonably satisfactory to the Administrative Agent.

“Account Designation Letter” means a letter from any Borrower to the
Administrative Agent, duly completed and signed by an Authorized Officer of such
Borrower and in form and substance reasonably satisfactory to the Administrative
Agent, listing any one or more accounts to which such Borrower may from time to
time request the Administrative Agent to forward the proceeds of any Loans made
hereunder.

“Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which any Credit Party directly, or
indirectly through one or more Subsidiaries, (i) acquires any going business,
division thereof or line of business, or all or substantially all of the assets,
of any Person, whether through purchase of assets, amalgamation, merger or
otherwise, or (ii) acquires Capital Stock of any Person having at least a
majority of combined voting power of the then outstanding Capital Stock of such
Person.

“Additional Lender” has the meaning given to such term in Section 2.19(a).

“Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan, a rate
per annum equal to the LIBOR Rate as in effect at such time plus 0.75%.

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent appointed under Section 10.1, and its successors and permitted assigns in
such capacity.

“Administrative Questionnaire” means, with respect to each Lender, the
administrative questionnaire in the form submitted to such Lender by the
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, none of the Administrative Agent, the L/C Agent,
any Fronting Bank nor any Lender shall be deemed an “Affiliate” of any Credit
Party.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Amended and Restated Credit Agreement.

“Allied World” has the meaning given to such term in the introductory paragraph
of this Agreement.

 

2



--------------------------------------------------------------------------------

“Annual Statement” means, with respect to any Insurance Subsidiary for any
fiscal year, the annual financial statements of such Insurance Subsidiary as
required to be filed with the Insurance Regulatory Authority of its jurisdiction
of domicile and in accordance with the laws of such jurisdiction, together with
all exhibits, schedules, certificates and actuarial opinions required to be
filed or delivered therewith.

“Applicable Currency” shall mean, with respect to any Letter of Credit, Dollars
or the Foreign Currency in which the Stated Amount of such Letter of Credit is
denominated.

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender, or (iii) a Person (or an Affiliate of a Person)
that administers or manages a Lender.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 11.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

“Australian Dollars” means the Currency of the Commonwealth of Australia.

“Authorized Officer” means, with respect to any action specified herein to be
taken by or on behalf of any Credit Party, any officer of such Credit Party duly
authorized by resolution of the board of directors or other governing body of
such Credit Party to take such action on its behalf, and whose signature and
incumbency shall have been certified to the Administrative Agent in a manner
reasonably acceptable to the Administrative Agent.

“Availability Period” means the period from and including the Closing Date to
the Commitment Termination Date.

“Bankruptcy Code” means 11 U.S.C. §§101 et seq., as amended from time to time,
and any successor statute, and all rules from time to time promulgated
thereunder.

“Bankruptcy Event” means the occurrence of an Event of Default pursuant to
Section 9.1(g) or Section 9.1(h).

“Base Rate” means the highest of (i) the per annum interest rate publicly
announced from time to time by Wells Fargo in Charlotte, North Carolina, to be
its prime commercial lending rate (which may not necessarily be its lowest or
best lending rate), as adjusted to conform to changes as of the opening of
business on the date of any such change in such prime rate, (ii) the Federal
Funds Rate plus 0.5% per annum, as adjusted to conform to changes as of the
opening of business on the date of any such change in the Federal Funds Rate and
(iii) the LIBOR Rate for an interest period of one month plus 1.00%.

“Base Rate Loan” means, at any time, any Loan that bears interest at such time
at the Base Rate.

“Borrower” means any of Holdings and Allied World, as the context may require,
and “Borrowers” means all of the foregoing.

 

3



--------------------------------------------------------------------------------

“Borrowing” means the incurrence by a Borrower (including as a result of
conversions or continuations of outstanding Loans pursuant to Section 2.10) on a
single date of a group of Loans pursuant to Section 2.2 of a single Type and, in
the case of LIBOR Loans, as to which a single Interest Period is in effect.

“Borrowing Date” means, with respect to any Borrowing, the date upon which such
Borrowing is made.

“Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina, New
York, New York or Bermuda are authorized or required by law to be closed,
(ii) if such day relates to the issuance of or payment under, or any fundings,
disbursements, settlements or payments in respect of, any Letter of Credit
denominated in Euros (or any notice with respect thereto), that is also a TARGET
Day, (iii) if such day relates to the issuance of or payment under, or any
fundings, disbursements, settlements or payments in respect of, a Letter of
Credit denominated in a Currency other than Dollars or Euro, or any other
dealings in any Currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Letter of Credit (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
Currency and/or (iv) in respect of any determination relevant to a LIBOR Loan,
any such day that is also a day on which trading in Dollar deposits is conducted
by banks in the London interbank Eurodollar market.

“Canadian Dollars” means the Currency of Canada.

“Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any Capital Lease, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation and (ii) with
respect to any Person that is not a corporation, or a natural person, any and
all partnership, membership, limited liability company or other equity interests
of such Person.

“Cash Collateral Account” has the meaning given to such term in Section 3.8(a).

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or an Issuing
Bank (as applicable) and the Lenders, as collateral for the Letter of Credit
Exposure or obligations of any Lenders to fund participations in respect thereof
(as the context may require), cash or deposit account balances. “Cash
Collateral” has a meaning correlative to the foregoing and shall include the
proceeds of Cash Collateral and other credit support.

 

4



--------------------------------------------------------------------------------

“Cash Equivalents” means (i) securities issued or unconditionally guaranteed or
insured by the United States of America or any agency or instrumentality
thereof, backed by the full faith and credit of the United States of America and
maturing within one year from the date of acquisition, (ii) commercial paper
issued by any Person, maturing within 270 days from the date of acquisition and,
at the time of acquisition, having a rating of at least A-1 or the equivalent
thereof by Standard & Poor’s or at least P-1 or the equivalent thereof by
Moody’s, (iii) bankers’ acceptances, time deposits and certificates of deposit
maturing within 270 days from the date of issuance and issued by a bank or trust
company organized under the laws of the United States of America or any state
thereof (y) that has combined capital and surplus of at least $500,000,000 or
(z) that has (or is a subsidiary of a bank holding company that has) a long-term
unsecured debt rating of at least A or the equivalent thereof by Standard &
Poor’s or at least A2 or the equivalent thereof by Moody’s, (iv) repurchase
obligations with a term not exceeding thirty (30) days with respect to
underlying securities of the types described in clause (i) above entered into
with any bank or trust company meeting the qualifications specified in
clause (iii) above, and (v) money market funds at least 95% of the assets of
which are continuously invested in securities of the foregoing types.

“Change in Law” means the occurrence, after the Restatement Date, of any of the
following: (i) the adoption or taking effect of any law, rule, regulation or
treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives to which a Lender is subject
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Claims” has the meaning given to such term in the definition of “Environmental
Claims”.

“Closing Date” means November 27, 2007.

“Code” means the Internal Revenue Code of 1986.

“Collateral” has the meaning given to such term in each Security Agreement.

“Collateral Base” means for any Business Day as of which it is being calculated,
the amount equal to the aggregate fair market value (or, as to cash, the amount
thereof) of each item of Eligible Collateral held in a Custodial Account of a
Borrower multiplied by the Eligible Percentage for such Eligible Collateral as
set forth on Schedule 1.1(b), in each case as of the close of business on the
immediately preceding Business Day or, if such amount is not determinable as of
the close of business on such immediately preceding Business Day, as of the
close of business on the most recent Business Day on which such amount is
determinable, which Business Day shall be not more than two (2) Business Days
prior to the Business Day as of

 

5



--------------------------------------------------------------------------------

which the Collateral Base is being calculated; provided that the calculation of
the Collateral Base shall be further subject to the terms and conditions set
forth on Schedule 1.1(b); and provided further that (i) no Eligible Collateral
(including cash) shall be included in the calculation of the Collateral Base
unless the Administrative Agent has a first priority perfected Lien on and
security interest in such Eligible Collateral pursuant to the Security Documents
and (ii) no Eligible Collateral which is subject to a securities lending
arrangement shall be included in a Collateral Base.

“Collateral Base Report” has the meaning specified in Section 6.11(c).

“Commitment” means, with respect to any Lender at any time, the commitment of
such Lender to make Loans, to issue and/or participate in Letters of Credit in
an aggregate principal Dollar Amount at any time outstanding up to the amount
set forth opposite such Lender’s name on Schedule 1.1(a) under the caption
“Commitment”, or, if such Lender has entered into one or more Assignment and
Assumptions, the aggregate principal Dollar Amount set forth for such Lender at
such time in the Register maintained by the Administrative Agent pursuant to
Section 11.6(c) as such Lender’s “Commitment,” as such amount may be reduced,
increased or terminated at or prior to such time pursuant to the terms hereof.

“Commitment Fee” has the meaning given to such term in Section 2.9(c).

“Commitment Increase” has the meaning given to such term in Section 2.19(a).

“Commitment Increase Date” has the meaning given to such term in
Section 2.19(c).

“Commitment Letter” means the commitment letter from the Joint Arrangers to the
Credit Parties, dated May 7, 2012.

“Commitment Termination Date” means the Maturity Date or such earlier date of
termination of the Commitments pursuant to Section 2.5 or Section 9.2.

“Compliance Certificate” means a fully completed and duly executed certificate
in the form of Exhibit C, together with a Covenant Compliance Worksheet.

“Consolidated Indebtedness” means, at any time, the aggregate (without
duplication) of all Indebtedness of Swiss Holdings and its Subsidiaries (whether
or not reflected on the balance sheet of Swiss Holdings or any of its
Subsidiaries), determined on a consolidated basis in accordance with GAAP, and
for the avoidance of doubt shall not include (i) obligations in respect of
undrawn letters of credit, and (ii) the obligations of Swiss Holdings or any of
its Subsidiaries under any Hybrid Equity Securities to the extent that the total
book value of such Hybrid Equity Securities does not exceed 15% of Total
Capitalization.

“Consolidated Net Income” means, for any period, Net Income for Swiss Holdings
and its Subsidiaries for such period and as reflected on the consolidated
financial statements of Swiss Holdings and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Net Worth” means, at any time, the consolidated shareholders’
equity of Swiss Holdings and its Subsidiaries, determined in accordance with
GAAP and as reflected on

 

6



--------------------------------------------------------------------------------

the consolidated financial statements of Swiss Holdings and its Subsidiaries,
excluding (i) accumulated other comprehensive income (loss) (including any such
income (loss) arising from adjustments pursuant to Statement No. 115 of the
Financial Accounting Standards Board of the United States of America) and
(ii) any Disqualified Capital Stock.

“Control” means, with respect to any Person, the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise; and the terms “Controlled” and “Controlling” have correlative
meanings.

“Covenant Compliance Worksheet” means a fully completed worksheet in the form of
Attachment A to Exhibit C.

“Credit Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Fee Letters, the Security Agreements, all of the other Security
Documents, the provisions of the Commitment Letter regarding the payment of fees
that expressly survive the termination thereof, and all other agreements,
instruments, documents and certificates now or hereafter executed and delivered
to the Administrative Agent or any Lender by or on behalf of any Credit Party
with respect to this Agreement.

“Credit Exposure” means, with respect to any Lender at any time, the amount of
the sum of (i) the aggregate principal amount of all Loans made by such Lender
that are outstanding at such time and (ii) such Lender’s Letter of Credit
Exposure at such time.

“Credit Extension” means either of the following: (i) a Borrowing of Loans and
(ii) the Issuance of any Letter of Credit.

“Credit Party” means any of Swiss Holdings, Holdings and Allied World, as the
context may require, and “Credit Parties” means all of the foregoing.

“Currency” means the lawful currency of any country.

“Custodial Account” means each custodial, brokerage or similar account of any
Borrower maintained by a Custodian as a “securities account” within the meaning
of Section 8-501(a) of the Uniform Commercial Code for such Borrower as the
“entitlement holder” within the meaning of Section 8-102(7) of the Uniform
Commercial Code pursuant to a Custodial Agreement, on which (and on the contents
of which) a Lien has been granted as security for the Obligations.

“Custodial Agreement” means each custodial or similar agreement between a
Borrower and a Custodian, pursuant to which one or more Custodial Accounts are
maintained.

“Custodian” means The Bank of New York Mellon and each other bank, financial
institution, broker or other securities intermediary reasonably acceptable to
the Administrative Agent that maintains a Custodial Account (in its capacity as
custodian thereof), in each case including any sub-custodian.

 

7



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States, Part XIII
of the Companies Act 1981 of Bermuda, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States, Bermuda, Switzerland or other
applicable jurisdictions or of any Insurance Regulatory Authority from time to
time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that, with the passage of time or giving
of notice, or both, would constitute an Event of Default.

“Defaulting Lender” means any Lender that (i) has failed to fund all or any
portion of its Ratable Share of any Borrowing within two Business Days of the
date such Borrowing was required to be funded hereunder, unless such Lender,
acting reasonably and in good faith, notifies the Administrative Agent and the
Credit Parties in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (ii) has
notified the Credit Parties, the Administrative Agent, any Issuing Bank or any
Fronting Bank in writing that it does not intend to comply with any or all of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with any or all of its funding
obligations under this Agreement or generally under other agreements in which it
commits to extend credit (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination, acting reasonably and in good faith,
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (iii) has failed, within three Business
Days after receipt of a written request from the Administrative Agent or a
Credit Party, to confirm that it will comply with the terms of this Agreement
relating to its obligation to fund prospective Loans or drawings on or
participations in Letters of Credit (provided that such Lender shall cease to be
a Defaulting Lender pursuant to this clause (iii) upon receipt of such written
confirmation by the Administrative Agent and such Credit Party, (iv) has failed
to pay to the Administrative Agent, any Fronting Bank or any Lender when due an
amount owed by such Lender pursuant to the terms of this Agreement within two
Business Days of the date when due or (v) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock of that Lender or any direct or indirect parent company thereof by
a Governmental Authority so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (i) through (v) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to the Credit Parties, each Fronting Bank, and each Lender.

 

8



--------------------------------------------------------------------------------

“Deloitte” means Deloitte & Touche LLP.

“Designated Lender” means any Lender that is either a Defaulting Lender or a
Downgraded Lender.

“Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (a) debt securities or (b) any Capital Stock referred to in (i) or
(ii) above, in each case under (i), (ii) or (iii) above at any time on or prior
to the first anniversary of the L/C Maturity Date; provided, however, that only
the portion of Capital Stock that so matures or is mandatorily redeemable, is so
redeemable at the option of the holder thereof, or is so convertible or
exchangeable on or prior to such date shall be deemed to be Disqualified Capital
Stock.

“Dollar Amount” shall mean (i) with respect to Dollars or an amount denominated
in Dollars, such amount, and (ii) with respect to an amount of Foreign Currency
or an amount denominated in a Foreign Currency, the equivalent of such amount in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined with respect to the most recent Revaluation Date) for
the purchase of Dollars with such Foreign Currency.

“Dollars” or “$” means the Currency of the United States of America.

“Downgraded Lender” means any Lender that has a non-credit enhanced senior
unsecured debt rating below A- or A3 from S&P or Moody’s, respectively.

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund, and (iv) any other Person (other than a natural person) approved
by (y) the Administrative Agent and the Fronting Banks and (z) unless a Default
or Event of Default has occurred and is continuing, Holdings (each such approval
not to be unreasonably withheld or delayed); provided, that Holdings shall be
deemed to have approved any such assignment unless it shall object thereto by
written notice to the Administrative Agent within 10 Business Days after having
received notice thereof; provided further that notwithstanding the foregoing,
“Eligible Assignee” shall not include (i) Swiss Holdings or any of its
Affiliates or Subsidiaries, (ii) any Designated Lender and (iii) any Non-NAIC
Lender, unless such Non-NAIC Lender is approved by (a) the Administrative Agent
and the Fronting Banks who have agreed to front for such Non-NAIC Lender, each
in its sole discretion, and (b) unless a Default or Event of Default has
occurred and is continuing, Holdings (such approval not to be unreasonably
withheld or delayed).

“Eligible Collateral” means cash and the other obligations and investments
fitting within a category specified on Schedule 1.1(b).

 

9



--------------------------------------------------------------------------------

“Eligible Percentage” means, for any category of Eligible Collateral, the
percentage set forth opposite such category of Eligible Collateral specified on
Schedule 1.1(b) and, in each case, subject to original term to maturity criteria
set forth therein.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, written notices of noncompliance or violation, investigations by
any Governmental Authority or proceedings (collectively, “Claims”) relating in
any way to any actual or alleged violation of or liability under any
Environmental Law by Swiss Holdings or any of its Subsidiaries in respect of the
conduct of their business or the ownership and/or operation of their respective
properties, including (i) any and all Claims by Governmental Authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from any alleged injury or threat of
injury to human health or the environment arising from exposure to, or the
release or threatened release of, any Hazardous Substances.

“Environmental Laws” means any and all federal, state, local and foreign laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, rules of
common law and orders of Governmental Authorities, relating to the protection of
human health, occupational safety with respect to exposure to Hazardous
Substances, or the environment, now or hereafter in effect, and in each case as
amended from time to time, including requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of
Hazardous Substances.

“ERISA” means the Employee Retirement Income Security Act of 1974 and all rules
and regulations from time to time promulgated thereunder.

“ERISA Affiliate” means any Person (including any trade or business, whether or
not incorporated) deemed to be under “common control” with, or a member of the
same “controlled group” as, Swiss Holdings or any of its Subsidiaries, within
the meaning of Sections 414(b), (c), (m) or (o) of the Code or Section 4001 of
ERISA.

“ERISA Event” means any of the following with respect to a Plan or Multiemployer
Plan, as applicable: (i) a Reportable Event, (ii) a complete or partial
withdrawal by Swiss Holdings or any ERISA Affiliate from a Multiemployer Plan
that results in liability under Section 4201 or 4204 of ERISA, or the receipt by
Swiss Holdings or any ERISA Affiliate of notice from a Multiemployer Plan that
it is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA
or that it intends to terminate or has terminated under Section 4041A of ERISA,
(iii) the distribution by Swiss Holdings or any ERISA Affiliate under
Section 4041 or 4041A of ERISA of a notice of intent to terminate any Plan or
the taking of any action to terminate any Plan, (iv) the commencement of
proceedings by the PBGC under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan, or the receipt by Swiss
Holdings or any ERISA Affiliate of a notice from any Multiemployer Plan that
such action has been taken by the PBGC with respect to such Multiemployer Plan,
(v) the institution of a proceeding by any fiduciary of any Multiemployer Plan
against Swiss Holdings or any ERISA Affiliate to enforce Section 515 of ERISA,
which is not dismissed within thirty (30) days, (vi) the imposition upon Swiss
Holdings or any ERISA Affiliate of any liability under

 

10



--------------------------------------------------------------------------------

Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, or the imposition or threatened imposition of any Lien
upon any assets of Swiss Holdings or any ERISA Affiliate as a result of any
alleged failure to comply with the Code or ERISA in respect of any Plan,
(vii) the engaging in or otherwise becoming liable for a nonexempt Prohibited
Transaction by Swiss Holdings or any ERISA Affiliate, (viii) a violation of the
applicable requirements of Section 404 or 405 of ERISA or the exclusive benefit
rule under Section 401(a) of the Code by any fiduciary of any Plan for which
Swiss Holdings or any of its ERISA Affiliates may be directly or indirectly
liable or (ix) the adoption of an amendment to any Plan that, pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA, would result in the loss
of tax-exempt status of the trust of which such Plan is a part if Swiss Holdings
or an ERISA Affiliate fails to timely provide security to such Plan in
accordance with the provisions of such sections.

“Euro” means the single Currency of Participating Member States of the European
Union.

“Event of Default” has the meaning given to such term in Section 9.1.

“Exchange Act” means the Securities Exchange Act of 1934 and all rules and
regulations from time to time promulgated thereunder.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) any Taxes imposed on or measured by its net income (however
denominated), and any franchise Taxes and branch profits Taxes, in each case
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof), (ii) in the case of a Foreign Lender (other than an
assignee pursuant to a request by Swiss Holdings under Section 2.18(a)), any
withholding Tax or deduction of Tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
Lending Office (or assignment), to receive additional amounts from the Credit
Parties with respect to such withholding tax or deduction of tax pursuant to
Section 2.16(a), (iii) Taxes attributable to such Recipient’s failure to comply
with Section 2.16(f) and (iv) any U.S. federal withholding Taxes imposed under
FATCA.

“Existing Letters of Credit” means those letters of credit set forth on Schedule
3.3 and continued under this Agreement pursuant to Section 3.3.

“Existing Secured Credit Agreement” has the meaning set forth in the Recitals of
this Agreement.

“Existing Unsecured Credit Agreement” has the meaning set forth in
Section 4.1(l).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

11



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100 of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

“Fee Letters” means (i) the letter agreement from the Administrative Agent and
Wells Fargo Securities, LLC to the Credit Parties, dated May 7, 2012, relating
to certain fees payable by the Credit Parties in respect of the transactions
contemplated by this Agreement, and (ii) the letter agreement from Citigroup
Global Markets Inc. to the Credit Parties, dated May 7, 2012, relating to
certain fees payable by the Credit Parties in respect of the transactions
contemplated by this Agreement.

“Final Expiry Date” means the date when the Maturity Date has occurred, all
Letters of Credit have expired or terminated and all Obligations owing hereunder
and in the other Credit Documents have been paid in full.

“Financial Officer” means, with respect to Swiss Holdings, the chief financial
officer, vice president – finance, principal accounting officer or treasurer of
Swiss Holdings.

“Financial Strength Rating” means the financial strength rating issued with
respect to any Insurance Subsidiary by A.M. Best Company (or its successor).

“Foreign Currency” means, at any time, (i) Pounds Sterling, (ii) Euros,
(iii) Canadian Dollars, (iv) Australian Dollars or (v) Hong Kong Dollars.

“Foreign Currency Equivalent” shall mean, with respect to an amount of Dollars
or an amount denominated in Dollars, the equivalent of such amount in the
applicable Foreign Currency as determined by the Administrative Agent at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of such Foreign Currency with Dollars.

“Foreign Currency Sublimit” means $150,000,000.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside the United States.

 

12



--------------------------------------------------------------------------------

“Foreign Pension Plan” means any plan, fund (including any superannuation fund)
or other similar program established or maintained outside the United States of
America by Swiss Holdings or any one or more of its Subsidiaries primarily for
the benefit of employees of Swiss Holdings or such Subsidiaries residing outside
the United States of America, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Fronting Bank” means (i) Wells Fargo in its capacity as an issuer of
Participated Letters of Credit and, subject to the terms of Section 3.1(h), in
its capacity as a fronting bank for ING and for any other Non-NAIC Lender on
behalf of which it agrees to Issue Syndicated Letters of Credit, (ii) any other
Lender reasonably acceptable to the Administrative Agent which is requested by
the applicable Borrower, and which agrees in its sole discretion in writing, to
Issue Participated Letters of Credit or be a fronting bank on behalf of any
Non-NAIC Lender pursuant to Section 3.1(h), and (iii) with respect to the
Existing Letters of Credit, Barclays Bank PLC.

“Fronting Exposure” means, at any time there is a Defaulting Lender, for which a
Lender is acting as Fronting Bank for one or more Participated Letters of
Credit, such Defaulting Lender’s Applicable Percentage of the outstanding
obligations with respect to such Participated Letters of Credit issued by such
Fronting Bank other than obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with Section 2.20.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied and maintained in effect from time to time
(subject to the provisions of Section 1.2).

“Governmental Authority” means the government of the United States of America,
Bermuda or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
self-regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guarantor” means any of Swiss Holdings and Holdings (in their respective
capacities as a Guarantor under ARTICLE XII), as the context may require.
Guarantors means all of the foregoing.

“Guaranty” means the undertakings by Swiss Holdings and Holdings under ARTICLE
XII.

“Guaranty Obligation” means, with respect to any Person, at the time of
determination, any direct or indirect liability of such Person with respect to
any Indebtedness, liability or other obligation (the “primary obligation”) of
another Person (the “primary obligor”), whether or not

 

13



--------------------------------------------------------------------------------

contingent, (i) to purchase, repurchase or otherwise acquire such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or provide funds (x) for the payment or discharge of any such
primary obligation or (y) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor (including keep well agreements, maintenance agreements, comfort letters
or similar agreements or arrangements), (iii) to purchase property, securities
or services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor in respect thereof to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss or failure or inability to
perform in respect thereof; provided, however, that, with respect to Swiss
Holdings and its Subsidiaries, the term Guaranty Obligation shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Guaranty Obligation of any guaranteeing Person
hereunder shall be deemed to be the lower of (a) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guaranty Obligation is made and (b) the maximum amount for which such
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing Person may be liable are not stated
or determinable, in which case the amount of such Guaranty Obligation shall be
such guaranteeing Person’s maximum reasonably anticipated liability in respect
thereof as determined by such guaranteeing Person in good faith.

“Hazardous Substance” means any substance or material meeting any one or more of
the following criteria: (i) it is designated as a hazardous waste, hazardous
substance, hazardous material, pollutant, contaminant or toxic substance under
any Environmental Law, (ii) it is toxic, explosive, corrosive, ignitable,
infectious, radioactive, mutagenic or otherwise hazardous to human health or the
environment and is or becomes regulated under any Environmental Law, or (iii) it
is or contains, without limiting the foregoing, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or wastes, crude oil, nuclear fuel, natural gas or synthetic
gas.

“Hedge Agreement” means any interest rate, credit default or foreign currency
rate swap, future, cap, collar, hedge, forward rate or other similar agreement
or arrangement (including any option to enter into any of the foregoing)
designed to protect against fluctuations in interest rates, credit spreads,
currency exchange rates, inflation rates or commodity prices.

“Historical Statutory Statements” has the meaning given to such term in
Section 5.13(b).

“Holdings” has the meaning given to such term in the introductory paragraph of
this Agreement.

“Hybrid Equity Securities” shall mean any hybrid preferred securities consisting
of trust preferred securities, deferrable interest subordinated debt securities,
mandatory convertible debt or other hybrid securities that are shown on the
consolidated financial statements of Swiss Holdings as liabilities and
(i) treated as equity by Standard & Poor’s, and (ii) that, by its terms (or by
the terms of any security into which it is convertible for or which it is
exchangeable) or upon the happening of any event or otherwise, does not mature
or is not mandatorily redeemable or is not subject to any mandatory repurchase
requirement, at any time on or prior to the date which is six months after the
L/C Maturity Date.

 

14



--------------------------------------------------------------------------------

“Increasing Lender” has the meaning given to such term in Section 2.19(a).

“Indebtedness” means, with respect to any Person, at the time of determination
(without duplication), (i) all obligations of such Person for borrowed money,
(ii) all obligations of such Person evidenced by notes, bonds, debentures or
similar instruments, or upon which interest payments are customarily made,
(iii) the maximum stated or face amount of all surety bonds, letters of credit
and bankers’ acceptances issued or created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(iv) all obligations of such Person to pay the deferred purchase price of
property or services (excluding trade payables and similar obligations incurred
in the ordinary course of business and not more than 60 days past due), (v) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person, (vi) all
Capital Lease Obligations of such Person, (vii) all Disqualified Capital Stock
issued by such Person, with the amount of Indebtedness represented by such
Disqualified Capital Stock being equal to the greater of its voluntary or
involuntary liquidation preference and its maximum fixed repurchase price,
(viii) the principal balance outstanding and owing by such Person under any
synthetic lease, tax retention operating lease or similar off-balance sheet
financing product, (ix) all Guaranty Obligations of such Person with respect to
Indebtedness of another Person, (x) the Net Termination Obligations of such
Person under any Hedge Agreements, and (xi) all indebtedness of the types
referred to in clauses (i) through (x) above (A) of any partnership or
unincorporated joint venture in which such Person is a general partner or joint
venturer to the extent such Person is liable therefor or (B) secured by any Lien
on any property or asset owned or held by such Person regardless of whether or
not the indebtedness secured thereby shall have been incurred or assumed by such
Person or is nonrecourse to the credit of such Person, the amount thereof being
equal to the value of the property or assets subject to such Lien; provided that
Indebtedness shall not include obligations with respect to Primary Policies and
Reinsurance Agreements which are entered into in the ordinary course of
business.

“Indemnified Taxes” means Taxes (including, for the avoidance of doubt, Other
Taxes) other than Excluded Taxes.

“Indemnitee” has the meaning given to such term in Section 11.1(b).

“ING” means ING Bank N.V., London Branch.

“Initial Loans” has the meaning given to such term in Section 2.19(d).

“Insurance Regulatory Authority” means, with respect to any Insurance
Subsidiary, the insurance department or similar Governmental Authority charged
with regulating insurance companies or insurance holding companies, in its
jurisdiction of domicile and, to the extent that it has regulatory authority
over such Insurance Subsidiary, in each other jurisdiction in which such
Insurance Subsidiary conducts business or is licensed to conduct business.

“Insurance Subsidiary” means each Subsidiary of Swiss Holdings the ability of
which to pay dividends is regulated by an Insurance Regulatory Authority or that
is otherwise required to be regulated thereby in accordance with the applicable
Requirements of Law of its jurisdiction of domicile.

 

15



--------------------------------------------------------------------------------

“Interest Period” means, as to each LIBOR Loan, the period commencing on the
date of the Borrowing of such LIBOR Loan (or the date of any continuation of, or
conversion into, such LIBOR Loan), and ending one, two, three or six months (or,
if acceptable to all of the Lenders, nine months) thereafter, as selected by the
applicable Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation; provided, that:

(i) all LIBOR Loans comprising a single Borrowing shall at all times have the
same Interest Period;

(ii) each successive Interest Period applicable to such LIBOR Loan shall
commence on the day on which the next preceding Interest Period applicable
thereto expires;

(iii) LIBOR Loans may not be outstanding under more than five (5) separate
Interest Periods at any one time (for which purpose Interest Periods shall be
deemed to be separate even if they are coterminous);

(iv) if any Interest Period otherwise would expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day unless such next succeeding Business Day falls in another calendar month, in
which case such Interest Period shall expire on the next preceding Business Day;

(v) no Interest Period shall extend beyond the Maturity Date;

(vi) if any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month during which such Interest Period would
otherwise expire, such Interest Period shall expire on the last Business Day of
such calendar month; and

(vii) no Borrower may select any Interest Period (and consequently, no LIBOR
Loans shall be made or continued) if a Default or Event of Default shall have
occurred and be continuing at the time of such Notice of Borrowing or Notice of
Conversion/Continuation with respect to any Borrowing.

“Invested Assets” means cash, Cash Equivalents, short term investments,
investments held for sale and any other assets which are treated as investments
under GAAP.

“Issue” means, with respect to any Letter of Credit, to issue, to amend in a
manner which extends the expiry of, or to renew or increase the Stated Amount
of, such Letter of Credit; and the terms “Issued”, “Issuing” and “Issuance” have
corresponding meanings, provided that the term “Issue” shall not include the
automatic renewal of a Letter of Credit in accordance with its terms.

“Issuing Bank” means, (i) with respect to any Participated Letter of Credit, the
applicable Fronting Bank and (ii) with respect to a Syndicated Letter of Credit,
the Lenders (other than a Non-NAIC Lender, but including the applicable Fronting
Bank, if any, on behalf of any Non-NAIC Lender) who have issued such Syndicated
Letter of Credit.

 

16



--------------------------------------------------------------------------------

“Joint Arrangers” means Wells Fargo Securities, LLC and Citigroup Global Markets
Inc. in their capacities as joint lead arrangers and joint bookrunners.

“L/C Advance” has the meaning given to such term in Section 3.2(e).

“L/C Agent” means Wells Fargo, and its successors and permitted assigns in such
capacity.

“L/C Disbursement” means (i) with respect to any Participated Letter of Credit,
a payment made by the applicable Fronting Bank pursuant thereto and (ii) with
respect to any Syndicated Letter of Credit, a payment made by a Lender pursuant
thereto.

“L/C Disbursement Date” means, with respect to each L/C Disbursement made under
any Letter of Credit, if the applicable Borrower receives notice from the
Administrative Agent of any L/C Disbursement prior to 12:00 p.m., Charlotte,
North Carolina time, on any Business Day, such Business Day and if such notice
is received after 12:00 p.m., Charlotte, North Carolina time, on any Business
Day, the following Business Day.

“L/C Maturity Date” means the earlier of (i) the first anniversary of the
Commitment Termination Date and (ii) the first date after the Commitment
Termination Date on which the aggregate Letter of Credit Exposure is zero;
provided that if such date is not a Business Day, the L/C Maturity Date shall be
the immediately preceding Business Day.

“Lender” means each Person signatory hereto as a “Lender” and each other Person
that becomes a “Lender” hereunder pursuant to Section 2.18, Section 2.19, or
Section 11.6(b), having a Commitment (or after the Commitments have terminated,
holding outstanding Credit Exposure).

“Lending Office” means, with respect to any Lender, the office of such Lender
designated as such in such Lender’s Administrative Questionnaire or in an
Assignment and Assumption, or such other office as may be otherwise designated
in writing from time to time by such Lender to Swiss Holdings and the
Administrative Agent. A Lender may designate separate Lending Offices as
provided in the foregoing sentence for the purposes of making or maintaining
different Types of Loans, and, with respect to LIBOR Loans, such office may be a
domestic or foreign branch or Affiliate of such Lender.

“Letter of Credit” means any standby letter of credit Issued hereunder, whether
Issued as a Syndicated Letter of Credit or Participated Letter of Credit,
including the Existing Letters of Credit, and “Letters of Credit” means all of
the foregoing.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, such Letter of Credit and any application therefor and any other
documents attached thereto.

“Letter of Credit Exposure” means, at any time for each Lender, such Lender’s
Ratable Share, as adjusted pursuant to Section 2.20(a)(iii), of the amount equal
to the sum of (i) the aggregate Stated Amount of all outstanding Letters of
Credit and (ii) the aggregate Dollar Amount of all outstanding Reimbursement
Obligations at such time.

 

17



--------------------------------------------------------------------------------

“Letter of Credit Fee” has the meaning set forth in Section 2.9(d).

“Letter of Credit Notice” means a Syndicated Letter of Credit Notice or a
Participated Letter of Credit Notice, as the context may require.

“LIBOR Loan” means, at any time, any Loan that bears interest at such time at
the applicable Adjusted LIBOR Rate.

“LIBOR Rate” means, with respect to each LIBOR Loan comprising part of the same
Borrowing for any Interest Period, an interest rate per annum obtained by
dividing (i) (y) the rate of interest (rounded upward, if necessary, to the
nearest 1/16 of one percentage point) appearing on Reuters Screen LIBOR01 (or
any successor page) or (z) if no such rate is available, the rate of interest
determined by the Administrative Agent to be the rate or the arithmetic mean of
rates (rounded upward, if necessary, to the nearest 1/16 of one percentage
point) at which Dollar deposits in immediately available funds are offered to
first-tier banks in the London interbank Eurodollar market, in each case under
(y) and (z) above at approximately 11:00 a.m., London time, two (2) Business
Days prior to the first day of such Interest Period for a period substantially
equal to such Interest Period, by (ii) (A) if there is any Lender which at the
time of determination is subject to the Reserve Requirement, an amount equal to
1.00 minus the Reserve Requirement (expressed as a decimal) for such Interest
Period or (B) if there is no such Lender at the time of determination, 1.00. If
Reuters no longer reports the LIBOR Rate, the Administrative Agent may select a
reasonable replacement index or replacement page, as the case may be, reasonably
acceptable to Holdings for determination of the rate under clause (i) above.

“Licenses” has the meaning given to such term in Section 5.4(c).

“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), charge or other encumbrance of any nature,
whether voluntary or involuntary, including the interest of any vendor or lessor
under any conditional sale agreement, title retention agreement, Capital Lease
or any other lease or arrangement having substantially the same effect as any of
the foregoing.

“Loans” has the meaning given to such term in Section 2.1.

“Losses” has the meaning given to such term in Section 11.1(b).

“Margin Stock” has the meaning given to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, liabilities (actual or contingent) operations or conditions of the
Credit Parties and their Subsidiaries taken as a whole, (ii) the ability of any
Credit Party to perform its material obligations under this Agreement or any of
the Credit Documents to which it is a party or (iii) the legality, validity,
binding effect or enforceability against any Credit Party of this Agreement or
any of the Credit Documents to which it is a party.

 

18



--------------------------------------------------------------------------------

“Material Insurance Subsidiary” means each Insurance Subsidiary that is a
Material Subsidiary.

“Material Subsidiary” means each of (i) Allied World, (ii) Holdings, (iii) at
the relevant time of determination, any other Subsidiary having (after the
elimination of intercompany accounts) (y) in the case of a non-Insurance
Subsidiary, (A) assets constituting at least 10% of the total assets of Swiss
Holdings and its Subsidiaries on a consolidated basis, (B) revenues for the four
quarters most recently ended constituting at least 10% of the total revenues of
Swiss Holdings and its Subsidiaries on a consolidated basis, or (C) Net Income
for the four quarters most recently ended constituting at least 10% of the
Consolidated Net Income of Swiss Holdings and its Subsidiaries, in each case
determined in accordance with GAAP as of the date of the GAAP financial
statements most recently delivered under Section 6.1 prior to such time (or,
with regard to determinations at any time prior to the initial delivery of
financial statements under Section 6.1, as of the date of the most recent
financial statements referred to in Section 5.13(a)), or (z) in the case of an
Insurance Subsidiary, (A) assets constituting at least 10% of the aggregate
assets of all of the Insurance Subsidiaries of Swiss Holdings, or (B) gross
written premiums for the four quarters most recently ended (or, if not readily
available, the fiscal year most recently ended) constituting at least 10% of the
aggregate gross written premiums (without duplication) of all of the Insurance
Subsidiaries of Swiss Holdings, in each case determined in accordance with SAP
as of the date of the statutory financial statements most recently delivered
under Section 6.2 prior to such time (or, with regard to determinations at any
time prior to the initial delivery of financial statements under Section 6.2, as
of the date of the most recent financial statements referred to in
Section 5.13(b)) and (iv) any Subsidiary that has any of the foregoing as a
Subsidiary.

“Maturity Date” means the fourth anniversary of the Restatement Date; provided
that if such date is not a Business Day, the Maturity Date shall be the
immediately preceding Business Day.

“Minimum Collateral Amount” means, for each Borrower, as of any date of
determination, an amount equal to the sum of the aggregate Credit Exposure of
all Lenders with respect to Loans extended to and Letters of Credit Issued at
the request of such Borrower as of such date.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which Swiss Holdings or any ERISA Affiliate
makes, is making or is obligated to make contributions or has made or been
obligated to make contributions.

“NAIC” means the National Association of Insurance Commissioners.

“Net Income” means, with respect to any Person for any period, the net income
(or loss) of such Person for such period determined in accordance with GAAP.

“Net Termination Obligations” means, in respect of any one or more Hedge
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedge Agreements, (a) for any date on or
after the date such Hedge Agreements have been

 

19



--------------------------------------------------------------------------------

closed out and termination obligations(s) determined in accordance therewith,
such termination obligation(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Hedge Agreements, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Hedge Agreements, reputable pricing agent or custodian bank
(which may include a Lender or any Affiliate of a Lender).

“Non-NAIC Lender” means a Lender that is not listed on the most current list of
banks approved by the Securities Valuation Officer of the NAIC or is not acting
through the branch so listed.

“Notes” means, with respect to any Lender requesting the same, the promissory
note of each Borrower in favor of such Lender evidencing the Loans made by such
Lender to such Borrower pursuant to Section 2.1, in substantially the form of
Exhibit A.

“Notice of Borrowing” has the meaning given to such term in Section 2.2(b).

“Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.10(b).

“Obligations” means all principal of and interest on the Loans and Reimbursement
Obligations and all fees, expenses, indemnities and other obligations owing, due
or payable at any time by any Credit Party to the Administrative Agent, any
Lender, the L/C Agent, any Fronting Bank or any other Person entitled thereto
(including interest or fees accruing after the filing of a petition or
commencement of a case by or with respect to any Credit Party seeking relief
under any Debtor Relief Laws, whether or not the claim for such interest or fees
is allowed in such proceeding), under this Agreement or any of the other Credit
Documents, in each case whether direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, and whether existing by contract, operation of law or otherwise.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document except any such Taxes that are Other Taxes
imposed with respect to assignment other than an assignment made pursuant to
Section 2.18.

“Participant” has the meaning given to such term in Section 11.6(d).

 

20



--------------------------------------------------------------------------------

“Participant Register” has the meaning assigned to such term in Section 11.6(e).

“Participated L/C Honor Date” has the meaning given to such term in
Section 3.2(f).

“Participated Letter of Credit Notice” has the meaning given to such term in
Section 3.2(b).

“Participated Letters of Credit” means (a) Letters of Credit issued by any
Fronting Bank under Section 3.2(a) and (b) the Existing Letters of Credit.

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its Currency in accordance with the
legislation of the European Community relating to the Economic and Monetary
Union.

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.

“Payment Office” means the office of the Administrative Agent designated on
Schedule 1.1(a) under the heading “Instructions for wire transfers to the
Administrative Agent,” or such other office as the Administrative Agent may
designate in writing to the Lenders and the Credit Parties for such purpose from
time to time.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Percentage Obligations” means, with respect to any Lender, the portion of any
Syndicated Letter of Credit that such Lender is severally obligated to fund.

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(i) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 6.6; (ii) Liens imposed by law,
such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens
and other similar Liens arising in the ordinary course of business securing
obligations that are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings and with respect to
which adequate reserves have been established, and are being maintained, in
accordance with GAAP; (iii) pledges or deposits to secure obligations under
workers’ compensation, unemployment, old-age pensions, retirement benefits laws
or similar legislation or to secure public or statutory obligations; (iv) zoning
restrictions, easements, rights of way and other encumbrances on title to real
property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes and any exception to coverage described in mortgagee policies
of title insurance, (v) Liens arising by virtue of trust arrangements, withheld
balances, or any other collateral or security arrangements (other than letters
of credit) incurred in connection with any Primary Policies or Reinsurance
Agreements in the ordinary course of business or capital support agreements or
any other agreements by the Credit Parties in support of the capital of any
Insurance Subsidiary, or guarantees or any other agreements by the Credit
Parties guaranteeing the obligations of any Insurance Subsidiary under any
Primary Policies or

 

21



--------------------------------------------------------------------------------

Reinsurance Agreements entered into in the ordinary course of business;
(vi) lease deposits, (vii) Liens arising by virtue of any statutory or common
law provision relating to bankers’ liens, rights of set-off, revocation, refund
or chargeback or other similar rights or remedies existing solely with respect
to cash and Cash Equivalents on deposit pursuant to standard banking
arrangements or under the Uniform Commercial Code or any similar law;
(viii) Liens in favor of the Administrative Agent and the Lenders created by or
otherwise existing under or in connection with this Agreement and the other
Credit Documents; (ix) any attachment or judgment Lien not constituting an Event
of Default under Section 9.1(i); (x) Liens that arise in favor of banks under
Article 4 of the Uniform Commercial Code or any similar law on items in
collection and the documents relating thereto and proceeds thereof; (xi) Liens
arising from the filing (for notice purposes only) of UCC-1 financing statements
(or equivalent filings, registrations or agreements in foreign jurisdictions) in
respect of true leases otherwise permitted hereunder; (xii) any leases,
subleases, licenses or sublicenses granted by any Credit Party and its
Subsidiaries to third parties in the ordinary course of business and not
interfering in any material respect with the business of such Credit Party or
any of its Subsidiaries, and any interest or title of a lessor, sublessor,
licensor or sublicensor under any lease or license permitted under this
Agreement and (xiii) any Lien existing on any property or asset prior to the
acquisition thereof by any Credit Party or any of its Subsidiaries, or existing,
on any property or asset of any Person that becomes a Subsidiary of any Credit
Party after the date hereof prior to the time such Person becomes a Subsidiary,
as the case may be; provided that (1) such Lien is not created in contemplation
of or in connection with such acquisition or such Person becoming such a
Subsidiary, as the case may be, (2) such Lien does not apply to any other
property or assets of such Credit Party or such Subsidiary and (3) such Lien
secures only those obligations which it secures on the date of such acquisition
or the date such Person becomes such a Subsidiary, as the case may be.

“Permitted Transactions” means (i) obligations of the Credit Parties or any
Insurance Subsidiary (including without limitation any guarantee by a Credit
Party or any of its Subsidiaries of such Person’s Insurance Subsidiaries’
obligations thereunder) under Primary Policies and Reinsurance Agreements
(including security posted to secure obligations thereunder), (ii) Guaranty
Obligations of the Credit Parties or any of their Subsidiaries with respect to
the payment of any real property lease for office premises entered into by a
direct or indirect Subsidiary of such Person in the ordinary course of business,
(iii) Obligations of the Credit Parties or any of their Subsidiaries arising in
the ordinary course of business pursuant to letters to certain insurers,
reinsurers and insurance brokers to contribute or cause to be contributed
sufficient capital surplus to any direct or indirect Insurance Subsidiary of
such Person in the event that such Insurance Subsidiary is unable or unwilling
in whole or in part for financial reasons to make payment of any of its claims,
losses or expenses pursuant to Primary Policies or Reinsurance Agreement issued
to clients of the addressees of such letters and (iv) Guaranty Obligations by
any Insurance Subsidiary in favor of any of its Insurance Subsidiaries to
maintain the capital of such Insurance Subsidiary at 150% of the required
regulatory level.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

22



--------------------------------------------------------------------------------

“Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which Swiss Holdings or any ERISA
Affiliate may have any liability.

“Pounds Sterling” means the Currency of the United Kingdom of Great Britain and
Northern Ireland.

“Preferred Securities” means, with respect to any Person, any Capital Stock of
such Person that has preferential rights with respect to dividends or
redemptions or upon liquidation or dissolution of such Person over shares of
common stock or any Capital Stock of such Person.

“Primary Policies” means any insurance policies issued by an Insurance
Subsidiary.

“Private Act” means private legislation enacted in Bermuda sought by any Credit
Party with the intention that such legislation apply specifically to any Credit
Party, in whole or in part.

“Process Agent” has the meaning given to such term in Section 11.2(e).

“Prohibited Transaction” means any transaction described in (i) Section 406 of
ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(ii) Section 4975(c) of the Code that is not exempt by reason of Section 4975
(c)(2) or 4975(d) of the Code.

“Ratable Share” of any amount means, as adjusted pursuant to
Section 2.20(a)(iii), at any time for each Lender, a percentage obtained by
dividing such Lender’s Commitment at such time by the Aggregate Commitments then
in effect, provided that, if the Commitment Termination Date has occurred, the
Ratable Share of each Lender shall be determined by dividing such Lender’s
Credit Exposure by the aggregate Credit Exposure of all Lenders then
outstanding.

“Recipient” means (i) the Administrative Agent, (ii) any Lender and (c) any
Issuing Bank, as applicable.

“Register” has the meaning given to such term in Section 11.6(c).

“Regulations D, T, U and X” means Regulations D, T, U and X, respectively, of
the Federal Reserve Board.

“Reimbursement Obligations” means the obligation of the applicable Borrower to
reimburse the applicable Issuing Banks for any payment actually made by such
Issuing Banks under any Letter of Credit, together with interest thereon payable
as provided herein.

“Reinsurance Agreement” means any agreement, contract, treaty, policy,
certificate or other arrangement whereby any Insurance Subsidiary agrees to
assume from or reinsure an insurer or reinsurer all or part of the liability of
such insurer or reinsurer under a policy or policies of insurance issued by such
insurer or reinsurer.

 

23



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means, with respect to any Plan, (i) any “reportable event”
within the meaning of Section 4043(c) of ERISA for which the 30-day notice under
Section 4043(a) of ERISA has not been waived by the PBGC (including any failure
to meet the minimum funding standard of, or timely make any required installment
under, Section 412 of the Code or Section 302 of ERISA, regardless of the
issuance of any waivers in accordance with Section 412(d) of the Code), (ii) any
such “reportable event” subject to advance notice to the PBGC under
Section 4043(b)(3) of ERISA, (iii) any application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code, and
(iv) a cessation of operations described in Section 4062(e) of ERISA.

“Required Lenders” means, at any time, the Lenders whose Commitments (or, after
the termination of the Commitments, Credit Exposure) represent at least a
majority of the aggregate, at such time, of the Aggregate Commitments (or, after
the termination of the Aggregate Commitments, the aggregate Credit Exposure);
provided that the Commitment of, and the portion of the outstanding Credit
Exposure held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders so long as the
circumstances causing such Lender to be a Defaulting Lender have not been cured.

“Requirement of Law” means, with respect to any Person, the charter, articles or
certificate of organization or incorporation and bylaws or other organizational
or governing documents of such Person, and any statute, law, treaty, rule,
regulation, self-regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject or otherwise pertaining to any or all of the
transactions contemplated by this Agreement and the other Credit Documents.

“Reserve Requirement” means, with respect to any Interest Period, the reserve
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including basic, supplemental, marginal and
emergency reserves) applicable to the Administrative Agent under Regulation D
with respect to “Eurocurrency liabilities” within the meaning of Regulation D,
or under any similar or successor regulation with respect to Eurocurrency
liabilities or Eurocurrency funding.

“Responsible Officer” means, with respect to any Credit Party, the president,
the chief executive officer, the chief financial officer, the vice
president-finance, the principal accounting officer or the treasurer of such
Credit Party, and any other officer or similar official thereof responsible for
the administration of the obligations of such Credit Party in respect of this
Agreement or any other Credit Document.

“Restatement Date” has the meaning given to such term in Section 4.1.

 

24



--------------------------------------------------------------------------------

“Revaluation Date” shall mean each of the following: (i) each date on which a
Letter of Credit is Issued in a Foreign Currency, (ii) each date on which an L/C
Disbursement is made in a Foreign Currency, (iii) the last Business Day of each
calendar month, (iv) the Commitment Termination Date and (v) such additional
dates as the Administrative Agent shall specify in writing to each of the
parties hereto.

“Revolver Sublimit” means an amount equal to $150,000,000, it being understood
that the Revolver Sublimit is part of, and not in addition to, the Aggregate
Commitments.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs/, or as otherwise
published from time to time.

“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/-offices/enforcement/ofac/sdn/index.shtml, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

“SAP” means, with respect to any Insurance Subsidiary, the statutory accounting
practices prescribed or permitted by the relevant Insurance Regulatory Authority
of its jurisdiction of domicile, consistently applied and maintained, as in
effect from time to time, subject to the provisions of Section 1.2.

“Security Agreement” means each pledge and security agreement made by each
Borrower in favor of the Administrative Agent in substantially the form of
Exhibit E.

“Security Documents” means (i) each Security Agreement, (ii) each Account
Control Agreement, (iii) each other security agreement executed and delivered
pursuant to Section 6.12 and (iv) each other document, agreement, certificate
and/or financing statement, executed, delivered, made or filed pursuant to the
terms of the documents specified in foregoing clauses (i), (ii) and (iii).

“Spot Rate” shall mean, (i) with respect to any Foreign Currency, the rate
quoted by the Administrative Agent as the spot rate for the purchase by the
Administrative Agent of such Foreign Currency with Dollars through its principal
foreign exchange trading office at approximately 11:00 a.m. London time on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made, and (ii) with respect to Dollar Amounts, the rate quoted by
the Administrative Agent as the spot rate for the purchase by the Administrative
Agent of such Dollar Amount with such applicable Foreign Currency through its
principal foreign exchange trading office at approximately 11:00 a.m. London
time on the date two (2) Business Days prior to the date as of which the foreign
exchange computation is made.

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw Hill Companies, Inc. and its successors and assigns.

 

25



--------------------------------------------------------------------------------

“Stated Amount” means, with respect to any Letter of Credit at any time, the
aggregate Dollar Amount available to be drawn thereunder at such time
(regardless of whether any conditions for drawing could then be met).

“Subsequent Borrowing” has the meaning given to such term in Section 2.19(d).

“Subsidiary” means, with respect to any Person, any corporation or other Person
of which more than 50% of the outstanding Capital Stock having ordinary voting
power to elect a majority of the board of directors, board of managers or other
governing body of such Person, is at the time, directly or indirectly, owned or
controlled by such Person and one or more of its other Subsidiaries or a
combination thereof (irrespective of whether, at the time, securities of any
other class or classes of any such corporation or other Person shall or might
have voting power by reason of the happening of any contingency). When used
without reference to a parent entity, the term “Subsidiary” shall be deemed to
refer to a Subsidiary of Swiss Holdings.

“Swiss Holdings” has the meaning given to such term in the introductory
paragraph of this Agreement.

“Syndicated L/C Honor Date” has the meaning given to such term in
Section 3.1(g).

“Syndicated Letter of Credit Notice” has the meaning given to such term in
Section 3.1(b).

“Syndicated Letters of Credit” means Letters of Credit issued under
Section 3.1(a).

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system (or any successor settlement system
as determined by the Administrative Agent) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Capitalization” means, as of any date of determination, the sum of
(i) Consolidated Net Worth as of such date, (ii) Consolidated Indebtedness (but
excluding any Hybrid Equity Securities) as of such date and (iii) the aggregate
obligations of the Credit Parties and their Subsidiaries under any Hybrid Equity
Securities as of such date.

“Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).

“Type” has the meaning given to such term in Section 2.2(a).

 

26



--------------------------------------------------------------------------------

“Unfunded Pension Liability” means, with respect to any Plan, the excess of its
benefit liabilities under Section 4001(a)(16) of ERISA over the current value of
its assets, determined in accordance with the applicable assumptions used for
funding under Section 412 of the Code for the applicable plan year.

“Unreimbursed Amount” has the meaning given to such term in Section 3.1(g).

“Unutilized Commitment” means, at any time for each Lender, such Lender’s
Commitment less the sum of (i) the outstanding principal amount of Loans made by
such Lender and (ii) such Lender’s Letter of Credit Exposure.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

“Wholly Owned” means, with respect to any Subsidiary of any Person, that 100% of
the outstanding Capital Stock of such Subsidiary is owned, directly or
indirectly, by such Person, except for directors’ qualifying shares.

“Withholding Agent” means any Credit Party and the Administrative Agent.

Section 1.2 Accounting Terms; GAAP and SAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP or SAP, as the context requires, each as in
effect from time to time; provided that, if Swiss Holdings notifies the
Administrative Agent that the Credit Parties request an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Restatement Date in GAAP or SAP, as the case may be, or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Credit Parties that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or SAP, as the case may be, or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP or SAP, as the case may be, as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding the
foregoing, all financial statements delivered hereunder shall be prepared, and
all financial covenants contained herein shall be calculated, without giving
effect to any election under Financial Accounting Standards No. 159 (ASC 825)
(or any similar accounting principle) permitting a Person to value Indebtedness
at the fair value thereof.

Section 1.3 Other Terms; Construction.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other

 

27



--------------------------------------------------------------------------------

document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented, restated or otherwise
modified (subject to any restrictions on such amendments, supplements,
restatements or modifications set forth herein or in any other Credit Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns permitted hereunder, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision thereof, (iv) all references in a Credit
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Credit
Document in which such references appear, (v) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(c) All references herein to the Lenders or any of them shall be deemed to
include the Fronting Banks unless specifically provided otherwise or unless the
context otherwise requires and all references in ARTICLE III shall also include
the Fronting Banks if the context includes Participated Letters of Credit or a
Non-NAIC Lender unless specifically provided otherwise or unless the context
otherwise requires.

Section 1.4 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Amounts of Letters of
Credit denominated in a Foreign Currency and other amounts outstanding under
this Agreement denominated in a Foreign Currency. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable Currencies until the next
Revaluation Date to occur. Except as otherwise provided herein or in any other
Credit Document, the applicable amount of any Currency for purposes of this
Agreement and the other Credit Documents shall be such Dollar Amount as so
determined by the Administrative Agent.

(b) Wherever in this Agreement, in connection with any Letter of Credit
denominated in a Foreign Currency, an amount, such as a required minimum Stated
Amount, is expressed in Dollars, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar Amount (rounded as nearly as practicable to
the nearest number of whole units of such Foreign Currency), as determined by
the Administrative Agent.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in Currency of any other country
and any relevant market conventions or practices relating to the change in
Currency.

 

28



--------------------------------------------------------------------------------

(d) Determinations by the Administrative Agent pursuant to this Section shall be
conclusive absent manifest error.

Section 1.5 Redenomination of Certain Foreign Currencies and Computation of
Dollar Amounts.

(a) The obligation of each Credit Party under this Agreement or any other Credit
Document to which it is a party to make a payment denominated in Pounds Sterling
shall be redenominated into Euros as of the first Revaluation Date after Great
Britain adopts the Euro as its Currency after the date hereof. If the basis of
accrual of interest expressed in this Agreement in respect of Pounds Sterling
shall be inconsistent with any convention or practice in the London interbank
market for the basis of accrual of interest in respect of the Euro, such
expressed basis shall be replaced by such convention or practice with effect
from the date on which Great Britain adopts the Euro as its Currency, subject to
Swiss Holding’s consent (which consent shall not be unduly withheld, conditioned
or delayed).

(b) In the event that any member state of the European Union withdraws its
adoption of the Euro and adopts another Currency, the adopted Currency shall not
be a Foreign Currency unless it is an existing Foreign Currency.

(c) This Agreement will, to the extent the Administrative Agent determines to be
necessary, be amended to comply with any other generally accepted conventions
and market practices and otherwise to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency, subject to Swiss Holding’s consent (which consent shall not be
unduly withheld, conditioned or delayed).

(d) References herein to minimum Dollar Amounts and integral multiples stated in
Dollars, where they shall also be applicable to Foreign Currency, shall be
deemed to refer to Foreign Currency Equivalents (rounded as nearly as
practicable to the nearest number of whole units of such Foreign Currency).
Wherever in this Agreement an amount, such as a minimum or maximum limitation on
Indebtedness permitted to be incurred or Investments permitted to be made
hereunder, is expressed in Dollars, it shall be deemed to refer to the Dollar
Amount thereof.

Section 1.6 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

ARTICLE II

AMOUNT AND TERMS OF THE CREDIT

Section 2.1 Commitments. Upon and subject to the terms and conditions hereof,
(i) each Lender (other than a Non-NAIC Lender) hereby agrees from time to time
on any Business Day during the Availability Period to Issue Letters of Credit as
Syndicated Letters of Credit for the account of any Borrower, subject to the
terms and conditions of ARTICLE III, (ii) each Fronting Bank hereby agrees from
time to time on any Business Day during the Availability Period to Issue Letters
of Credit as Participated Letters of Credit for the account of any Borrower and
each Lender hereby agrees to purchase participations in the obligations of the

 

29



--------------------------------------------------------------------------------

such Fronting Bank under Letters of Credit issued by it as Participated Letters
of Credit, subject to the terms and conditions of ARTICLE III, (iii) Wells
Fargo, in its capacity as a Fronting Bank, hereby agrees from time to time on
any Business Day during the Availability Period to Issue the Ratable Share of
ING of any Letter of Credit issued as a Syndicated Letter of Credit (and ING
hereby agrees to purchase participations in the obligations of Wells Fargo in
such capacity in the amount of its Ratable Share of such Letter of Credit), and
(iv) each Lender hereby agrees to make loans (each, a “Loan,” and collectively,
the “Loans”) to any Borrower from time to time on any Business Day during the
Availability Period; provided that no Lender shall be obligated to make or
participate in any Credit Extension if, immediately after giving effect thereto,
(v) the Credit Exposure of such Lender would exceed its Commitment at such time,
(w) the aggregate Credit Exposure would exceed the Aggregate Commitments at such
time, (x) with respect to any Credit Extension, the applicable conditions in
Section 3.4 or Section 4.2 are not met (y) with respect to any Borrowing of
Loans, the aggregate outstanding principal amount of Loans would exceed the
Revolver Sublimit, or (z) the Dollar Amount of the aggregate Stated Amount of
all Letters of Credit denominated in a Foreign Currency would exceed the Foreign
Currency Sublimit. Within the foregoing limits, and subject to and on the terms
and conditions hereof, the Borrowers may borrow, repay and reborrow on a
revolving basis Loans, and may obtain Letters of Credit on a revolving basis to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.

Section 2.2 Borrowings.

(a) The Loans shall be denominated in Dollars and, at the option of the
applicable Borrower and subject to the terms and conditions of this Agreement,
be either Base Rate Loans or LIBOR Loans (each, a “Type” of Loan), provided that
all Loans comprising the same Borrowing shall, unless otherwise specifically
provided herein, be of the same Type.

(b) In order to make a Borrowing (other than Borrowings involving continuations
or conversions of outstanding Loans, which shall be made pursuant to
Section 2.10), the applicable Borrower will give the Administrative Agent
written notice not later than 11:00 a.m., three (3) Business Days prior to each
Borrowing of LIBOR Loans and not later than 10:00 a.m., on the same Business Day
prior to each Borrowing of Base Rate Loans. Each such notice (each, a “Notice of
Borrowing”) shall be irrevocable, shall be given in the form of Exhibit B-1 and
shall specify (1) the aggregate principal amount and initial Type of the Loans
to be made pursuant to such Borrowing, (2) in the case of a Borrowing of LIBOR
Loans, the initial Interest Period to be applicable thereto, and (3) the
requested Borrowing Date, which shall be a Business Day. Upon its receipt of a
Notice of Borrowing, the Administrative Agent will promptly notify each Lender
of the proposed Borrowing. Notwithstanding anything to the contrary contained
herein:

(i) each Borrowing of Base Rate Loans shall be in a principal amount not less
than $1,000,000 or, if greater, an integral multiple of $100,000 in excess
thereof, and each Borrowing of LIBOR Loans shall be in a principal amount not
less than $3,000,000 or, if greater, an integral multiple of $500,000 in excess
thereof (or, in each case if less than the minimum amount, in the amount of the
aggregate Unutilized Commitments);

(ii) if the applicable Borrower shall have failed to designate the Type of Loans
in a Notice of Borrowing, then the Loans shall be made as Base Rate Loans; and

 

30



--------------------------------------------------------------------------------

(iii) if the applicable Borrower shall have failed to specify an Interest Period
to be applicable to any Borrowing of LIBOR Loans, then such Borrower shall be
deemed to have selected an Interest Period of one month.

(c) Not later than 1:00 p.m. on the requested Borrowing Date, each Lender will
make available to the Administrative Agent at the Payment Office an amount, in
Dollars and in immediately available funds, equal to its Ratable Share of such
requested Borrowing as its Loan or Loans. As promptly as practicable, upon
satisfaction of the applicable conditions set forth in Section 4.2 (and, if such
Borrowing is the initial Credit Extension, Section 4.1), the Administrative
Agent shall make all funds so received available to the applicable Borrower in
like funds as received by the Administrative Agent in accordance with
Section 2.3(a).

Section 2.3 Disbursements; Funding Reliance; Domicile of Loans.

(a) Each Borrower hereby authorizes the Administrative Agent to disburse the
proceeds of each Borrowing it makes in accordance with the terms of any written
instructions from any Authorized Officer of such Borrower; provided that the
Administrative Agent shall not be obligated under any circumstances to forward
amounts to any account not listed in an Account Designation Letter. Any Borrower
may at any time deliver to the Administrative Agent an Account Designation
Letter listing any additional accounts or deleting any accounts listed in a
previous Account Designation Letter.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s Ratable Share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.2 and may (but shall
not be so required to), in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by such Borrower, the
Base Rate. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its Ratable Share of the
applicable Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Borrowing. Any payment by any
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

(c) Each Lender may, at its option, make and maintain any Loan at, to or for the
account of any of its Lending Offices, provided that any exercise of such option
shall not affect any obligations of the applicable Borrower to repay such Loan
to or for the account of such Lender or otherwise to make payment in accordance
with the terms of this Agreement.

 

31



--------------------------------------------------------------------------------

(d) The obligations of the Lenders hereunder to make Loans, to make L/C
Disbursements in respect of Syndicated Letters of Credit, to fund participations
in Participated Letters of Credit and to make payments pursuant to Section 11.1
are several and not joint. The failure of any Lender to make any such Loan, to
make any such L/C Disbursement, to fund any such participation or to make any
such payment on any date shall not relieve any other Lender of its corresponding
obligation, if any, hereunder to do so on such date, but no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to make its
L/C Disbursement, purchase its participation or to make any such payment
required hereunder.

Section 2.4 Evidence of Debt; Notes.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to the applicable
Lending Office of such Lender resulting from the Credit Extensions made by such
Lending Office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lending Office of such Lender
from time to time under this Agreement.

(b) The Administrative Agent shall maintain the Register pursuant to
Section 11.6(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each such Loan,
the Type of each such Loan and the Interest Period applicable thereto, (ii) the
date and amount of each applicable L/C Disbursement made under a Letter of
Credit, (iii) the amount of any principal or interest due and payable or to
become due and payable from the applicable Borrower to each Lender hereunder in
respect of each such Loan, (iv) the amount of any Reimbursement Obligation or
interest due and payable or to become due and payable from any Borrower to each
Lender and (v) the amount of any sum received by the Administrative Agent
hereunder from the applicable Borrower and each Lender’s Ratable Share thereof.

(c) The entries made in the Register and subaccounts maintained pursuant to
Section 2.4(b) (and, if consistent with the entries of the Administrative Agent,
the accounts maintained pursuant to Section 2.4(a)) shall, to the extent
permitted by applicable law, be conclusive evidence of the existence and amounts
of the obligations of the applicable Borrower therein recorded absent manifest
error; provided, however, that the failure of any Lender or the Administrative
Agent to maintain such account, such Register or such subaccount, as applicable,
or any error therein, shall not in any manner affect the obligation of each
Borrower to repay (with applicable interest) the Obligations of such Borrower
under this Agreement.

(d) The Loans made by each Lender shall, if requested by the applicable Lender
(which request shall be made to the Administrative Agent), be evidenced by a
Note appropriately completed in substantially the form of Exhibit A, executed by
each Borrower and payable to the order of such Lender. Each Note shall be
entitled to all of the benefits of this Agreement and the other Credit Documents
and shall be subject to the provisions hereof and thereof.

 

32



--------------------------------------------------------------------------------

Section 2.5 Termination and Reduction of Commitments.

(a) The Aggregate Commitments shall be automatically and permanently terminated
on the Commitment Termination Date.

(b) At any time and from time to time after the date hereof, upon not less than
three (3) Business Days’ prior written notice to the Administrative Agent,
Holdings may terminate in whole or reduce in part the aggregate Unutilized
Commitments; provided that any such partial reduction shall be in an aggregate
amount of not less than $5,000,000 or, if greater, an integral multiple of
$1,000,000 in excess thereof, and applied ratably among the Lenders according to
their respective Commitments. The amount of any termination or reduction made
under this Section 2.5(b) may not thereafter be reinstated. Notwithstanding any
provision of this Agreement to the contrary, any reduction of the Commitments
pursuant to this Section 2.5(b) that has the effect of reducing the aggregate
Commitments to an amount less than the Revolver Sublimit at such time shall
result in an automatic corresponding reduction of the Revolver Sublimit to the
amount of the aggregate Commitments (as so reduced), without any further action
on the part of the Borrowers or any Lender.

(c) All Commitment Fees accrued in respect of the Unutilized Commitments until
the effective date of any termination thereof shall be paid on the effective
date of such termination.

Section 2.6 Mandatory Payments and Prepayments.

(a) Except to the extent due or paid sooner pursuant to the provisions hereof,
each Borrower shall repay to the Lenders on the Maturity Date the aggregate
outstanding principal amount of all Loans made to such Borrower.

(b) Subject to the provisions of Section 3.8(b), in the event that, at any time,
the aggregate Credit Exposure shall exceed the aggregate Commitments at such
time (after giving effect to any concurrent termination or reduction thereof),
each Borrower will immediately prepay the outstanding principal amount of Loans
made to it in its pro rata portion (according to the then outstanding principal
amount of Loans made to each Borrower) of the amount of such excess; provided
that, to the extent such excess amount is greater than the aggregate principal
amount of Loans outstanding immediately prior to the application of such
prepayment, the amount so prepaid shall be retained by the Administrative Agent
and held in the Cash Collateral Account of such Borrower pursuant to
arrangements satisfactory to the Administrative Agent as cover for the aggregate
Letter of Credit Exposure of such Borrower, as more particularly described in
Section 3.8, and thereupon such cash shall be deemed to reduce the aggregate
Letter of Credit Exposure by an equivalent amount.

Section 2.7 Voluntary Prepayments.

(a) At any time and from time to time, each Borrower may prepay its Loans, in
whole or in part, together with accrued interest to the date of prepayment,
without premium or penalty (except as provided in clause (iii) below), upon
written notice given to the Administrative Agent not later than 11:00 a.m. three
(3) Business Days prior to each intended prepayment of LIBOR Loans and one
(1) Business Day prior to each intended prepayment of Base Rate Loans; provided
that (i) each partial prepayment shall be in a principal amount of $1,000,000 or
an

 

33



--------------------------------------------------------------------------------

integral multiple of $100,000 in excess thereof, (ii) no partial prepayment of
LIBOR Loans made pursuant to any single Borrowing shall reduce the aggregate
outstanding principal amount of the remaining LIBOR Loans under such Borrowing
to less than $3,000,000 or to any greater amount not an integral multiple of
$500,000 in excess thereof, and (iii) unless made together with all amounts
required under Section 2.17 to be paid as a consequence of such prepayment, a
prepayment of a LIBOR Loan may be made only on the last day of the Interest
Period applicable thereto. Each such notice shall specify the proposed date of
such prepayment and the aggregate principal amount and Type of the Loans to be
prepaid (and, in the case of LIBOR Loans, the Interest Period of the Borrowing
pursuant to which made), and shall be irrevocable and shall bind such Borrower
to make such prepayment on the terms specified therein. Loans prepaid pursuant
to this Section 2.7(a) may be reborrowed, subject to the terms and conditions of
this Agreement. In the event the Administrative Agent receives a notice of
prepayment under this Section, the Administrative Agent will give prompt notice
thereof to the Lenders; provided that if such notice has also been furnished to
the Lenders, the Administrative Agent shall have no obligation to notify the
Lenders with respect thereto.

(b) Subject to the provisions of Section 2.20(a)(ii), each prepayment of the
Loans made pursuant to this Section 2.7 shall be applied among the Lenders in
accordance with their respective Ratable Shares.

Section 2.8 Interest.

(a) Subject to the provisions of Section 2.8(b), each Loan shall bear interest
on the outstanding principal amount thereof, from the date of Borrowing thereof
until such principal amount shall be paid in full, (i) at the Base Rate, during
such periods as such Loan is a Base Rate Loan, and (ii) at the Adjusted LIBOR
Rate, as in effect from time to time during such periods as such Loan is a LIBOR
Loan.

(b) Upon the occurrence and during the continuance of any Event of Default under
Section 9.1(a), and (at the election of the Required Lenders) upon the
occurrence and during the continuance of any other Event of Default, all
outstanding principal amounts of the Loans, all Reimbursement Obligations (to
the extent not already bearing an additional 2% per annum pursuant to
Section 3.6) and, to the greatest extent permitted by law, all interest accrued
on the Loans and all other accrued and outstanding fees and other amounts
hereunder, shall bear interest at a rate per annum equal to the interest rate
applicable from time to time thereafter to such Loans (whether the Base Rate or
the Adjusted LIBOR Rate) plus 2% (or, in the case of interest, fees and other
amounts for which no rate is provided hereunder, at the Base Rate plus 2%), and,
in each case, such default interest shall be payable on demand. To the greatest
extent permitted by law, interest shall continue to accrue after the filing by
or against any Credit Party of any petition seeking any relief in bankruptcy or
under any Debtor Relief Law.

(c) Accrued (and theretofore unpaid) interest shall be payable as follows (other
than with respect to any L/C Disbursement under Section 3.6):

(i) in respect of each Base Rate Loan (including any Base Rate Loan or portion
thereof paid or prepaid pursuant to the provisions of Section 2.6 or
Section 2.7, except as provided hereinbelow), in arrears on the last Business
Day of each calendar

 

34



--------------------------------------------------------------------------------

quarter; provided, that in the event the Loans are repaid or prepaid in full and
the Commitments have been terminated, then accrued interest in respect of all
Base Rate Loans shall be payable together with such repayment or prepayment on
the date thereof;

(ii) in respect of each LIBOR Loan (including any LIBOR Loan or portion thereof
paid or prepaid pursuant to the provisions of Section 2.6 or Section 2.7, except
as provided hereinbelow), in arrears (y) on the last Business Day of the
Interest Period applicable thereto (subject to the provisions of clause (iv) in
the definition of “Interest Period”) and (z) in addition, in the case of an
Interest Period of six months or longer, on each date that falls every three
months after the beginning of such Interest Period; provided, that in the event
all LIBOR Loans made pursuant to a single Borrowing are repaid or prepaid in
full, then accrued interest in respect of such LIBOR Loans shall be payable
together with such repayment or prepayment on the date thereof; and

(iii) in respect of any Loan, at maturity (whether pursuant to acceleration or
otherwise) and, after maturity, on demand.

(d) Nothing contained in this Agreement or in any other Credit Document shall be
deemed to establish or require the payment of interest to any Lender at a rate
in excess of the maximum rate permitted by applicable law. If the amount of
interest payable for the account of any Lender on any interest payment date
would exceed the maximum amount permitted by applicable law to be charged by
such Lender, the amount of interest payable for its account on such interest
payment date shall be automatically reduced to such maximum permissible amount
and the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower.

(e) The Administrative Agent shall promptly notify the applicable Borrower and
the Lenders upon determining the interest rate for each Borrowing of LIBOR Loans
after its receipt of the relevant Notice of Borrowing or Notice of
Conversion/Continuation, and upon each change in the Base Rate; provided,
however, that the failure of the Administrative Agent to provide the applicable
Borrower or the Lenders with any such notice shall neither affect any
obligations of such Borrower or the Lenders hereunder nor result in any
liability on the part of the Administrative Agent to any Borrower or any Lender.
Each such determination (including each determination of the Reserve
Requirement) shall, absent manifest error, be conclusive and binding on all
parties hereto.

(f) Minimum Interest: Without derogation or duplication of the provisions set
forth in Section 2.16(a), all interest payable under this Agreement is expressed
as a minimum payment net of any deduction or withholding on account of Swiss
withholding tax, if such withholding tax applies.

Section 2.9 Fees. The Borrowers agree to pay:

(a) To the Joint Arrangers and Wells Fargo, in its capacity as a Fronting Bank,
the L/C Agent and the Administrative Agent, for their own respective accounts,
fees in the amounts and at the times specified in the Fee Letters.

 

35



--------------------------------------------------------------------------------

(b) To each Fronting Bank other than Wells Fargo, in its capacity as a Fronting
Bank, a fronting fee in respect of each Letter of Credit Issued by it under this
Agreement at the rate per annum as separately agreed to between the Borrowers
and such Fronting Bank.

(c) To the Administrative Agent, subject to Section 2.20(a)(iii), for the
account of each Lender, a commitment fee (the “Commitment Fee”) for each
calendar quarter (or portion thereof) at a per annum rate of 0.125% on such
Lender’s Ratable Share of the average daily aggregate Unutilized Commitments,
payable in arrears (i) on the last Business Day of each calendar quarter,
commencing with the first such date to occur after the Restatement Date through
the Commitment Termination Date, and (ii) on the Commitment Termination Date.

(d) To the Administrative Agent, subject to Section 2.20(a)(iii), for the
account of each Lender, a letter of credit fee (the “Letter of Credit Fee”) for
each calendar quarter (or portion thereof) in respect of all Letters of Credit
outstanding during such quarter, at a per annum rate equal to 0.45% on such
Lender’s Ratable Share of the average daily aggregate Stated Amount of such
Letters of Credit. The Letter of Credit Fee shall be due and payable quarterly
in arrears (i) on the last Business Day of each calendar quarter, commencing
with the first such date to occur after the Restatement Date through the Final
Expiry Date and (ii) on the Final Expiry Date.

(e) To the L/C Agent and each Fronting Bank, each for its own account, with
respect to the Issuance of each Letter of Credit hereunder, such reasonable fees
and expenses as the L/C Agent or such Fronting Bank, as the case may be,
customarily requires in connection with the issuance, amendment, transfer,
negotiation, processing and/or administration of letters of credit.

Section 2.10 Conversions and Continuations.

(a) Each Borrower may elect (i) to convert all or a portion of the outstanding
principal amount of any of its Base Rate Loans into LIBOR Loans, or to convert
any of its LIBOR Loans the Interest Periods for which end on the same day into
Base Rate Loans, or (ii) upon the expiration of any Interest Period, to continue
all or a portion of the outstanding principal amount of any of its LIBOR Loans
the Interest Periods for which end on the same day for an additional Interest
Period, provided that (x) any such conversion of LIBOR Loans into Base Rate
Loans shall be in a principal amount not less than $1,000,000 or, if greater, an
integral multiple of $100,000 in excess thereof; any such conversion of Base
Rate Loans of the same Borrowing into, or continuation of LIBOR Loans shall be
in a principal amount not less than $3,000,000 or, if greater, an integral
multiple of $500,000 in excess thereof; and no partial conversion of LIBOR Loans
of the same Borrowing shall reduce the outstanding principal amount of such
LIBOR Loans to less than $3,000,000 or to any greater amount not an integral
multiple of $500,000 in excess thereof, (y) except as otherwise provided in
Section 2.15(f), LIBOR Loans may be converted into Base Rate Loans only on the
last day of the Interest Period applicable thereto (and, in any event, if a
LIBOR Loan is converted into a Base Rate Loan on any day other than the last day
of the Interest Period applicable thereto, the respective Borrower will pay,
upon such conversion, all amounts required under Section 2.17 to be paid as a
consequence thereof) and (z) no conversion of Base Rate Loans into LIBOR Loans
or continuation of LIBOR Loans shall be permitted during the continuance of a
Default or Event of Default.

 

36



--------------------------------------------------------------------------------

(b) Each Borrower must give the Administrative Agent written notice not later
than 11:00 a.m. three (3) Business Days prior to the intended effective date of
any conversion of Base Rate Loans into, or continuation of, LIBOR Loans and one
(1) Business Day prior to the intended effective date of any conversion of LIBOR
Loans into Base Rate Loans. Each such notice (each, a “Notice of
Conversion/Continuation”) shall be irrevocable, shall be given in the form of
Exhibit B-2 and shall specify (x) the date of such conversion or continuation
(which shall be a Business Day), (y) in the case of a conversion into, or a
continuation of, LIBOR Loans, the Interest Period to be applicable thereto, and
(z) the aggregate amount and Type of the Loans being converted or continued.
Upon the receipt of a Notice of Conversion/Continuation, the Administrative
Agent will promptly notify each Lender of the proposed conversion or
continuation. In the event that any Borrower shall fail to deliver a Notice of
Conversion/Continuation as provided herein with respect to any of its
outstanding LIBOR Loans, such LIBOR Loans shall automatically be converted to
Base Rate Loans upon the expiration of the Interest Period applicable thereto
(unless repaid pursuant to the terms hereof). In the event that any Borrower
shall have failed to specify an Interest Period to be applicable to any
conversion into, or continuation of, its LIBOR Loans, then such Borrower shall
be deemed to have selected an Interest Period of one month.

Section 2.11 Method of Payments; Computations; Apportionment of Payments.

(a) All payments by the Credit Parties hereunder (whether of principal,
interest, fees or reimbursement of L/C Disbursements, or under Sections 2.15,
2.16 or 2.17, or otherwise) shall be made without setoff, counterclaim or other
defense, in Dollars and in immediately available funds to the Administrative
Agent, for the account of the Lenders entitled to such payment (except as
otherwise expressly provided herein as to payments required to be made directly
to any Fronting Bank, the L/C Agent, the Administrative Agent or the Lenders) at
the Payment Office, prior to 2:00 p.m. on the date payment is due. Any payment
made as required hereinabove, but after 2:00 p.m., shall be deemed to have been
made on the next succeeding Business Day. If any payment falls due on a day that
is not a Business Day, then such due date shall be extended to the next
succeeding Business Day (except that in the case of LIBOR Loans to which the
provisions of clause (iv) in the definition of “Interest Period” are applicable,
such due date shall be the next preceding Business Day), and such extension of
time shall then be included in the computation of payment of interest, fees or
other applicable amounts.

(b) Subject to Section 2.20(a)(ii), the Administrative Agent will distribute to
the Lenders like amounts relating to payments made to the Administrative Agent
for the account of the Lenders as follows: (i) if the payment is received by
12:00 noon, in immediately available funds, the Administrative Agent will make
available to each relevant Lender on the same date, by wire transfer of
immediately available funds, such Lender’s ratable share of such payment (based
on the percentage that the amount of the relevant payment owing to such Lender
bears to the total amount of such payment owing to all of the relevant Lenders),
and (ii) if such payment is received after 12:00 noon, or in other than
immediately available funds, the Administrative Agent will make available to
each such Lender its ratable share (based on the percentage that the amount of
the relevant payment owing to such Lender bears to the total amount of such
payment owing to all of the relevant Lenders) of such payment by wire transfer
of immediately available funds on the next succeeding Business Day (or in the
case of uncollected funds, as soon as practicable after collected). If the
Administrative Agent shall not have made a required

 

37



--------------------------------------------------------------------------------

distribution to the relevant Lenders as required hereinabove after receiving a
payment for the account of such Lenders, the Administrative Agent will pay to
each such Lender, on demand, its ratable share (calculated as set forth above)
of such payment with interest thereon at the Federal Funds Rate for each day
from the date such amount was required to be disbursed by the Administrative
Agent until the date repaid to such Lender. The Administrative Agent will
distribute to the applicable Fronting Bank like amounts relating to payments
made to the Administrative Agent for the account of such Fronting Bank in the
same manner, and subject to the same terms and conditions, as set forth
hereinabove with respect to distributions of amounts to the Lenders.

(c) Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the relevant Lenders or the relevant
Fronting Bank hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the relevant Lenders or the relevant Fronting Bank, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the relevant Lenders or the relevant Fronting Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such Fronting
Bank, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

(d) All computations of interest and fees hereunder (including computations of
the Reserve Requirement) shall be made on the basis of a year consisting of
(i) in the case of interest on Base Rate Loans (when such calculation is based
on the prime rate), 365/366 days, as the case may be, or (ii) in all other
instances, 360 days; and in each case under (i) and (ii) above, with regard to
the actual number of days (including the first day, but excluding the last day)
elapsed.

Section 2.12 Recovery of Payments.

(a) Each Credit Party agrees that to the extent it makes a payment or payments
to or for the account of the Administrative Agent, any Lender or any Fronting
Bank, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any Debtor Relief Law
(whether as a result of any demand, settlement, litigation or otherwise), then,
to the extent of such payment or repayment, the Obligation intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been received.

(b) If any amounts distributed by the Administrative Agent to any Lender or any
Fronting Bank are subsequently returned or repaid by the Administrative Agent to
the applicable Credit Party, its representative or successor in interest, or any
other Person, whether by court order, by settlement approved by such Lender or
such Fronting Bank, or pursuant to applicable Requirements of Law, such Lender
or such Fronting Bank will, promptly upon receipt of notice thereof from the
Administrative Agent, pay the Administrative Agent such amount. If any such
amounts are recovered by the Administrative Agent from such Borrower, its
representative or

 

38



--------------------------------------------------------------------------------

successor in interest or such other Person, the Administrative Agent will
redistribute such amounts to the Lenders or the Fronting Banks on the same basis
as such amounts were originally distributed.

Section 2.13 Use of Proceeds. The proceeds of the Loans shall be used by the
Borrowers for general corporate purposes not in contravention of any Requirement
of Law or of the Credit Documents, including for the Reimbursement Obligations
of the Borrowers hereunder. The proceeds of the Loans shall not be used directly
or indirectly in Switzerland.

Section 2.14 Pro Rata Treatment.

(a) All fundings, continuations and conversions of Loans shall be made by the
Lenders pro rata on the basis of their respective Ratable Share or on the basis
of their respective outstanding Loans (in the case of continuations and
conversions of Loans pursuant to Section 2.10), as the case may be from time to
time.

(b) All payments from or on behalf of each Borrower on account of any
Obligations of such Borrower shall be apportioned ratably among the Lenders
based upon their respective share, if any, of the Obligations with respect to
which such payment was made.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other Obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other Obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and such other Obligations owing them, provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this Section shall not be construed to
apply to (x) any payment made by any Borrower pursuant to and in accordance with
the express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Reimbursement Obligations to any assignee or
participant, other than to any Borrower or any Subsidiary thereof (as to which
the provisions of this Section 2.14(c) shall apply). Each Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation. If under
any applicable bankruptcy, insolvency or similar law, any Lender receives a
secured claim in lieu of a setoff to which this Section 2.14(c) applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this Section 2.14(c) to share in the benefits of any recovery on such
secured claim.

 

39



--------------------------------------------------------------------------------

Section 2.15 Increased Costs; Change in Circumstances; Illegality.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan (including any Base Rate Loan if any Person seeking compensation in respect
of its Base Rate Loans determines in good faith that the Base Rate does not
compensate such person in full for any increased cost or expense covered by this
subsection (i)), insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender or any Fronting Bank (except the Reserve Requirement reflected in the
LIBOR Rate);

(ii) subject any Recipient to any Taxes of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any participation in a Letter of Credit or
any LIBOR Loan made by it, or change the basis of taxation of payments to such
Recipient in respect thereof (except for Indemnified Taxes covered by
Section 2.16 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or such Fronting Bank); or

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Loans
(including any Base Rate Loan if any Person seeking compensation in respect of
its Base Rate Loans determines in good faith that the Base Rate does not
compensate such person in full for any increased cost or expense covered by this
subsection (iii)) made by such Lender or any Letter of Credit or participation
therein (except for Indemnified Taxes covered by Section 2.16 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or
such Fronting Bank);

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient or Fronting Bank of making, converting to,
continuing or maintaining any Loan or of maintaining its obligation to make any
such Loan, or to increase the cost to such Lender, such Issuing Bank or such
other Recipient or such Fronting Bank of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, Issuing Bank or other Recipient or
Fronting Bank hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, Issuing Bank or other Recipient or Fronting
Bank, the applicable Borrower will pay to such Lender, Issuing Bank or other
Recipient or Fronting Bank, as the case may be, such additional amount or
amounts as will compensate such Lender, Issuing Bank or other Recipient or
Fronting Bank, as the case may be, for such additional costs incurred or
reduction suffered, provided that nothing in this Section 2.15(a) shall be
construed to entitle any Lender or any Recipient or any Fronting Bank to
compensation from any Borrower under this Section 2.15(a) if such Lender or such
Recipient or such Fronting Bank has been compensated in full from such Borrower
pursuant to another provision in this Agreement.

(b) If any Lender or any Issuing Bank reasonably determines that any Change in
Law affecting such Lender or such Issuing Bank or any Lending Office of such
Lender or such

 

40



--------------------------------------------------------------------------------

Lender’s or such Issuing Bank’s holding company, if any, regarding liquidity or
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or such Issuing Bank’s capital or on the capital of such
Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time the applicable Borrower will pay to such Lender or such Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company for any such reduction suffered.

(c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in Section 2.15(a) or Section 2.15(b),
and the calculation of such amount or amounts in reasonable detail (along with
supporting documentation), and delivered to the applicable Borrower shall be
conclusive absent manifest error. The applicable Borrower shall pay such Lender
or such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 Business Days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation, provided that no Borrower shall be required to compensate a Lender
or any Issuing Bank pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than 120 days prior to the
date that such Lender or such Issuing Bank, as the case may be, notifies any
such Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 120 days period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) If, on or prior to the first day of any Interest Period, (y) the
Administrative Agent shall have determined that adequate and reasonable means do
not exist for ascertaining the applicable LIBOR Rate for such Interest Period or
(z) the Administrative Agent shall have received written notice from the
Required Lenders of their determination that the rate of interest referred to in
the definition of “LIBOR Rate” upon the basis of which the Adjusted LIBOR Rate
for LIBOR Loans for such Interest Period is to be determined will not adequately
and fairly reflect the cost to such Lenders of making or maintaining LIBOR Loans
during such Interest Period, the Administrative Agent will forthwith so notify
Holdings and the Lenders in writing. Upon such notice, (i) all then outstanding
LIBOR Loans shall automatically, on the expiration date of the respective
Interest Periods applicable thereto (unless then repaid in full), be converted
into Base Rate Loans, (ii) the obligation of the Lenders to make, to convert
Base Rate Loans into, or to continue, LIBOR Loans shall be suspended (including
pursuant to the Borrowing to which such Interest Period applies), and (iii) any
Notice of Borrowing or Notice of

 

41



--------------------------------------------------------------------------------

Conversion/Continuation given at any time thereafter with respect to LIBOR Loans
shall be deemed to be a request for Base Rate Loans, in each case until the
Administrative Agent or the Required Lenders, as the case may be, shall have
determined that the circumstances giving rise to such suspension no longer exist
(and the Required Lenders, if making such determination, shall have so notified
the Administrative Agent), and the Administrative Agent shall have so notified
Holdings and the Lenders in writing. The Administrative Agent and each
applicable Lender shall promptly notify Holdings and the Administrative Agent
(as applicable) when such circumstances cease to exist.

(f) Notwithstanding any other provision in this Agreement, if, at any time after
the date hereof and from time to time, any Lender shall have determined in good
faith that any Change in Law, has or would have the effect of making it unlawful
for such Lender to make or to continue to make or maintain LIBOR Loans, such
Lender will forthwith so notify the Administrative Agent and Holdings in
writing. Upon such notice, (i) each of such Lender’s then outstanding LIBOR
Loans shall automatically, on the expiration date of the respective Interest
Period applicable thereto (or, to the extent any such LIBOR Loan may not
lawfully be maintained as a LIBOR Loan until such expiration date, upon such
notice) and to the extent not sooner prepaid, be converted into a Base Rate
Loan, (ii) the obligation of such Lender to make, to convert Base Rate Loans
into, or to continue, LIBOR Loans shall be suspended (including pursuant to any
Borrowing for which the Administrative Agent has received a Notice of Borrowing
but for which the Borrowing Date has not arrived), and (iii) any Notice of
Borrowing or Notice of Conversion/Continuation given at any time thereafter with
respect to LIBOR Loans shall, as to such Lender, be deemed to be a request for a
Base Rate Loan, in each case until such Lender shall have determined that the
circumstances giving rise to such suspension no longer exist and shall have so
notified the Administrative Agent, and the Administrative Agent shall have so
notified Holdings in writing. Each such Lender shall promptly notify Holdings
and the Administrative Agent when such circumstances no longer exist.

Section 2.16 Taxes.

(a) Any and all payments by or on account of any obligation of any Credit Party
under any Credit Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Credit Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Without limiting the provisions of Section 2.16(a), the Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

42



--------------------------------------------------------------------------------

(c) Subject to Section 2.16(f), each Credit Party shall, jointly and severally,
indemnify each Recipient, within 10 Business Days after written demand therefor,
for the full amount of any Indemnified Taxes with respect to payments by any
Credit Party under this Agreement or any other Credit Document (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by such Recipient, and any reasonable and documented
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the applicable Credit Party by a Lender or any Issuing
Bank (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or any Fronting Bank, shall be
conclusive absent manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Credit Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.6(e) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Credit Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Credit
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
Section 2.16(d).

(e) As soon as practicable after any payment of Indemnified Taxes by any Credit
Party to a Governmental Authority, such Credit Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) Any Lender or any Issuing Bank that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to Holdings and the Administrative Agent, at the time or
times reasonably requested by Holdings or the Administrative Agent, such
properly completed and executed documentation reasonably requested by Holdings
or the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender or any
Issuing Bank, if requested by Holdings or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by Holdings or the Administrative Agent as will enable Holdings or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in clauses (i), (ii) and (iv) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
violate any Requirement of Law.

 

43



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, in the event that any Borrower
is or becomes a U.S. Person:

(i) any Lender that is a U.S. Person shall deliver to Holdings and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Holdings or the Administrative Agent), executed originals
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(ii) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Holdings and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Holdings or the Administrative Agent),
whichever of the following is applicable:

(A) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(B) executed originals of IRS Form W-8ECI;

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(D) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable, as Holdings or the Administrative Agent may
reasonably request; provided that if the Foreign Lender is a partnership and one
or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner;

 

44



--------------------------------------------------------------------------------

(iii) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Holdings and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Holdings or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit Holdings or the Administrative Agent to determine
the withholding or deduction required to be made; and

(iv) if a payment made to a Recipient under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to Holdings and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Holdings or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Holdings or the Administrative
Agent as may be necessary for Holdings or the Administrative Agent to comply
with their obligations under FATCA and to determine that such Recipient has
complied with such Recipient’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (iv), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Holdings and the Administrative
Agent in writing of its legal inability to do so.

(g) If the Administrative Agent, any Lender or any Issuing Bank determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by any Credit Party
or with respect to which any Credit Party has paid additional amounts, in either
case pursuant to this Section 2.16, it shall pay to such Credit Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such recovery), net of all out-of-pocket expenses of
the Administrative Agent, such Lender or such Issuing Bank, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that such Credit Party, upon
the request of the Administrative Agent, such Lender or such Issuing Bank,
agrees to repay the amount paid over to such Credit Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such Issuing Bank in the event such
indemnified party is required to repay such refund to such Governmental
Authority. This Section 2.16(g) shall not be construed to require the
Administrative Agent, the Lender or the Issuing Bank to make available its tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Credit Party or any other Person.

 

45



--------------------------------------------------------------------------------

(h) Each of the Administrative Agent, the Issuing Banks and each Lender agrees
to cooperate with any reasonable request made by any Credit Party in respect of
a claim of a refund in respect of Indemnified Taxes as to which it has been
indemnified by such Credit Party or with respect to which such Credit Party has
paid additional amounts pursuant to this Section 2.16, provided that (i) such
Credit Party has agreed in writing to pay all of the Administrative Agent’s or
such Issuing Bank’s or such Lender’s reasonable out-of-pocket costs and expenses
relating to such claim, (ii) the Administrative Agent or such Issuing Bank or
such Lender determines, in its good faith judgment, that it would not be
disadvantaged, unduly burdened or prejudiced as a result of such claim and
(iii) such Credit Party furnishes, upon request of the Administrative Agent, or
such Issuing Bank or such Lender, an opinion of tax counsel (such opinion and
such counsel to be reasonably acceptable to such Lender, or such Issuing Bank or
the Administrative Agent) to the effect that such Indemnified Taxes were wrongly
or illegally imposed.

Section 2.17 Compensation. Each Borrower will compensate each Lender upon demand
for all losses, expenses and liabilities (including any loss, expense or
liability incurred by reason of the liquidation or redeployment of deposits or
other funds required by such Lender to fund or maintain such Borrower’s LIBOR
Loans) that such Lender may incur or sustain (i) if for any reason (other than a
default by such Lender) a Borrowing or continuation of, or conversion into, a
LIBOR Loan of such Borrower does not occur on a date specified therefor in a
Notice of Borrowing or Notice of Conversion/Continuation, (ii) if any repayment,
prepayment or conversion of any LIBOR Loan of such Borrower occurs on a date
other than the last day of an Interest Period applicable thereto (including as a
consequence of any assignment made pursuant to Section 2.18(a) or any
acceleration of the maturity of the Loans pursuant to Section 9.2), (iii) if any
prepayment of any LIBOR Loan of such Borrower is not made on any date specified
in a notice of prepayment given by such Borrower or (iv) as a consequence of any
other failure by such Borrower to make any payments with respect to any LIBOR
Loan of such Borrower when due hereunder. Calculation of all amounts payable to
a Lender under this Section 2.17 shall be made as though such Lender had
actually funded its relevant LIBOR Loan through the purchase of a Eurodollar
deposit bearing interest at the LIBOR Rate in an amount equal to the amount of
such LIBOR Loan, having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund its LIBOR Loans in any manner it
sees fit and the foregoing assumption shall be utilized only for the calculation
of amounts payable under this Section 2.17. The applicable Borrower shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing. A certificate (which shall be in reasonable detail) showing the
bases for the determinations set forth in this Section 2.17 by any Lender as to
any additional amounts payable pursuant to this Section 2.17 shall be submitted
by such Lender to the applicable Borrower either directly or through the
Administrative Agent. Determinations set forth in any such certificate made in
good faith for purposes of this Section 2.17 of any such losses, expenses or
liabilities shall be conclusive absent manifest error.

Section 2.18 Replacement Lenders.

(a) Holdings may, at any time at its sole expense and effort, require any Lender
(i) that has requested compensation from any Borrower under Section 2.15(a) or
Section 2.15(b)

 

46



--------------------------------------------------------------------------------

or payments from any Borrower under Section 2.16, (ii) the obligation of which
to make or maintain LIBOR Loans has been suspended under Section 2.15(f),
(iii) that is a Defaulting Lender, (iv) which had NAIC approval on the date it
became a party to this Agreement and ceases to maintain such approval or
otherwise shall lose such approval or (v) that is unable to Issue a Letter of
Credit under Section 3.4(i), in any case upon notice to such Lender and the
Administrative Agent, to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in, and consents required by,
Section 11.6), all of its interests, rights and obligations under this Agreement
and the related Credit Documents to an Eligible Assignee that shall assume such
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment); provided that:

(i) the Administrative Agent shall have received the assignment fee specified in
Section 11.6(b)(iv);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, L/C Disbursements and any L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents (including any amounts under
Section 2.17) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or any Borrower (in the case of all other amounts);

(iii) no assignment pursuant to this Section 2.18 shall be effective until all
of the then outstanding Syndicated Letters of Credit are either amended giving
effect to the such assignment or, if required, returned by each respective
beneficiary to the Administrative Agent and either cancelled and/or exchanged
for new or amended Syndicated Letters of Credit which give effect to such
assignment (it being understood that to the extent the respective beneficiaries
whose consent is required do not consent to such assignment, such assignment
cannot occur);

(iv) in the case of any such assignment resulting from a request for
compensation under Section 2.15(a) or Section 2.15(b) or payments required to be
made pursuant to Section 2.16, such assignment will result in a reduction in
such compensation or payments thereafter; and

(v) such assignment does not conflict with applicable Requirements of Law.

A Lender shall not be required to make any such assignment if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
Holdings to require such assignment cease to apply.

(b) If any Lender requests compensation under Section 2.15(a) or
Section 2.15(b), or any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or if any Lender gives a notice pursuant to Section 2.15(f), then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans or L/C Disbursements hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts

 

47



--------------------------------------------------------------------------------

payable pursuant to Section 2.15(a), Section 2.15(b) or Section 2.16, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 2.15(f), as applicable, and (ii) in each case would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Holdings, on behalf of the Borrowers, hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

Section 2.19 Increase in Commitments.

(a) Holdings shall have the right, at any time and from time to time after the
Restatement Date by written notice to and in consultation with the
Administrative Agent, to request an increase in the Aggregate Commitments (each
such requested increase, a “Commitment Increase”), by having one or more
existing Lenders increase their respective Commitments then in effect (each, an
“Increasing Lender”), by adding as a Lender with a new Commitment hereunder one
or more Persons that are not already Lenders (each, an “Additional Lender”), or
a combination thereof; provided that (i) any such request for a Commitment
Increase shall be in a minimum amount of $25,000,000 or an integral multiple of
$1,000,000 in excess thereof, (ii) immediately after giving effect to any
Commitment Increase, the aggregate of all Commitment Increases effected after
the Restatement Date shall not exceed $150,000,000, and (iii) no existing Lender
shall be obligated to increase its Commitment as a result of any request for a
Commitment Increase by Holdings unless it agrees in its sole discretion to do
so.

(b) Each Additional Lender must qualify as an Eligible Assignee (the approval of
which by the Administrative Agent shall not be unreasonably withheld,
conditioned or delayed) and Holdings and each Additional Lender shall execute a
joinder agreement together with all such other documentation as the
Administrative Agent and Holdings may reasonably require, all in form and
substance reasonably satisfactory to the Administrative Agent and Holdings, to
evidence the Commitment of such Additional Lender and its status as a Lender
hereunder.

(c) If the Aggregate Commitments are increased in accordance with this Section,
the Administrative Agent and Holdings shall determine the effective date (the
“Commitment Increase Date,” which shall be a Business Day not less than thirty
(30) days prior to the Commitment Termination Date) and the final amount and
allocation of such increase. The Administrative Agent shall promptly notify
Holdings and the Lenders of the final amount and allocation of such increase and
the Commitment Increase Date. The Administrative Agent is hereby authorized, on
behalf of the Lenders, to enter into any amendments to this Agreement and the
other Credit Documents as the Administrative Agent shall reasonably deem
appropriate to effect such Commitment Increase.

(d) Notwithstanding anything set forth in this Section 2.19 to the contrary, no
increase in the Aggregate Commitments pursuant to this Section 2.19 shall be
effective unless:

(i) The Administrative Agent shall have received the following, each dated the
Commitment Increase Date and in form and substance reasonably satisfactory to
the Administrative Agent:

(A) as to each Increasing Lender, evidence of its agreement to provide a portion
of the Commitment Increase, and as to each Additional Lender, a duly executed
joinder agreement together with all other documentation required by the
Administrative Agent pursuant to Section 2.19(b);

 

48



--------------------------------------------------------------------------------

(B) an instrument, duly executed by each Credit Party, acknowledging and
reaffirming its obligations under this Agreement and the other Credit Documents;

(C) a certificate of the secretary or an assistant secretary or other
appropriate officer of each Credit Party, certifying to and attaching the
resolutions adopted by the board of directors (or similar governing body) of
such Credit Party approving or consenting to such Commitment Increase;

(D) a certificate of a Financial Officer of Swiss Holdings, certifying that
(y) as of the Commitment Increase Date, all representations and warranties of
the Credit Parties contained in this Agreement and the other Credit Documents
qualified as to materiality are true and correct and those not so qualified are
true and correct in all material respects, both immediately before and after
giving effect to the Commitment Increase and any Borrowings or Letters of Credit
issued in connection therewith (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty is true and correct (if qualified as to
materiality) or true and correct in all material respects (if not so qualified),
in each case as of such date), and (z) no Default or Event of Default has
occurred and is continuing, both immediately before and after giving effect to
such Commitment Increase (including any Borrowings or Letters of Credit issued
in connection therewith and the application of the proceeds thereof); and

(ii) Each outstanding Syndicated Letter of Credit shall have been amended giving
effect to the Commitment Increase or, if required, returned by each respective
beneficiary to the Administrative Agent and cancelled and/or exchanged for a new
or amended Syndicated Letter of Credit giving effect to the Commitment Increase;
and

(iii) In the case of any Credit Extension in connection with such Commitment
Increase, the conditions precedent set forth in Section 4.2 shall have been
satisfied.

To the extent necessary to keep the outstanding Loans ratable in the event of
any non-ratable increase in the aggregate Commitments, on the Commitment
Increase Date, (i) all then outstanding LIBOR Loans (the “Initial Loans”) shall
automatically be converted into Base Rate Loans, (ii) immediately after the
effectiveness of the Commitment Increase, the applicable Borrowers shall, if
they so request, convert such Base Rate Loans into LIBOR Loans (the “Subsequent
Borrowings”) in an aggregate principal amount equal to the aggregate principal
amount of the Initial Loans and of the Types and for the Interest Periods
specified in a Notice of Conversion/Continuation delivered to the Administrative
Agent in accordance with Section 2.10, (iii) each Lender shall pay to the
Administrative Agent in immediately available funds an amount equal to the
difference, if positive, between (y) such Lender’s Ratable Share (calculated
after

 

49



--------------------------------------------------------------------------------

giving effect to the Commitment Increase) of the Subsequent Borrowings and
(z) such Lender’s Ratable Share (calculated without giving effect to the
Commitment Increase) of the Initial Loans, (iv) after the Administrative Agent
receives the funds specified in clause (iii) above, the Administrative Agent
shall pay to each Lender the portion of such funds equal to the difference, if
positive, between (y) such Lender’s Ratable Share (calculated without giving
effect to the Commitment Increase) of the Initial Loans and (z) such Lender’s
Ratable Share (calculated after giving effect to the Commitment Increase) of the
amount of the Subsequent Borrowings, (v) the Lenders shall be deemed to hold the
Subsequent Borrowings ratably in accordance with their respective Commitment
(calculated after giving effect to the Commitment Increase), (vi) each
applicable Borrower shall pay all accrued but unpaid interest on the Initial
Loans to the Lenders entitled thereto, and (vii) Schedule 1.1(a) shall
automatically be amended to reflect the Commitments of all Lenders after giving
effect to the Commitment Increase. The conversion of the Initial Loans pursuant
to clause (i) above shall be subject to indemnification by the applicable
Borrowers pursuant to the provisions of Section 2.17 if the Commitment Increase
Date occurs other than on the last day of the Interest Period relating thereto.

Section 2.20 Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

(i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders and in Section 11.5.

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to ARTICLE IX or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.3 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:

(A) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;

(B) second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Banks hereunder;

(C) third, if so determined by the Administrative Agent or requested by a
Fronting Bank, to Cash Collateralize the Fronting Banks’ Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.20(c);

(D) fourth, as the applicable Borrower may request (so long as no Default or
Event of Default has occurred and is continuing), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its Ratable Share as
required by this Agreement, as determined by the Administrative Agent;

 

50



--------------------------------------------------------------------------------

(E) fifth, if so determined by the Administrative Agent and Holdings, to be held
in a non-interest bearing deposit account and released in order to (x) satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Agreement and (y) Cash Collateralize the Fronting Banks’ future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Participated Letters of Credit issued under this Agreement, in accordance with
Section 2.20(c);

(F) sixth, to the payment of any amounts owing to the Lenders or any Issuing
Bank as a result of any judgment of a court of competent jurisdiction obtained
by any Lender or any Issuing Bank against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;

(G) seventh, so long as no Default or Event of Default has occurred and is
continuing, to the payment of any amounts owing to any Credit Party as a result
of any judgment of a court of competent jurisdiction obtained by such Credit
Party against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and

(H) eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction;

provided that if (x) such payment is a payment of the principal amount of any
Loans or any L/C Disbursement in respect of which such Defaulting Lender has not
fully funded its Ratable Share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and obligations in respect of Letters of Credit owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or obligations in respect of Letters of Credit owed to, such
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by such
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.20(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents thereto.

(iii) No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrowers
shall not be required to pay any such Commitment Fee that otherwise would have
been required to have been paid to that Defaulting Lender). Each Defaulting
Lender shall be entitled to receive Letter of Credit Fees for any period during
which that Lender is a Defaulting Lender (and the Borrowers shall be required to
pay such Letter of Credit Fees to such Defaulting Lender) only to the extent
allocable to its Applicable Percentage of the Stated Amount of Letters of Credit
for which such Defaulting Lender has provided Cash Collateral pursuant to this
Section 2.20. With respect to any Letter of Credit Fee not required to be paid
to any Defaulting Lender pursuant to previous sentence, the Borrowers shall
(x) pay to each non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s

 

51



--------------------------------------------------------------------------------

participation in Participated Letters of Credit that have been reallocated to
such non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Fronting Bank the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Fronting Bank’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(iv) All or any part of such Defaulting Lender’s Letter of Credit Exposure in
respect of Participated Letters of Credit shall automatically (effective on the
day such Lender becomes a Defaulting Lender) be reallocated among the
non-Defaulting Lenders in accordance with their respective Credit Exposures
(calculated without regard to such Defaulting Lender’s Commitment), but in each
case only to the extent that (x) no Default or Event of Default shall have
occurred and be continuing (and, unless Holdings shall have otherwise notified
the Administrative Agent at the time, each Credit Party shall be deemed to have
represented and warranted that such condition is satisfied at such time), and
(y) such reallocation does not cause the Credit Exposure of any non-Defaulting
Lender to exceed such non-Defaulting Lender’s Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation.

(v) If the reallocation described in Section 2.20(a)(iv) cannot, or can only
partially, be effected, the Borrowers shall, without prejudice to any right or
remedy available to them hereunder or under law, within two Business Days
following notice by the Administrative Agent, deliver to the Administrative
Agent Cash Collateral in an amount sufficient to cover all Fronting Exposure
(after giving effect to any partial reallocation pursuant to
Section 2.20(a)(iv)) with respect to Letters of Credit Issued on behalf of such
Account Party in accordance with the procedures set forth in Section 2.20(c).

(b) If Holdings, the Administrative Agent and each Issuing Bank agree in writing
in their sole discretion that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Defaulting Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Loans, Syndicated Letters of Credit and participations in Participated
Letters of Credit to be held on a pro rata basis by the Lenders in accordance
with their respective Credit Exposures (without giving effect to
Section 2.20(a)(iii)), whereupon such Defaulting Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of any Credit Party
while that Lender was a Defaulting Lender; provided further that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

52



--------------------------------------------------------------------------------

(c) (i) At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Administrative Agent or any
Issuing Bank (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.20(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount equal to the
Fronting Exposure of all Fronting Banks with respect to Participated Letters of
Credit issued and outstanding at such time.

(ii) The Borrowers, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Fronting Banks, and agrees to maintain, a first priority security interest
in all Cash Collateral provided by a Borrower pursuant to Section 2.20(c)(i) as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Participated Letters of Credit, to be applied pursuant to clause
(iii) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Fronting Banks as herein provided, or that the
total amount of such Cash Collateral is less than the Fronting Exposure of all
Fronting Banks with respect to Participated Letters of Credit issued and
outstanding at such time, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(iii) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section 2.20 in respect of Participated Letters
of Credit shall be held and applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Participated Letters of
Credit (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.

Cash Collateral (or the appropriate portion thereof) provided to reduce Fronting
Exposure or other obligations shall be released promptly following (i) the
elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by the termination of Defaulting Lender status of the
applicable Defaulting Lender (or, as appropriate, its assignee)) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, that (x) Cash Collateral furnished by or on
behalf of a Credit Party shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.20 may be otherwise applied in accordance with Section 2.14) and
(y) the Person providing Cash Collateral and each applicable Fronting Bank may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

53



--------------------------------------------------------------------------------

ARTICLE III

LETTERS OF CREDIT

Section 3.1 Syndicated Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, at the
request of any Borrower at any time and from time to time during the
Availability Period, each Lender agrees to Issue Letters of Credit as Syndicated
Letters of Credit for the account of such Borrower. Each Syndicated Letter of
Credit shall be in a form customarily used or otherwise approved by the
applicable Borrower and L/C Agent. If at the time that any Borrower requests the
Issuance of a Syndicated Letter of Credit any Lender is a Non-NAIC Lender,
(i) in the case of ING, Wells Fargo, in its capacity as a Fronting Bank, shall
Issue, and (ii) in the case of any other Non-NAIC Lender, Wells Fargo, in its
capacity as a Fronting Bank, and any other Fronting Bank may Issue, such
Non-NAIC Lender’s Ratable Share of such Syndicated Letter of Credit, in each
case pursuant to terms set forth in Section 3.1(h), it being understood that so
long as Wells Fargo is a Fronting Bank, it will consider any request by a
Borrower to agree to front for a Non-NAIC Lender, provided that any such
agreement by Wells Fargo shall be made in its sole and absolute discretion.
Absent the prior written consent of each Lender (other than a Non-NAIC Lender),
no Syndicated Letter of Credit may be Issued that would vary the several and not
joint nature of the obligations of the Lenders thereunder as provided in the
next succeeding sentence. Each Syndicated Letter of Credit shall be Issued by
all of the Lenders acting through the L/C Agent, at the time of Issuance as a
single multi-bank letter of credit, but the obligation of each Lender thereunder
shall be several and not joint, in the amount of its Ratable Share of the Stated
Amount of such Syndicated Letter of Credit, provided that the applicable
Fronting Bank shall be severally (and not jointly) liable for its Ratable Share
of the Stated Amount of such Syndicated Letter of Credit plus the Ratable Share
of each Non-NAIC Lender that it agrees to front for pursuant to Section 3.1(h).

(b) Notice of Issuance. To request the Issuance of a Syndicated Letter of
Credit, the applicable Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
L/C Agent) to the L/C Agent (which will promptly notify the applicable Lenders
and provide to such Lenders as soon as practicable a copy of the Syndicated
Letter of Credit) at least 3 Business Days in advance of the requested date of
Issuance (or such shorter period as is acceptable to the L/C Agent, including
with respect to any request for the issuance of a Syndicated Letter of Credit on
the Restatement Date, subject to approval by the L/C Agent) a notice in a form
reasonably acceptable to the L/C Agent (a “Syndicated Letter of Credit Notice”)
requesting the Issuance of a Syndicated Letter of Credit, or identifying the
Syndicated Letter of Credit to be amended, renewed, extended or increased, as
the case may be, and specifying the date of Issuance (which shall be a Business
Day), the date on which such Syndicated Letter of Credit is to expire (which
shall comply with Section 3.1(c)), the amount of such Syndicated Letter of
Credit, the Applicable Currency of such Syndicated Letter of Credit, the name
and address of the beneficiary thereof and the terms and conditions of (and such
other information as shall be necessary to prepare, amend, renew, extend or
increase, as the case may be) such Syndicated Letter of Credit, it being
understood and agreed that Syndicated Letters of Credit may be extended and
renewed in accordance with Section 3.1(c). If requested by the L/C Agent, the
applicable Borrower shall submit a letter of credit application on the L/C

 

54



--------------------------------------------------------------------------------

Agent’s standard form (with such changes as the L/C Agent shall reasonably deem
appropriate) in connection with any request for a Syndicated Letter of Credit.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application submitted by any Borrower to the L/C Agent relating to any
Syndicated Letter of Credit, the terms and conditions of this Agreement shall
control.

(c) Expiration of Syndicated Letters of Credit. Each Syndicated Letter of Credit
shall expire at or prior to the earlier of (i) the close of business on the date
one year after the date of the Issuance of such Syndicated Letter of Credit (or,
with respect to a Syndicated Letter of Credit issued in Australian Dollars, 24
months after the date of the Issuance of such Syndicated Letter of Credit), or
(ii) the L/C Maturity Date; provided, however, that at the applicable Borrower’s
request a Syndicated Letter of Credit shall provide by its terms, and on terms
acceptable to the L/C Agent, for renewal for successive periods of one year or
less (but not beyond the L/C Maturity Date) unless and until the L/C Agent shall
have delivered prior written notice of nonrenewal to the beneficiary of such
Syndicated Letter of Credit no later than the time specified in such Syndicated
Letter of Credit (which the L/C Agent shall do only if one or more of the
applicable conditions under Section 4.2 (other than the delivery of a Letter of
Credit Notice) is not then satisfied). The L/C Agent shall promptly provide a
copy of any such notice to the applicable Borrower.

(d) Obligation of Lenders. The obligation of any Lender under any Syndicated
Letter of Credit shall be several and not joint and shall be in an amount equal
to such Lender’s Ratable Share of the aggregate Stated Amount of such Syndicated
Letter of Credit at the time such Syndicated Letter of Credit is Issued, and
each Syndicated Letter of Credit shall expressly so provide, provided that the
applicable Fronting Bank shall be severally (and not jointly liable) for its
Ratable Share of the Stated Amount of such Syndicated Letter of Credit plus the
Ratable Share of each Non-NAIC Lender for which it is fronting pursuant to
Section 3.1(h). No increase of Commitments under Section 2.19 or assignment of
Commitments under Section 2.18 or Section 11.6(b) or reallocation of Credit
Exposure under Section 2.20 shall change or affect the liability of any Lender
under any outstanding Syndicated Letter of Credit until such Syndicated Letter
of Credit is amended giving effect to such increase, assignment or reallocation,
as the case may be. The failure of any Lender to make any L/C Disbursement in
respect of any Syndicated Letter of Credit on any date shall not relieve any
other Lender of its corresponding obligation, if any, hereunder to do so on such
date, but no Lender shall be responsible for the failure of any other Lender to
make its L/C Disbursement in respect of any Syndicated Letter of Credit.

(e) Issuance Administration. Each Syndicated Letter of Credit shall be executed
and delivered by the L/C Agent in the name and on behalf of, and as
attorney-in-fact for, each Lender (other than a Non-NAIC Lender) party to such
Syndicated Letter of Credit, and the L/C Agent shall act under each Syndicated
Letter of Credit, and each Syndicated Letter of Credit shall expressly provide
that the L/C Agent shall act, as the agent of each such Lender to (i) execute
and deliver such Syndicated Letter of Credit, (ii) receive drafts, other demands
for payment and other documents presented by the beneficiary under such
Syndicated Letter of Credit, (iii) determine whether such drafts, demands and
documents are in compliance with the terms and conditions of such Syndicated
Letter of Credit, (iv) notify such Lender and the applicable Borrower that a
valid drawing has been made and the date that the related L/C Disbursement is to
be made and (v) exercise all rights held by the issuer of a letter of credit
under the documents

 

55



--------------------------------------------------------------------------------

for which such Syndicated Letter of Credit shall provide credit enhancement (or
designate any Person as its representative for all such purposes under such
documents); provided that the L/C Agent shall have no obligation or liability
for any L/C Disbursement under such Syndicated Letter of Credit, and each
Syndicated Letter of Credit shall expressly so provide. Each Lender hereby
irrevocably appoints and designates the L/C Agent as its attorney-in-fact,
acting through any duly authorized officer, to execute and deliver in the name
and on behalf of such Lender each Syndicated Letter of Credit to be issued by
such Lender hereunder and to take such other actions contemplated by this
Section 3.1(e). Promptly upon the request of the L/C Agent, each Lender will
furnish to the L/C Agent such powers of attorney or other evidence as any
beneficiary of any Syndicated Letter of Credit may reasonably request in order
to demonstrate that the L/C Agent has the power to act as attorney-in-fact for
such Lender to execute and deliver such Syndicated Letter of Credit.

(f) Disbursement Procedures. The L/C Agent shall, within a reasonable time
following its receipt thereof (and, in any event, within any specific time
specified in the text of the relevant Syndicated Letter of Credit), examine all
documents purporting to represent a demand for payment under any Syndicated
Letter of Credit. The L/C Agent shall promptly after such examination and before
such L/C Disbursement notify each applicable Issuing Bank and the applicable
Borrower by telephone (confirmed by telecopy or email) of such demand for
payment. With respect to any demand for payment made under a Syndicated Letter
of Credit which the L/C Agent has informed the applicable Issuing Banks is
valid, each such Issuing Bank will make an L/C Disbursement in respect of such
Syndicated Letter of Credit and in the Applicable Currency promptly in
accordance with the Dollar Amount of its liability under such Syndicated Letter
of Credit and this Agreement, such L/C Disbursement to be made to the account of
the L/C Agent most recently designated by it for such purpose by notice to the
Lenders. The L/C Agent will make such L/C Disbursement available to the
beneficiary of such Syndicated Letter of Credit by promptly crediting the
amounts so received, in the funds so received, to the account identified by such
beneficiary in connection with such demand for such L/C Disbursement. Promptly
following any L/C Disbursement by any Issuing Bank in respect of any Syndicated
Letter of Credit, the L/C Agent will notify the applicable Borrower of such L/C
Disbursement.

(g) Reimbursement. Each Borrower agrees that it shall reimburse the applicable
Issuing Banks in respect of L/C Disbursements made under such Borrower’s
Syndicated Letter of Credit by paying to the Administrative Agent an amount in
Dollars equal to the aggregate of the Dollar Amount of each L/C Disbursement no
later than 2:00 p.m. on the first Business Day after the L/C Disbursement Date
(the “Syndicated L/C Honor Date”) with respect to such Syndicated Letter of
Credit together with interest thereon payable as provided herein. If the
applicable Borrower fails to so reimburse the Lenders by such time of the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), so long as the
conditions set forth in Section 4.2 (other than the delivery of a Notice of
Borrowing) are satisfied and subject to the amount of the Unutilized
Commitments, such Borrower shall be deemed to have requested a Borrowing of Base
Rate Loans to be disbursed on the Syndicated L/C Honor Date in an amount equal
to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.2(b)(i) for the principal amount of Borrowings, and the
L/C Disbursements of each of the Issuing Banks shall be deemed to have satisfied
their obligation to fund their Ratable Share of such Borrowing. Without limiting
any other obligations of each Borrower hereunder, each Borrower hereby agrees to
indemnify each applicable Issuing Bank in respect of each Syndicated

 

56



--------------------------------------------------------------------------------

Letter of Credit denominated in a Foreign Currency for any and all costs,
expenses and losses incurred by such Issuing Bank as a result of receiving
payment or reimbursement for any L/C Disbursement thereunder from any Person in
a Currency other than Dollars. Any such amount payable to any Issuing Bank shall
be payable within 10 Business Days after demand and submission by such Issuing
Bank of satisfactory evidence reflecting the calculation of such amount, which
shall be conclusive absent manifest error.

(h) Non-NAIC Lenders. In the event any Lender advises the L/C Agent that such
Lender is a Non-NAIC Lender, (i) such Non-NAIC Lender shall cease to Issue
Syndicated Letters of Credit so long as it is a Non-NAIC Lender and shall use
its commercially reasonable efforts to enter into an agreement with a Lender to
act as a Fronting Bank and to Issue such Non-NAIC Lender’s Ratable Share of any
Syndicated Letter of Credit (provided, however, that subject to the terms of a
letter agreement to be entered into on or prior to the Restatement Date, Wells
Fargo, or its successor, in its capacity as a Fronting Bank, will Issue the
Ratable Share of ING of any Syndicated Letter of Credit), (ii) to the extent
Syndicated Letters of Credit are outstanding, the Borrowers will each use all
commercially reasonable efforts to cause the beneficiaries thereof to execute
and deliver an amendment to any Syndicated Letter of Credit of such Borrower
such that the Non-NAIC Lender is removed from such Syndicated Letter of Credit
and the applicable Fronting Bank, if any, is added to such Syndicated Letter of
Credit to honor any draft drawn thereon in an amount equal to the Non-NAIC
Lender’s Ratable Share with respect to such Syndicated Letter of Credit,
(iii) immediately upon the issuance or amendment of any Syndicated Letter of
Credit, each Non-NAIC Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, without recourse or warranty, purchase from the
applicable Fronting Bank, if any, a risk participation in each such Syndicated
Letter of Credit in accordance with Section 3.2(d) in an amount equal to such
Non-NAIC Lender’s Ratable Share of the Stated Amount of such Syndicated Letter
of Credit and (iv) each Non-NAIC Lender shall pay to the applicable Fronting
Bank a fronting fee computed on the risk participation purchased by such
Non-NAIC Lender from such Fronting Bank with respect to such Syndicated Letter
of Credit at the rate per annum as separately agreed to between such Non-NAIC
Lender and such Fronting Bank. Unless otherwise agreed between such Non-NAIC
Lender, the applicable Fronting Bank and the Administrative Agent, such fronting
fee shall be paid by reducing the applicable Letter of Credit Fee otherwise
payable to such Non-NAIC Lender by an amount equal to such fronting fee and
paying the same to the applicable Fronting Bank.

Section 3.2 Participated Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, any Borrower
may request any Fronting Bank to Issue, at any time and from time to time during
the Availability Period, and such Fronting Bank hereby agrees to Issue,
Participated Letters of Credit for the account of such Borrower, subject to the
terms and conditions of this Section 3.2. Each Participated Letter of Credit
shall be in a form customarily used or otherwise approved by the applicable
Borrower and the applicable Fronting Bank.

(b) Notice of Issuance. To request the Issuance of a Participated Letter of
Credit, the applicable Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
applicable Fronting Bank) to the applicable Fronting Bank (which will promptly
notify the Lenders) at least 3 Business Days in

 

57



--------------------------------------------------------------------------------

advance of the requested date of Issuance (or such shorter period as is
acceptable to the applicable Fronting Bank, including with respect to any
request for the Issuance of a Participated Letter of Credit on the Restatement
Date, subject to approval by the applicable Fronting Bank) a notice in a form
reasonably acceptable to the applicable Fronting Bank (a “Participated Letter of
Credit Notice”) requesting the Issuance of a Participated Letter of Credit, or
identifying the Participated Letter of Credit to be amended, renewed, extended
or increased, as the case may be, and specifying the date of Issuance (which
shall be a Business Day), the date on which such Participated Letter of Credit
is to expire (which shall comply with Section 3.2(c)), the amount of such
Participated Letter of Credit, the Applicable Currency of such Participated
Letter of Credit, the name and address of the beneficiary thereof and the terms
and conditions of (and such other information as shall be necessary to prepare,
amend, renew, extend or increase, as the case may be) such Participated Letter
of Credit, it being understood and agreed that Participated Letters of Credit
may be extended and renewed in accordance with Section 3.2(c). If requested by
any Fronting Bank, the applicable Borrower shall submit a letter of credit
application on such Fronting Bank’s standard form (with such changes as such
Fronting Bank shall reasonably deem appropriate) in connection with any request
for a Participated Letter of Credit. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application submitted by any Borrower to such Fronting
Bank relating to any Participated Letter of Credit, the terms and conditions of
this Agreement shall control.

(c) Expiration of Participated Letters of Credit. Each Participated Letter of
Credit shall expire at or prior to the earlier of (i) the close of business on
the date one year after the date of the Issuance of such Participated Letter of
Credit (or, with respect to a Participated Letter of Credit issued in Australian
Dollars, 24 months after the date of the Issuance of such Participated Letter of
Credit), or (ii) the L/C Maturity Date; provided, however, that at the
applicable Borrower’s request a Participated Letter of Credit shall provide by
its terms, and on terms acceptable to the applicable Fronting Bank, for renewal
for successive periods of one year or less (but not beyond the L/C Maturity
Date) unless and until the applicable Fronting Bank shall have delivered prior
written notice of nonrenewal to the beneficiary of such Participated Letter of
Credit no later than the time specified in such Participated Letter of Credit
(which the applicable Fronting Bank shall do only if one or more of the
applicable conditions under Section 4.2 (other than the delivery of a Letter of
Credit Notice) is not then satisfied). The Administrative Agent shall promptly
provide a copy of any such notice to the applicable Borrower.

(d) Participations. By the Issuance of a Participated Letter of Credit (or the
fronting for a Non-NAIC Lender in respect of a Syndicated Letter of Credit
pursuant to Section 3.1(h)) by the applicable Fronting Bank and without any
further action on the part of the applicable Fronting Bank or the Lenders, the
applicable Fronting Bank hereby grants to each applicable Lender in respect of
such Participated Letter of Credit (or to the Non-NAIC Lender in respect of such
Syndicated Letter of Credit), and each such Lender (or such Non-NAIC Lender)
hereby acquires from the applicable Fronting Bank, participation in such
Participated Letter of Credit (or such Syndicated Letter of Credit) in an amount
equal to the Dollar Amount of such Lender’s Ratable Share of the Stated Amount
of such Participated Letter of Credit (or such Syndicated Letter of Credit) and
the applicable Borrower’s reimbursement obligations with respect thereto. Each
Lender (or Non-NAIC Lender) acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Participated
Letters of Credit (or

 

58



--------------------------------------------------------------------------------

Syndicated Letters of Credit) is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any such Letter of Credit or the occurrence and continuance of a
Default or Event of Default or reduction or termination of the Aggregate
Commitments. In consideration and in furtherance of the foregoing, each Lender
(or Non-NAIC Lender) hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for account of the applicable Fronting Bank, the Dollar
Amount of such Lender’s Ratable Share of each L/C Disbursement made by the
applicable Fronting Bank in respect of any Participated Letter of Credit (or
Syndicated Letter of Credit) promptly upon the request of the applicable
Fronting Bank at any time from the time such L/C Disbursement is made until such
L/C Disbursement is reimbursed by the applicable Borrower or at any time after
any reimbursement payment is required to be disgorged or refunded to any
Borrower for any reason. Such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Promptly following receipt by
the Administrative Agent of any payment from any Borrower pursuant to
Section 3.2(f), the Administrative Agent shall distribute such payment to the
applicable Fronting Bank or, to the extent that any Lender or Non-NAIC Lender
have made payments pursuant to this paragraph to reimburse the applicable
Fronting Bank, then to such Lenders or Non-NAIC Lender and the applicable
Fronting Bank as their interests may appear. Any payment made by a Lender or
Non-NAIC Lender pursuant to this paragraph to reimburse any Fronting Bank for
any L/C Disbursement made by it shall not relieve the applicable Borrower of its
obligation to reimburse such L/C Disbursement. Notwithstanding anything herein
to the contrary, effective upon the increase of the Commitments pursuant to
Section 2.19, each Lender’s participation in any Participated Letter of Credit
(and each Non-NAIC Lender’s participation in any Syndicated Letter of Credit)
outstanding on such date shall be adjusted to reflect its Ratable Share after
giving effect to such increase.

(e) Disbursement Procedures; Funding of Participations.

(i) The applicable Fronting Bank shall, within a reasonable time following its
receipt thereof (and, in any event, within any time specified in the text of the
relevant Participated Letters of Credit issued by it), examine all documents
purporting to represent a demand for payment under a Participated Letter of
Credit. The applicable Fronting Bank shall promptly after such examination
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by telecopy or email) of such demand for payment and whether such
Fronting Bank has made or will make a L/C Disbursement thereunder. If such
Borrower shall fail to reimburse the applicable Fronting Bank for such L/C
Disbursement on the date and time specified in Section 3.2(f), the
Administrative Agent shall notify each applicable Lender of the applicable L/C
Disbursement, the payment then due from such Borrower in respect thereof and the
Dollar Amount of such Lender’s Ratable Share thereof. Each applicable Lender
(including any applicable Non-NAIC Lender) shall upon such notice make funds
available to the Administrative Agent in the Applicable Currency for the account
of the applicable Fronting Bank at the Payment Office in an amount equal to
(i) in the case of a Participated Letter of Credit, the amount of its Ratable
Share of the unpaid L/C Disbursement and (ii) in the case of a Non-NAIC Lender,
its Percentage Obligations of a Syndicated Letter of Credit being fronted by
such Fronting Bank pursuant to Section 3.1(h) (such amount, its “L/C Advance”)
not later than 2:00 p.m. on the Business Day specified in such notice by the
Administrative Agent. No such making of an L/C

 

59



--------------------------------------------------------------------------------

Advance shall relieve or otherwise impair the obligation of the applicable
Borrower to reimburse the applicable Fronting Bank for the amount of any payment
made by such Fronting Bank under such Participated Letter of Credit (or such
Syndicated Letter of Credit in the case of a Non-NAIC Lender), together with
interest as provided herein.

(ii) If any Lender fails to make available to the Administrative Agent for the
account of the applicable Fronting Bank any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 3.2(e) by the time
specified in Section 3.2(e)(i), the applicable Fronting Bank shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the applicable Fronting Bank at a rate per annum equal to the Federal Funds
Rate from time to time in effect. A certificate of the applicable Fronting Bank
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (ii) shall be conclusive absent manifest error.
Until a Lender funds its L/C Advance pursuant to this Section 3.2(e) to
reimburse the applicable Fronting Bank for any L/C Disbursement made by it,
interest in respect of such Lender’s L/C Advance shall be solely for the account
of the applicable Fronting Bank.

(f) Reimbursement. Each Borrower agrees that it shall reimburse the applicable
Fronting Bank in respect of any L/C Disbursement made under such Borrower’s
Participated Letter of Credit by paying to the Administrative Agent an amount in
Dollars equal to the Dollar Amount of such L/C Disbursement no later than 2:00
p.m. on the first Business Day after the L/C Disbursement Date (the
“Participated L/C Honor Date”) with respect to such Participated Letter of
Credit together with interest thereon payable as provided herein. If the
applicable Borrower fails to so reimburse the Lenders by such time, the
Administrative Agent shall promptly notify each Lender of the amount of the
Unreimbursed Amount, and the amount of such Lender’s Ratable Share thereof. In
such event, the Borrower shall be deemed to have requested a Borrowing of Base
Rate Loans to be disbursed on the Participated L/C Honor Date in an amount equal
to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.2(b)(i) for the principal amount of Borrowings, but
subject to the amount of the Unutilized Commitments, and subject to the
conditions set forth in Section 4.2 (other than the delivery of a Notice of
Borrowing), and each Lender shall fund its Ratable Share of such Borrowing as
set forth in Section 2.2(c). If the Borrower is unable to request a Borrowing of
Base Rate Loans because it cannot satisfy each of the conditions set forth in
Section 4.2 (other than the delivery of a Notice of Borrowing) or for any other
reason, each Lender shall fund its L/C Advances as set forth in Section 3.2(e).
Without limiting any other obligations of each Borrower hereunder, each Borrower
hereby agrees to indemnify the applicable Fronting Bank in respect of any
Participated Letters of Credit denominated in a Foreign Currency for any and all
costs, expenses and losses incurred by it as a result of receiving payment or
reimbursement for any L/C Disbursement thereunder from any Person in a Currency
other than Dollars. Any such amount payable to any Fronting Bank shall be
payable within 10 Business Days after demand and submission by such Fronting
Bank of satisfactory evidence reflecting the calculation of such amount, which
shall be conclusive absent manifest error.

 

60



--------------------------------------------------------------------------------

(g) Repayment of Participations.

(i) At any time after the applicable Fronting Bank has made a payment under any
Participated Letter of Credit (or Syndicated Letter of Credit in the case of a
Non-NAIC Lender) and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 3.2(e), if the Administrative
Agent receives for the account of the applicable Fronting Bank any payment in
respect of the related unpaid L/C Disbursement or interest thereon (whether
directly from the applicable Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Ratable Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
applicable Fronting Bank pursuant to Section 3.2(e)(i) is required to be
returned under any of the circumstances described in Section 2.12 (including
pursuant to any settlement entered into by the applicable Fronting Bank in its
discretion), each Lender shall pay to the Administrative Agent for the account
of the applicable Fronting Bank its Ratable Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.

(h) Failure to Make L/C Advances. The failure of any Lender to make the L/C
Advance to be made by it on the date specified in Section 3.2(e) shall not
relieve any other Lender of its obligation hereunder to make its L/C Advance on
such date, but no Lender shall be responsible for the failure of any other
Lender to make the L/C Advance to be made by such other Lender on such date.

Section 3.3 Existing Letters of Credit. The Credit Parties, the Administrative
Agent, the Fronting Banks and the Lenders agree that, as of the Restatement
Date, each Existing Letter of Credit described on Schedule 3.3 issued for the
account of a Borrower and which remains outstanding as of the Restatement Date
shall be deemed Issued as of the Restatement Date under this Agreement as a
Participated Letter of Credit for the account of such Borrower by Barclays Bank
PLC in its capacity as a Fronting Bank.

Section 3.4 Conditions Precedent to the Issuance of Letters of Credit. The
Issuing Bank shall not be under any obligation to, and in the case of clauses
(ii), (v) and (vi) below shall not, Issue any Letter of Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain the Issuance of such Letter of
Credit or any Requirement of Law applicable to such Issuing Bank or any Lender
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over it shall prohibit, or request that
it refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon it with respect to such Letter of
Credit any restriction or reserve or capital requirement (for which such

 

61



--------------------------------------------------------------------------------

Issuing Bank or any Lender is not otherwise compensated) not in effect on the
Restatement Date, or any unreimbursed loss, cost or expense which was not
applicable, in effect or known to it as of the Restatement Date;

(ii) the limitation on amounts set forth under Section 2.1 will be exceeded,
immediately after giving effect thereto;

(iii) the L/C Agent or the applicable Fronting Bank, as the case may be, shall
have delivered the written notice of nonrenewal described in Section 3.1(c) and
Section 3.2(c) with respect to such Letter of Credit;

(iv) the Administrative Agent has received written notice from the applicable
Fronting Bank or the Required Lenders, as the case may be, or any Borrower, on
or prior to the Business Day prior to the requested date of the issuance of such
Letter of Credit, that one or more of the applicable conditions under
Section 4.2 is not then satisfied;

(v) the expiry date of such Letter of Credit would occur more than twelve months
after the date of issuance or last extension (or, with respect to a Letter of
Credit issued in Australian Dollars, 24 months after the date of issuance or
last extension of such Letter of Credit) unless the Required Lenders have
approved such expiry date;

(vi) the expiry date of such Letter of Credit is after the L/C Maturity Date,
unless all of the Lenders have approved such expiry date in writing;

(vii) such Letter of Credit is not in a form reasonably acceptable to, the
applicable Borrowers, the Administrative Agent and the L/C Agent or applicable
Fronting Bank, as the case may be;

(viii) such Letter of Credit is denominated in a currency other than Dollars or
a Foreign Currency; or

(ix) with respect to the issuance of a Participated Letter of Credit or the
fronting for a Non-NAIC Lender in respect of a Syndicated Letter of Credit
pursuant to Section 3.1(h), any Lender is at that time a Defaulting Lender,
unless the applicable Fronting Bank (x) has entered into arrangements, including
the delivery of Cash Collateral, satisfactory to such Fronting Bank (in its sole
discretion) with such Lender and/or the applicable Borrower, or (y) has received
Cash Collateral from (or entered into other arrangements satisfactory to such
Fronting Bank in its sole discretion with) the Credit Parties to eliminate such
Fronting Bank’s actual or potential Fronting Exposure (after giving effect to
Section 2.20(a)(iv)) with respect to such Defaulting Lender as it may elect in
its sole discretion.

Section 3.5 Obligations Absolute. The Reimbursement Obligations of each Borrower
with respect to a L/C Disbursement under any Letter of Credit issued for its
account and of any Lender (or any Non-NAIC Lender) to reimburse the applicable
Fronting Bank with respect to any L/C Disbursement made by such Fronting Bank
under any Participated Letter of Credit (or Syndicated Letter of Credit) shall
be unconditional and irrevocable, and shall be paid strictly in accordance with
the terms of this Agreement and any Letter of Credit Document under all
circumstances, including the following circumstances:

(i) any lack of validity or enforceability of this Agreement, any other Credit
Document, any Letter of Credit Document or any other agreement or instrument
relating thereto;

 

62



--------------------------------------------------------------------------------

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of any Borrower in respect of any Letter of
Credit Document or any other amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Documents;

(iii) the existence of any claim, set-off, defense or other right that any
Credit Party may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Administrative Agent, the L/C
Agent, any Lender or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any other Letter of Credit Document or any unrelated transaction;

(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; provided, however, that such draft or certificate
substantially complies with the terms of such Letter of Credit;

(vi) any payment made by any Issuing Bank under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor–in–possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law;

(vii) any adverse change in the relevant exchange rates or in the availability
of the relevant Currency in the relevant currency markets generally;

(viii) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the Obligations of any Borrower; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower, any
Guarantor or any other guarantor, other than as may be expressly set forth in
this Agreement.

 

63



--------------------------------------------------------------------------------

None of the Administrative Agent, the L/C Agent, any Issuing Bank or any Lender
or any of their Related Parties shall have any liability or responsibility to
any Credit Party by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder,
or any error, omission, interruption, loss or delay in transmission or delivery
of any draft, notice or other communication under or relating to any Letter of
Credit (including any document required to make a drawing thereunder), any error
in interpretation of technical terms or any consequence arising from causes
beyond their control; provided that the foregoing shall not be construed to
excuse the Administrative Agent, the L/C Agent, any Issuing Bank or any Lender
from liability to any Credit Party to the extent of any direct damages (as
opposed to consequential or exemplary damages, claims in respect of which are
hereby waived by each Credit Party to the extent permitted by applicable law)
suffered by any Credit Party that are caused by the gross negligence or willful
misconduct of the Administrative Agent, the L/C Agent, such Issuing Bank or such
Lender when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof.

Section 3.6 Interest. Unless each L/C Disbursement made in respect of Letters of
Credit is reimbursed by a Credit Party in full on the date such L/C Disbursement
is made, the unpaid amount of the Reimbursement Obligation thereof shall bear
interest from the date of each L/C Disbursement until such amount shall be paid
in full at a rate per annum equal to the Base Rate (plus an additional 2% per
annum, payable on demand, if not reimbursed by the third Business Day after the
date upon which the applicable Borrower receives notice of such L/C
Disbursement).

Section 3.7 Interest Rate Determination. The Administrative Agent shall give
prompt notice to the applicable Borrower and the applicable Lenders of the
applicable interest rate determined by the Administrative Agent for purposes of
Section 3.6.

Section 3.8 Collateralization of Letters of Credit.

(a) At any time and from time to time (i) upon the Administrative Agent’s
request given in accordance with Section 9.2 after the occurrence and during the
continuance of an Event of Default and (ii) on the L/C Maturity Date, each
Borrower shall deliver to the Administrative Agent Cash Collateral in an amount
equal to the aggregate Stated Amount of all Letters of Credit issued for the
account of such Borrower outstanding at such time (whether or not any
beneficiary under any Letter of Credit shall have drawn or be entitled at such
time to draw thereunder). The Administrative Agent shall deposit such cash in a
special collateral account of such Borrower pursuant to arrangements
satisfactory to the Administrative Agent (such account, the “Cash Collateral
Account”) for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders.

(b) In the event that, at any time, the Dollar Amount of the aggregate Stated
Amount of all Letters of Credit denominated in a Foreign Currency would exceed
105% of the Foreign Currency Sublimit, the Borrowers shall deliver to the
Administrative Agent Cash Collateral in an amount equal to the Dollar Amount of
such excess, and thereupon such Cash Collateral shall be deemed to reduce the
aggregate Letter of Credit Exposure that is denominated in a Foreign Currency by
an equivalent Dollar Amount, and such Cash Collateral shall be deposited in the
Cash Collateral Account for the benefit of the Administrative Agent, the Issuing
Banks and the Lenders.

 

64



--------------------------------------------------------------------------------

(c) Each Borrower hereby grants to the Administrative Agent, for the benefit of
the Issuing Banks and the Lenders, a Lien upon and security interest in its Cash
Collateral Account and all amounts held therein from time to time as security
for the Letter of Credit Exposure of such Borrower, and for application to its
aggregate Reimbursement Obligations as and when the same shall arise. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account for the benefit of the Fronting
Banks and the Lenders and such Borrower shall have no interest therein except as
set forth in Section 3.8(d). Other than any interest on the investment of such
amounts in Cash Equivalents, which investments shall be made at the direction of
such Borrower (unless a Default or Event of Default shall have occurred and be
continuing, in which case the determination as to investments shall be made at
the option and in the discretion of the Administrative Agent), amounts in the
Cash Collateral Account shall not bear interest. Interest and profits, if any,
on such investments shall accumulate in such account.

(d) In the event of a drawing, and subsequent payment by any Issuing Bank, under
any Letter of Credit at any time during which any amounts are held in the
applicable Cash Collateral Account, the Administrative Agent will deliver to
such Issuing Bank a Dollar Amount equal to the Reimbursement Obligation created
as a result of such payment (or, if the amounts so held are less than such
Reimbursement Obligation, all of such amounts) to reimburse such Issuing Bank
therefor. Notwithstanding anything in this Agreement to the contrary, to the
extent any such drawing is made, the applicable Borrower’s Reimbursement
Obligation shall be deemed to have been satisfied and discharged to the extent
of any such payment from the Cash Collateral Account. Any amounts remaining in
any Cash Collateral Account (including interest and profits) after the
expiration of the Letters of Credit and reimbursement in full of the Issuing
Banks for all of their respective obligations thereunder shall be held by the
Administrative Agent, for the benefit of such Borrower, to be applied against
the Obligations of such Borrower in such order and manner as the Administrative
Agent may direct. If any Borrower is required to provide Cash Collateral
pursuant to Section 2.6(b) or Section 3.8(b), such amount (including interest
and profits), to the extent not applied as aforesaid, shall be returned to such
Borrower, provided that after giving effect to such return (i) the aggregate
Credit Exposure would not exceed the Aggregate Commitments at such time,
(ii) the aggregate Stated Amount of all Letters of Credit denominated in a
Foreign Currency would not exceed the Foreign Currency Sublimit and (iii) no
Default or Event of Default shall have occurred and be continuing at such time.
If any Borrower is required to provide Cash Collateral as a result of an Event
of Default, such amount (to the extent not applied as aforesaid) shall be
returned to such Borrower within three (3) Business Days after all Events of
Default have been cured or waived.

Section 3.9 Use of Letters of Credit. The Letters of Credit shall be available
and each Borrower agrees that it shall use its Letters of Credit primarily to
support the obligations under the Primary Policies and Reinsurance Agreements to
which Allied World is a party and for other general corporate purposes. Letters
of Credit shall not be issued for the benefit of Swiss Holdings or any
Subsidiary tax resident in Switzerland.

 

65



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT

Section 4.1 Conditions Precedent to the Restatement Date. The amendment and
restatement of the Existing Secured Credit Agreement and the obligations of each
Lender to make Credit Extensions hereunder shall not become effective until the
date (the “Restatement Date”) on which each of the following conditions is
satisfied (or waived in accordance with Section 11.5):

(a) On the Restatement Date, (i) the Credit Parties, the Administrative Agent
and each Lender shall have signed a counterpart of this Agreement and shall have
delivered (or transmitted by telecopy) the same to the Administrative Agent at
its Payment Office; and (ii) there shall have been delivered to the
Administrative Agent for the account of each Lender that has requested the same
the appropriate Note or Notes, executed by each Borrower, in each case in the
amount, maturity and as otherwise provided herein;

(b) On the Restatement Date, the Administrative Agent shall have received (i) an
opinion, in form and substance reasonably satisfactory to the Administrative
Agent, addressed to the Administrative Agent and each of the Lenders and dated
the Restatement Date, from Kelley Drye & Warren LLP, special New York counsel to
the Credit Parties, which opinion shall cover the matters contained in Exhibit
F-1, (ii) an opinion, in form and substance reasonably satisfactory to the
Administrative Agent, addressed to the Administrative Agent and each of the
Lenders and dated the Restatement Date, from Conyers Dill & Pearman Limited,
special Bermuda counsel to the Credit Parties, which opinion shall cover the
matters contained in Exhibit F-2, and (iii) an opinion, in form and substance
reasonably satisfactory to the Administrative Agent, addressed to the
Administrative Agent and each of the Lenders and dated the Restatement Date,
from Baker & McKenzie, special Swiss counsel to the Credit Parties, which
opinion shall cover the matters contained in Exhibit F-3.

(c) On the Restatement Date, the Administrative Agent shall have received a
certificate, signed by a Responsible Officer of each Credit Party, in form and
substance reasonably satisfactory to the Administrative Agent, certifying that
(i) each of the representations and warranties set forth in this Agreement and
in the other Credit Documents qualified as to materiality are true and correct
and those not so qualified are true and correct in all material respects, each
as of the Restatement Date (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty is true and correct (if qualified as to
materiality) or true and correct in all material respects (if not so qualified),
in each case as of such date), (ii) there is no pending or threatened
litigation, bankruptcy or other proceeding in which there is a reasonable
likelihood of an adverse determination which could reasonably be expected to
result in a Material Adverse Effect or which seeks to restrain, enjoin or
prevent the closing of the credit facility provided for herein, (iii) no Default
or Event of Default exists as of the Restatement Date and (iv) there has not
occurred or become known to the Administrative Agent since December 31, 2011, a
change, occurrence or development that could reasonably be expected to have a
Material Adverse Effect;

 

66



--------------------------------------------------------------------------------

(d) On the Restatement Date, the Administrative Agent shall have received a
certificate of the secretary or an assistant secretary of each Credit Party, in
form and substance reasonably satisfactory to the Administrative Agent,
certifying (i) that attached thereto is a true and complete copy of the articles
or certificate of incorporation, certificate of formation or other
organizational document and all amendments thereto of such Credit Party,
certified as of a recent date by the Secretary of State (or comparable
Governmental Authority, if available,) of its jurisdiction of organization, and
that the same has not been amended since the date of such certification,
(ii) that attached thereto is a true and complete copy of the bylaws or similar
governing document of such Credit Party, as then in effect and as in effect at
all times from the date on which the resolutions referred to in clause
(iii) below were adopted to and including the date of such certificate, and
(iii) that attached thereto is a true and complete copy of resolutions adopted
by the board of directors (or similar governing body) of such Credit Party
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents to which it is a party, and as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing this
Agreement or any of the other Credit Documents, and attaching all such copies of
the documents described above;

(e) On the Restatement Date, the Administrative Agent shall have received
counterparts of the Security Agreements and Account Control Agreements executed
by the Borrowers, together with:

(i) all documents and instruments, including Uniform Commercial Code financing
statements where applicable, in each jurisdiction reasonably requested by the
Administrative Agent to be filed, registered or recorded to create or perfect
the Liens intended to be created under the Security Agreements;

(ii) results of a recent search of the Uniform Commercial Code (or equivalent)
filings made with respect to each Credit Party in the jurisdictions contemplated
in clause (i) above (including, without limitation, Washington D.C. and Bermuda)
and in such other jurisdictions in which Collateral is located on the
Restatement Date which may be reasonably requested by the Administrative Agent,
and copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted by the Credit Documents or have been terminated or released;

(iii) for each Custodial Account, a duly executed Account Control Agreement with
the applicable Custodian in a form reasonably acceptable to the Administrative
Agent and each such Account Control Agreement shall be in full force and effect;
and

(iv) a duly executed Collateral Base Report from each Borrower, confirming that
the Minimum Collateral Amount (after giving effect to the Issuance of the
Existing Letters of Credit as set forth in Section 3.3) does not exceed the
Collateral Base.

(f) All approvals, permits and consents of any Governmental Authorities
(including all relevant Insurance Regulatory Authorities) or other Persons
required in connection with the execution and delivery of this Agreement and the
consummation of the transactions

 

67



--------------------------------------------------------------------------------

contemplated hereby shall have been obtained (without the imposition of
conditions that are not reasonably acceptable to the Administrative Agent), and
all related filings, if any, shall have been made, and all such approvals,
permits, consents and filings shall be in full force and effect and the
Administrative Agent shall have received such copies thereof as it shall have
reasonably requested and such documents and papers where appropriate to be
certified by proper corporate or governmental authorities; all applicable
waiting periods shall have expired without any adverse action being taken by any
Governmental Authority having jurisdiction; and no action, proceeding,
investigation, regulation or legislation shall have been instituted, threatened
or proposed before, and no order, injunction or decree shall have been entered
by, any court or other Governmental Authority, in each case to enjoin, restrain
or prohibit, to obtain substantial damages in respect of, or that is otherwise
related to or arises out of, this Agreement, any of the other Credit Documents
or the consummation of the transactions contemplated hereby or thereby, or that
could reasonably be expected to have a Material Adverse Effect;

(g) Since December 31, 2011, both immediately before and after giving effect to
the making of the initial Credit Extensions (if any), there shall not have
occurred a change, occurrence or development that could reasonably be expected
to have a Material Adverse Effect;

(h) On the Restatement Date, there shall exist no Default or Event of Default,
and all representations and warranties made by each Credit Party contained
herein or in any other Credit Document shall be true and correct in all material
respects (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date);

(i) The Credit Parties shall have paid (i) to the Joint Arrangers and the
Administrative Agent, the fees specified in the Fee Letters to be paid to them
on the Restatement Date, (ii) to the Administrative Agent, the initial payment
of the annual administrative fee described in the Fee Letter between the Credit
Parties and the Administrative Agent, and (iii) all other fees and reasonable
expenses of the Joint Arrangers, the Administrative Agent and the Lenders
required hereunder or under any other Credit Document to be paid on or prior to
the Restatement Date (including legal fees and expenses) pursuant to the
Commitment Letter;

(j) The current Financial Strength Rating of each Material Insurance Subsidiary
is “B++” or better;

(k) Concurrently with the Restatement Date, all accrued and unpaid obligations
of the Credit Parties under the Existing Secured Credit Agreement shall have
been paid in full, and the Administrative Agent shall have received evidence of
the foregoing satisfactory to it;

(l) Concurrently with the Restatement Date, (i) all amounts outstanding under
the unsecured credit facility of the Credit Parties evidenced by the Credit
Agreement dated as of November 27, 2007, among the Credit Parties, the lenders
identified therein and Wells Fargo, as administrative agent (as amended, the
“Existing Unsecured Credit Agreement”) shall be repaid and satisfied in full and
all guarantees relating thereto extinguished, (ii) all commitments to extend
credit under the Existing Unsecured Credit Agreement shall be terminated, and
(iii) any letters of credit outstanding under the Existing Unsecured Credit
Agreement shall be deemed issued hereunder as Existing Letters of Credit; and
the Administrative Agent shall have received evidence of the foregoing
satisfactory to it, including a payoff letter executed by the parties to the
Existing Unsecured Credit Agreement;

 

68



--------------------------------------------------------------------------------

(m) The Administrative Agent shall have received an Account Designation Letter
from an Authorized Officer of each Borrower;

(n) The Administrative Agent shall have received from the Credit Parties all
documentation and other information reasonably requested by the Administrative
Agent that is required to satisfy applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act;
and

(o) The Administrative Agent shall have received such other documents,
certificates, opinions and instruments in connection with the transactions
contemplated hereby as it shall have reasonably requested.

Without limiting the generality of the provisions of Section 10.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Restatement Date specifying its
objection thereto.

Section 4.2 Conditions Precedent to All Credit Extensions. The obligation of
each Lender and each Fronting Bank to make any Credit Extension shall be subject
to the prior or concurrent satisfaction (in form and substance reasonably
satisfactory to the Administrative Agent) of each of the conditions precedent
set forth below:

(a) The Restatement Date shall have occurred;

(b) The applicable Borrower shall have delivered a Notice of Borrowing in
accordance with Section 2.2(b) or a Letter of Credit Notice in accordance with
Section 3.1(b) or Section 3.2(b), as applicable;

(c) Each of the representations and warranties of the Credit Parties set forth
in this Agreement and in the other Credit Documents qualified as to materiality
are true and correct and those not so qualified are true and correct in all
material respects, in each case only as of the date of any Credit Extension,
with the same effect as if made on and as of such date, both immediately before
and after giving effect to Credit Extension (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty is true and correct
(if qualified as to materiality) or true and correct in all material respects
(if not so qualified), in each case only on and as of such specific date),
provided that the representation and warranty set forth in Section 5.12 shall
only be made on the Restatement Date;

(d) With respect to the making of any Credit Extension, the limitation on
amounts set forth under Section 2.1 will not be exceeded immediately after
giving effect thereto;

 

69



--------------------------------------------------------------------------------

(e) With respect to the Issuance of any Letter of Credit, the conditions in
Section 3.4 have been satisfied;

(f) The Security Documents shall be in full force and effect;

(g) The Minimum Collateral Amount shall not exceed the Collateral Base on such
date, both immediately before and after giving effect to such Credit Extension;
and

(h) No Default or Event of Default shall have occurred and be continuing on such
date, both immediately before and after giving effect to such Credit Extension.

Each giving of a Notice of Borrowing or a Letter of Credit Notice, and the
consummation of each Credit Extension, shall be deemed to constitute a
representation and warranty by the applicable Borrower that the statements
contained in Section 4.2(c) through Section 4.2(h) above are true, both as of
the date of such notice or request and as of the date such Credit Extension is
made.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent, the L/C Agent, the Fronting Banks and the
Lenders to enter into this Agreement and to induce the Lenders to extend the
credit contemplated hereby and the Issuing Banks to issue Letters of Credit,
each of the Credit Parties (solely as to itself and its Subsidiaries) represents
and warrants to the Administrative Agent, the L/C Agent, the Fronting Banks and
the Lenders as follows:

Section 5.1 Organization and Power. Each Credit Party and its Material
Subsidiaries (i) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (ii) has the full corporate
power and authority to own and hold its property and to engage in its business
as presently conducted, and (iii) is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where the nature of its
business or the ownership of its properties requires it to be so qualified,
except where the failure to be so qualified could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 5.2 Authorization; Enforceability. Such Credit Party has the full
corporate power and authority to execute, deliver and perform its obligations
under the Credit Documents to which it is or will be a party and has taken all
necessary corporate action to execute, deliver and perform its obligations under
each of the Credit Documents to which it is or will be a party, and has, or on
the Restatement Date (or any later date of execution and delivery) will have,
validly executed and delivered each of the Credit Documents to which it is or
will be a party. This Agreement constitutes, and each of the other Credit
Documents upon execution and delivery by each Credit Party that is a party
thereto will constitute, the legal, valid and binding obligation of each Credit
Party that is a party hereto or thereto, enforceable against it in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, fraudulent transfer,
moratorium or other similar laws affecting creditors’ rights generally or by
general equitable principles regardless of whether enforceability is considered
in a proceeding in equity or at law.

 

70



--------------------------------------------------------------------------------

Section 5.3 No Violation. The execution, delivery and performance by each Credit
Party of this Agreement and each of the other Credit Documents to which it is or
will be a party, and compliance by it with the terms hereof and thereof, do not
and will not (i) violate any provision of its certificate of incorporation,
articles of association, bylaws or organizational regulations (or other similar
organizational document or governing document), (ii) contravene any other
Requirement of Law applicable to it, (iii) conflict with, result in a breach of
or constitute (with notice, lapse of time or both) a default under any material
indenture, agreement or other instrument to which it is a party, by which it or
any of its properties is bound or to which it is subject, or (iv) except for the
Liens granted in favor of the Administrative Agent pursuant hereto or to the
Security Documents, result in or require the creation or imposition of any Lien
upon any of its properties or assets, other than, in the case of clauses (ii),
(iii) and (iv), such contraventions, conflicts, breaches, defaults and creation
or imposition of Liens that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.4 Governmental and Third-Party Authorization; Permits.

(a) Except as set forth on Schedule 5.4, no consent, approval, authorization or
other action by, notice to, or registration or filing with, any Governmental
Authority or other Person is or will be required as a condition to or otherwise
in connection with the due execution, delivery and performance by such Credit
Party of this Agreement or any of the other Credit Documents to which it is or
will be a party or the legality, validity or enforceability hereof or thereof,
other than (i) filings of Uniform Commercial Code financing statements and the
filing of a charge with the Registrar of Companies in Bermuda and (ii) such
consents, approvals, authorizations and other actions which the failure to
obtain could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(b) Each such Credit Party and its Subsidiaries has, and is in good standing
with respect to, all governmental approvals, licenses, permits and
authorizations necessary to conduct its business as presently conducted and to
own or lease and operate its properties, except for those the failure to obtain
which could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

(c) Schedule 5.4 lists with respect to each Insurance Subsidiary of such Credit
Party, as of the Restatement Date, all of the jurisdictions in which such
Insurance Subsidiary holds licenses (including licenses or certificates of
authority from relevant Insurance Regulatory Authorities), permits or
authorizations to transact insurance and reinsurance business (collectively, the
“Licenses”), and indicates the type or types of insurance in which each such
Insurance Subsidiary is permitted to be engaged with respect to each License
therein listed. (i) No such License is the subject of a proceeding for
suspension, revocation or limitation or any similar proceedings, and (ii) no
such suspension, revocation or limitation is threatened in writing by any
relevant Insurance Regulatory Authority, that, in each instance under (i) and
(ii) above, could individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each Insurance Subsidiary has obtained and
maintains in full force and effect all licenses and permits from all
Governmental Authorities and Insurance Regulatory Authorities necessary to

 

71



--------------------------------------------------------------------------------

operate in the jurisdictions in which it operates, in each case other than such
licenses and permits the failure to obtain or maintain, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

Section 5.5 Litigation. There are no actions, investigations, suits or
proceedings pending or, to the knowledge of the Credit Parties, threatened, at
law or in equity before any Governmental Authority or in arbitration, against or
affecting such Credit Party, any of its Subsidiaries or any of their respective
properties (i) in which there is a reasonable likelihood of an adverse
determination which could reasonably be expected to result in a Material Adverse
Effect, or (ii) with respect to this Agreement or any of the other Credit
Documents to which such Credit Party is a party.

Section 5.6 Taxes. Each of such Credit Party and its Subsidiaries has timely
filed all U.S. federal, state, local and foreign tax returns and reports
required to be filed by it and has paid all Taxes, assessments, fees and other
charges levied upon it or upon its properties that are shown thereon as due and
payable, other than (i) those Taxes, assessments, fees and other charges that
are being contested in good faith and by proper proceedings and for which
adequate reserves have been established in accordance with GAAP, or (ii) where
the failure to file such returns and reports or the failure to pay such Taxes,
assessments, fees and other charges could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Such returns are true,
correct and complete in all material respects. There is no ongoing audit or
examination or other investigation by any Governmental Authority of the Tax
liability of such Credit Party or any of its Subsidiaries the outcome of which
could reasonably be expected to have a Material Adverse Effect. There is no
unresolved claim by any Governmental Authority concerning the Tax liability of
such Credit Party or any of its Subsidiaries for any period for which Tax
returns have been or were required to have been filed, other than claims for
which adequate reserves have been established in accordance with GAAP or that
could not reasonably be expected to have a Material Adverse Effect.

Section 5.7 Subsidiaries.

(a) Set forth on Schedule 5.7 is a complete and accurate list of all of the
Subsidiaries of Swiss Holdings as of the Restatement Date, together with, for
each such Subsidiary, and, as to each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding direct ownership
interests in such Subsidiary and (iii) the percentage of ownership of such
Subsidiary represented by such ownership interests. Each of Swiss Holdings and
its Subsidiaries owns, free and clear of Liens, and has the unencumbered right
to vote, all outstanding ownership interests in each Person shown to be held by
it in Schedule 5.7.

(b) No Subsidiary is a party to any agreement or instrument or otherwise subject
to any restriction or encumbrance that restricts or limits its ability to make
dividend payments or other distributions in respect of its Capital Stock, to
repay Indebtedness owed to such Credit Party or any other Subsidiary, to make
loans or advances to such Credit Party or any other Subsidiary, or to transfer
any of its assets or properties to such Credit Party or any other Subsidiary, in
each case other than such restrictions or encumbrances existing under or by
reason of the Credit Documents or applicable Requirements of Law.

 

72



--------------------------------------------------------------------------------

Section 5.8 Full Disclosure. All factual information heretofore,
contemporaneously or hereafter furnished in writing to the Administrative Agent,
the Joint Arrangers or any Lender by or on behalf of such Credit Party for
purposes of or in connection with this Agreement or any of the other Credit
Documents is or will be true and accurate in all material respects on the date
as of which such information is dated or certified (or, if such information has
been updated, amended or supplemented, on the date as of which any such update,
amendment or supplement is dated or certified) and not made incomplete by
omitting to state a material fact necessary to make the statements contained
herein and therein, in light of the circumstances under which such information
was provided, not misleading. As of the Restatement Date, there is no fact known
to any Responsible Officer of such Credit Party that has, or could reasonably be
expected to have, a Material Adverse Effect, which fact has not been set forth
herein, in the financial statements of Swiss Holdings and its Subsidiaries
furnished to the Administrative Agent and/or the Lenders, or in any certificate,
opinion or other written statement made or furnished by the Credit Parties to
the Administrative Agent and/or the Lenders.

Section 5.9 Absence of Default. No Default or Event of Default has occurred and
is continuing or would result from the consummation of any transaction
contemplated by this Agreement or any other Credit Document.

Section 5.10 Ownership of Property; Liens. Each such Credit Party and its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of such Credit Party and its Subsidiaries is
subject to no Liens, other than Liens permitted under Section 8.3.

Section 5.11 Margin Regulations. Neither such Credit Party nor any of its
Subsidiaries is engaged principally or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock. No proceeds of the Loans will be used, directly or indirectly, to
purchase or carry any Margin Stock, to extend credit for such purpose or for any
other purpose that could violate or be inconsistent with Regulations T, U or X
or Section 7 of the Exchange Act.

Section 5.12 No Material Adverse Effect. There has been no Material Adverse
Effect since December 31, 2011, and there exists no change, occurrence or
development, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

Section 5.13 Financial Matters.

(a) Holdings has heretofore furnished to the Administrative Agent copies of
(i) the audited consolidated balance sheets of Swiss Holdings and its
Subsidiaries as of December 31, 2011 and 2010 and the related statements of
income, stockholders’ equity and cash flows for the fiscal years or period then
ended, together with the opinion of Deloitte thereon, and (ii) the unaudited
consolidated balance sheet of Swiss Holdings and its Subsidiaries as of
March 31, 2012, and the related statements of income, stockholders’ equity and
cash flows for the three-month period then ended. Such consolidated financial
statements have been prepared in

 

73



--------------------------------------------------------------------------------

accordance with GAAP (subject, with respect to the unaudited financial
statements, to the absence of notes required by GAAP and to normal year end
adjustments) and present fairly, in all material respects, the financial
position of Swiss Holdings and its Subsidiaries, and the results of their
operations and their cash flows, as of the dates and for the periods indicated.
Except for liabilities and obligations disclosed or provided for in the most
recent financial statements referred to above and the notes thereto or the most
recent financial statements and the notes thereto delivered pursuant to
Section 6.1, as of the date of such financial statements, none of the Credit
Parties had any material liability or obligation that, in accordance with GAAP,
would have been required to have been disclosed or provided for in such
financial statements or the notes thereto.

(b) Holdings has heretofore furnished to the Administrative Agent copies of
(i) the Annual Statements of each Material Insurance Subsidiary as of
December 31, 2011 and 2010 and for the fiscal years then ended, each as filed
with the relevant Insurance Regulatory Authority, (collectively, the “Historical
Statutory Statements”). The Historical Statutory Statements (including the
provisions made therein for investments and the valuation thereof, reserves,
policy and contract claims and statutory liabilities) have been prepared, in all
material respects, in accordance with SAP (except as may be reflected in the
notes thereto), were in all material respects, in compliance with applicable
Requirements of Law when filed and present fairly in all material respects the
financial condition of the respective Material Insurance Subsidiaries covered
thereby as of the respective dates thereof and the results of operations,
changes in capital and surplus and cash flows of the respective Material
Insurance Subsidiaries covered thereby for the respective periods then ended.
Except for liabilities and obligations disclosed or provided for in the
Historical Statutory Statements (including reserves, policy and contract claims
and statutory liabilities), no Material Insurance Subsidiary had, as of the date
of its respective Historical Statutory Statements, any material liabilities or
obligations of any nature whatsoever (whether absolute, contingent or otherwise
and whether or not due) that, in accordance with SAP, would have been required
to have been disclosed or provided for in such Historical Statutory Statements.

(c) Neither (i) the board of directors of such Credit Party, a committee thereof
or an authorized officer of such Credit Party has concluded that any financial
statement previously furnished to the Administrative Agent or any Lender should
no longer be relied upon because of an error, nor (ii) has such Credit Party
been advised by its auditors that a previously issued audit report or interim
review cannot be relied upon.

Section 5.14 ERISA

(a) Each such Credit Party and its ERISA Affiliates is in compliance in all
respects with the applicable provisions of ERISA, and each Plan is and has been
administered in compliance in all respects with all applicable Requirements of
Law, including the applicable provisions of ERISA and the Code, except for any
noncompliance that could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. No ERISA Event (i) has occurred within
the five-year period prior to the Restatement Date and is continuing, or (ii) to
the knowledge of such Credit Party, is reasonably expected to occur with respect
to any Plan, in either case that could reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect. No Plan has any Unfunded
Pension Liability as of the date of the most

 

74



--------------------------------------------------------------------------------

recent actuarial report applicable thereto, and no such Credit Party or any of
its ERISA Affiliates has engaged in a transaction that would be subject to
Section 4069 or 4212(c) of ERISA, in either instance where the same could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

(b) No such Credit Party nor any of its ERISA Affiliates has had a complete or
partial withdrawal from any Multiemployer Plan for which there exists
unsatisfied withdrawal liability that could reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, and no such Credit Party
nor any of its ERISA Affiliates would become subject to any withdrawal liability
under ERISA that could reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect if such Credit Party or any such ERISA
Affiliate were to withdraw completely from all Multiemployer Plans as of the
most recent valuation date for the Multiemployer Plans. To the knowledge of such
Credit Party, no Multiemployer Plan is in “reorganization” or is “insolvent”
within the meaning of such terms under ERISA.

(c) Each Foreign Pension Plan has been maintained in compliance with its terms
and with the requirements of any and all applicable Requirements of Law and has
been maintained, where required, in good standing with applicable regulatory
authorities, except where the failure to do any of the foregoing has not had, or
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. All contributions required to be made with
respect to a Foreign Pension Plan have been timely made, except where the
failure to do any of the foregoing has not had, or could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. No Credit Party or any of its Subsidiaries has incurred any obligation
in connection with the termination of, or withdrawal from, any Foreign Pension
Plan, except for any obligations which have not had, or could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. The present value of the accrued benefit liabilities (whether or not
vested) under each Foreign Pension Plan, determined as of the end of the most
recently ended fiscal year of Swiss Holdings on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the assets of such Foreign Pension Plan allocable to such benefit liabilities
(any such excess a “value shortfall”), except for any such value shortfalls
which have not had, or could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

Section 5.15 Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither Swiss Holdings nor any of its Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required for its business
under any Environmental Law, or (ii) is involved in any suit, action or
proceeding, or has received any written notice, complaint or other request for
information from any Governmental Authority or other Person, with respect to any
actual or alleged Environmental Claims. For the avoidance of doubt, this
Section 5.15 shall not apply to any suits, actions, claims or proceedings
against Swiss Holdings and its Subsidiaries with respect to Primary Policies and
Reinsurance Agreements entered into in the ordinary course of business.

Section 5.16 Compliance with Laws. Each such Credit Party and its Subsidiaries
has timely filed all reports, documents and other materials required to be filed
by it under all

 

75



--------------------------------------------------------------------------------

applicable Requirements of Law with any Governmental Authority, has retained all
records and documents required to be retained by it under all applicable
Requirements of Law, and is otherwise in compliance with all applicable
Requirements of Law in respect of the conduct of its business and the ownership
and operation of its properties, except for any failure to timely file, any
failure to retain and any noncompliance that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 5.17 Regulated Industries. No such Credit Party is (i) an “investment
company,” or a company “controlled” by an “investment company” within the
meaning of the Investment Company Act of 1940, as amended, or (ii) required to
be licensed under The Investment Business Act of 2003 of Bermuda.

Section 5.18 Insurance. The assets, properties and business of such Credit Party
and its Material Subsidiaries are insured against such hazards and liabilities,
under such coverages and in such amounts, as are customarily maintained by
prudent companies similarly situated and under policies issued by insurers of
recognized responsibility.

Section 5.19 OFAC; PATRIOT Act.

(a) To the best of its knowledge, neither such Credit Party nor its
Subsidiaries, in each case that is subject to OFAC, is a Sanctioned Person or
does business in a Sanctioned Country or with a Sanctioned Person in violation
of the economic sanctions of the United States administered by OFAC that are
applicable to it, except where such violation could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

(b) Such Credit Party and its Subsidiaries, in each case that is subject to the
PATRIOT Act, is in compliance in all material respects with the provisions of
the PATRIOT Act that are applicable to it. No part of the proceeds of the Loans
hereunder will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

Section 5.20 Security Documents. The Security Documents create a valid and
enforceable security interest in and Lien upon all right, title and interest of
each Credit Party that is a party thereto in and to the Collateral purported to
be pledged by it thereunder and described therein, superior to and prior to the
rights of all third persons and subject to no other Liens except as specifically
permitted herein and therein. Other than the filing of a charge with the Bermuda
Registrar of Companies, no filings or recordings are required in order to ensure
the enforceability, perfection or priority of the security interests created
under the Security Documents, except for filings or recordings which shall have
been previously made.

Section 5.21 Status under Bermuda Law. With respect to each Borrower:

(a) Such Borrower is subject to civil and commercial Requirements of Law with
respect to its obligations under the Credit Documents, and the execution,
delivery, and performance by such Borrower of each of the Credit Documents to
which it is a party constitute and will constitute private and commercial acts
and not public or governmental acts. No such

 

76



--------------------------------------------------------------------------------

Borrower or any of its property has any immunity from jurisdiction of any court
or from any legal process (whether through service or notice, attachment prior
to judgment, attachment in aid of execution, execution or otherwise) under the
Laws of Bermuda in respect of its obligations under the Credit Documents;

(b) The Credit Documents are in proper legal form under the laws of Bermuda for
the enforcement thereof against such Borrower under the Requirements of Law of
such jurisdiction, and to ensure the legality, validity, enforceability,
priority, or admissibility in evidence of the Credit Documents. It is not
necessary to ensure the legality, validity, enforceability, priority, or
admissibility in evidence of the Credit Documents against such Borrower that the
Credit Documents be filed, registered, or recorded with, or executed or
notarized before, any court or other authority in Bermuda or that any
registration charge or stamp or similar tax be paid on or in respect of the
Credit Documents or any other document, except for (i) the filing of a charge
with the Bermuda Registrar of Companies, (ii) any such filing, registration,
recording, execution, or notarization as has been made or is not required to be
made until the Credit Document or any other document is sought to be enforced,
and (iii) any charge or tax as has been timely paid;

(c) As of the Restatement Date, there is no tax, impost, duty, fee, assessment,
or other governmental charge, or any deduction or withholding, imposed by any
Government Authority in or of Bermuda either (i) on or by virtue of the
execution or delivery of the Credit Documents or (ii) on any payment to be made
by such Borrower pursuant to the Credit Documents; and

(d) The execution, delivery, and performance of the Credit Documents executed by
such Borrower are, under applicable foreign exchange control regulations of
Bermuda, not subject to any notification or authorization except (i) such as
have been made or obtained or (ii) such as cannot be made or obtained until a
later date (provided that any notification or authorization described in clause
(ii) shall be made or obtained as soon as is reasonably practicable).

Section 5.22 Status under Swiss Law. With respect to Swiss Holdings:

(a) Swiss Holdings is subject to Requirements of Law with respect to its
obligations under the Credit Documents, and the execution, delivery, and
performance by Swiss Holdings of each of the Credit Documents to which it is a
party will not constitute public or governmental acts. Neither Swiss Holdings
nor any of its property has any immunity from jurisdiction of any court or from
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) under the Laws
of Switzerland in respect of its obligations under the Credit Documents;

(b) The Credit Documents are in proper legal form under the laws of Switzerland
for the enforcement thereof against Swiss Holdings under the Requirements of Law
of such jurisdiction, and to ensure the legality, validity, enforceability,
priority, or admissibility in evidence of the Credit Documents. It is not
necessary to ensure the legality, validity, enforceability, priority, or
admissibility in evidence of the Credit Documents against Swiss Holdings that
the Credit Documents be filed, registered, or recorded with, or executed or
notarized before, any court or other authority in Switzerland or that any
registration charge or stamp or similar tax be paid on or in respect of the
Credit Documents or any other document,

 

77



--------------------------------------------------------------------------------

except for (i) any such filing, registration, recording, execution, or
notarization as has been made or is not required to be made until the Credit
Document or any other document is sought to be enforced, and (ii) any charge or
tax as has been timely paid;

(c) As of the Restatement Date, there is no tax, impost, duty, fee, assessment,
or other governmental charge, or any deduction or withholding, imposed by any
Government Authority in or of Switzerland either (i) on or by virtue of the
execution or delivery of the Credit Documents or (ii) on any payment to be made
by Swiss Holdings pursuant to the Credit Documents; and

(d) The execution, delivery, and performance of the Credit Documents executed by
Swiss Holdings are, under applicable foreign exchange control regulations of
Switzerland, not subject to any notification or authorization except (i) such as
have been made or obtained or (ii) such as cannot be made or obtained until a
later date (provided that any notification or authorization described in clause
(ii) shall be made or obtained as soon as is reasonably practicable).

ARTICLE VI

AFFIRMATIVE COVENANTS

Until the termination of the Commitments, the termination or expiration of all
Letters of Credit and the payment in full in cash of all principal and interest
with respect to the Loans and all Reimbursement Obligations together with all
fees, expenses and other amounts then due and owing hereunder, each of the
Credit Parties (solely as to itself and its Subsidiaries) covenants and agrees
that,:

Section 6.1 GAAP Financial Statements. Holdings will deliver to the
Administrative Agent (for distribution to the Lenders):

(a) As soon as available and in any event within forty-five (45) days (or, if
earlier, the fifth Business Day following the date upon which Swiss Holdings
files its quarterly report under the Exchange Act rules and regulations) after
the end of each of the first three fiscal quarters of each fiscal year,
beginning with the fiscal quarter ending June 30, 2012, unaudited consolidated
and consolidating balance sheets of Swiss Holdings and its Subsidiaries as of
the end of such fiscal quarter and unaudited consolidated and consolidating
statements of income and unaudited consolidated statements of comprehensive
income, cash flows and changes in shareholders’ equity for Swiss Holdings and
its Subsidiaries for the fiscal quarter then ended and for that portion of the
fiscal year then ended, in each case setting forth comparative consolidated
figures as of the end of and for the corresponding period in the preceding
fiscal year, all in reasonable detail and prepared in accordance with GAAP
(subject to the absence of notes required by GAAP and subject to normal year-end
adjustments) applied on a basis consistent with that of the preceding quarter or
containing disclosure of the effect on the financial condition or results of
operations of any change in the application of accounting principles and
practices during such quarter; and

(b) As soon as available and in any event within ninety (90) days (or, if
earlier, the fifth Business Day following the date upon which Swiss Holdings
files its annual report under

 

78



--------------------------------------------------------------------------------

the Exchange Act rules and regulations) after the end of each fiscal year,
beginning with fiscal year ending December 31, 2012, an audited consolidated and
unaudited consolidating balance sheet of Swiss Holdings and its Subsidiaries as
of the end of such fiscal year and the related audited consolidated and
unaudited consolidating statements of income and unaudited consolidated
statements of comprehensive income, cash flows and shareholders’ equity for
Swiss Holdings and its Subsidiaries for the fiscal year then ended, including
the notes thereto, in each case setting forth comparative consolidated figures
as of the end of and for the preceding fiscal year, all in reasonable detail and
(with respect to the audited statements) certified by the independent certified
public accounting firm regularly retained by Swiss Holdings or another
independent certified public accounting firm of recognized national standing
reasonably acceptable to the Administrative Agent, together with a report
thereon by such accountants that is not qualified as to going concern or scope
of audit and to the effect that such consolidated financial statements present
fairly, in all material respects, the financial position of Swiss Holdings and
its Subsidiaries, and the results of their operations and their cash flows, as
of the dates and for the periods indicated, in accordance with GAAP.

Section 6.2 Statutory Financial Statements. Holdings will deliver to the
Administrative Agent (for distribution to the Lenders) as soon as available and
in any event within five Business Days after the required filing date, an Annual
Statement of each of its Material Insurance Subsidiaries as of the end of each
fiscal year beginning with the fiscal year ending December 31, 2012, in the form
filed with the Insurance Regulatory Authority in its jurisdiction of domicile,
prepared in accordance with SAP, in each case applied on a basis consistent with
that of the preceding reporting period or containing disclosure of the effect on
the financial condition or results of operations of any change in the
application of accounting principles and practices during such year.

Documents required to be delivered pursuant to Section 6.1, Section 6.2 or
Section 6.3(c) may, at Holdings’ option, be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which
Holdings posts such documents, or provides a link thereto, on a website on the
internet at a website address previously specified to the Administrative Agent
and the Lenders; or (ii) on which such documents are posted on behalf of
Holdings on Intralinks, SyndTrak or another relevant website, if any, to which
each of the Administrative Agent and each Lender has access; provided that
(x) upon the request of the Administrative Agent or any Lender lacking access to
the internet, Intralinks or SyndTrak, Holdings shall deliver paper copies of
such documents to the Administrative Agent or such Lender (until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender) and (y) Holdings shall notify (which may be by a facsimile or
electronic mail) the Administrative Agent and each Lender of the posting of any
documents. The Administrative Agent shall have no obligation to request the
delivery of, or to maintain copies of, the documents referred to in the proviso
to the immediately preceding sentence or to monitor compliance by Holdings with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

Section 6.3 Other Business and Financial Information. Holdings will deliver to
the Administrative Agent (for distribution to the Lenders):

(a) Concurrently with each delivery of the financial statements described in
Section 6.1, a Compliance Certificate in the form of Exhibit C with respect to
the period covered by the financial statements then being delivered, executed by
a Financial Officer of Holdings, together with a Covenant Compliance Worksheet
reflecting the computation of the respective financial covenants set forth in
ARTICLE VII of this Agreement as of the last day of the period covered by such
financial statements;

 

79



--------------------------------------------------------------------------------

(b) Promptly upon filing with the relevant Insurance Regulatory Authority and in
any event within 150 days after the end of each fiscal year, beginning with the
fiscal year ending December 31, 2012, a copy of any financial analysis or
opinion prepared regarding the adequacy of such Material Insurance Subsidiary’s
loss reserves as of such fiscal year-end, together with a copy of its management
discussion and analysis in connection therewith (but only if and to the extent
required by the applicable Insurance Regulatory Authority with regard to such
Material Insurance Subsidiary), each in the format prescribed by the applicable
insurance laws of such Material Insurance Subsidiary’s jurisdiction of domicile;

(c) Promptly after and in any event no later than the fifth Business Day after
the sending, filing or receipt thereof, copies of (i) all financial statements,
reports, notices and proxy statements that Swiss Holdings or any of its Material
Subsidiaries shall send or make available generally to its shareholders,
(ii) all reports (other than earnings press releases) on Form 10-Q, Form 10-K or
Form 8-K (or their successor forms) or registration statements and prospectuses
(other than on Form S-8 or its successor form) that Swiss Holdings or any of its
Material Subsidiaries shall render to or file with the Securities and Exchange
Commission, the National Association of Securities Dealers, Inc. or any national
securities exchange, (iii) all reports on Form A (or any successor form) that
any Material Insurance Subsidiary shall file with any Insurance Regulatory
Authority, and (iv) all material filings made under applicable state insurance
holding company acts in the United States by Swiss Holdings or any of its
Material Subsidiaries, including filings seeking approval of transactions with
Affiliates;

(d) Promptly after (and in any event within five Business Days after (or within
three Business Days after in the case of clause (i) below)) any Responsible
Officer of any Credit Party obtaining knowledge thereof, written notice of any
of the following:

(i) the occurrence of any Default or Event of Default, together with a written
statement of a Responsible Officer of such Credit Party specifying the nature of
such Default or Event of Default, the period of existence thereof and the action
that such Credit Party has taken and proposes to take with respect thereto;

(ii) the institution or threatened institution of any action or suit against or
affecting Swiss Holdings or any of its Subsidiaries, or any investigation or
proceeding by any Insurance Regulatory Authority or other Governmental Authority
(other than inquiries and routine periodic investigations or reviews), in which
there is a reasonable likelihood of an adverse determination which could
reasonably be expected to result in a Material Adverse Effect, and any material
development in any litigation or other proceeding previously reported pursuant
to Section 5.5 or this subsection (d);

 

80



--------------------------------------------------------------------------------

(iii) the receipt by Swiss Holdings or any of its Subsidiaries from any
Insurance Regulatory Authority or other Governmental Authority of (i) any
written notice asserting any failure by Swiss Holdings or any of its
Subsidiaries to be in compliance with applicable Requirements of Law or that
threatens the taking of any action against Swiss Holdings or such Subsidiary or
sets forth circumstances that, if taken or adversely determined, could
reasonably be expected to have a Material Adverse Effect, or (ii) any written
notice of any actual or threatened suspension, limitation or revocation of,
failure to renew, or imposition of any restraining order, escrow or impoundment
of funds in connection with, any license, permit, accreditation or authorization
of Swiss Holdings or any of its Subsidiaries, as to which there is a reasonable
possibility of an adverse determination which could reasonably be expected to
result in a Material Adverse Effect;

(iv) the occurrence of any ERISA Event that has had, or could reasonably be
expected to have, a Material Adverse Effect, together with (x) a written
statement of a Responsible Officer of Swiss Holdings specifying the details of
such ERISA Event and the action that Swiss Holdings has taken and proposes to
take with respect thereto, (y) a copy of any notice with respect to such ERISA
Event that may be required to be filed with the PBGC and (z) a copy of any
notice delivered by the PBGC to Swiss Holdings or such ERISA Affiliate with
respect to such ERISA Event;

(v) that any contribution required to be made with respect to a Foreign Pension
Plan has not been timely made, except such contributions that could not
reasonably be expected to have a Material Adverse Effect, or that Swiss Holdings
or any Subsidiary of Swiss Holdings may incur any liability pursuant to any
Foreign Pension Plan as to which there is a reasonable possibility of liability
which could reasonably be expected to have Material Adverse Effect;

(vi) any material change in the accounting policies or reporting practices of
Swiss Holdings or any of its Subsidiaries;

(vii) any announcement by A.M. Best of any change in the Financial Strength
Rating of any Material Insurance Subsidiary;

(viii) the occurrence of any actual changes in any insurance statute or
regulation governing the investment or dividend practices of any Insurance
Subsidiary that could reasonably be expected to have a Material Adverse Effect;
and

(ix) any other matter or event that has, or could reasonably be expected to
have, a Material Adverse Effect, together with a written statement of a
Responsible Officer of Swiss Holdings setting forth the nature and period of
existence thereof and the action that Swiss Holdings has taken and proposes to
take with respect thereto;

(e) Promptly, notice of the receipt by Swiss Holdings or any of its Subsidiaries
of any written notice of any denial of coverage or claim, litigation or
arbitration with respect to any Reinsurance Agreement to which it is a ceding
party, involving unreserved claims in excess of 10% of Consolidated Tangible Net
Worth; and

 

81



--------------------------------------------------------------------------------

(f) As promptly as reasonably practicable, such other information about the
business, condition (financial or otherwise), operations or properties of Swiss
Holdings or any of its Material Subsidiaries (including any Plan or Foreign
Pension Plan and any information required to be filed under ERISA) as the
Administrative Agent or the Required Lenders may from time to time reasonably
request.

Section 6.4 Corporate Existence; Franchises; Maintenance of Properties. Such
Credit Party will, and will cause its Subsidiaries to, (i) except as expressly
permitted otherwise by Section 8.1, maintain and preserve in full force and
effect its legal existence, (ii) obtain, maintain and preserve in full force and
effect all other rights, franchises, licenses, permits, certifications,
approvals and authorizations required by Governmental Authorities and necessary
to the ownership, occupation or use of its properties or the conduct of its
business, except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect, (iii) continue to conduct and
operate its businesses substantially as conducted and operated during the
present and preceding fiscal years except to the extent the failure to do so
could not reasonably be expected to have a Material Adverse Effect and (iv) keep
all properties in good working order and condition (normal wear and tear
excepted) and from time to time make all necessary repairs to and renewals and
replacements of such properties, except to the extent that any of such
properties are obsolete or are being replaced and except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

Section 6.5 Compliance with Laws. Such Credit Party will, and will cause each of
its Subsidiaries to, comply in all respects with all Requirements of Law
(including all Environmental Laws) applicable in respect of the conduct of its
business and the ownership and operation of its properties, except to the extent
the failure so to comply could not have, or reasonably be expected to have, a
Material Adverse Effect.

Section 6.6 Payment of Obligations. Such Credit Party will, and will cause each
of its Subsidiaries to, (i) pay all liabilities and obligations as and when due
(subject to any applicable subordination provisions), except to the extent
failure to do so could not reasonably be expected to have a Material Adverse
Effect, and (ii) pay and discharge all Taxes, assessments and governmental
charges or levies imposed upon it, upon its income or profits or upon any of its
properties, prior to the date on which penalties would attach thereto, and all
lawful claims that, if unpaid, might become a Lien upon any of the properties of
any Credit Party or any of their respective Subsidiaries; provided, however,
that no Credit Party or any of its Subsidiaries shall be required to pay any
such liability, obligation, Tax, assessment, charge, levy or claim that is being
contested in good faith and by proper proceedings and as to which such Credit
Party or such Subsidiary is maintaining adequate reserves with respect thereto
in accordance with and to the extent required by GAAP.

Section 6.7 Insurance. Such Credit Party will, and will cause each of its
Material Subsidiaries to, maintain with financially sound and reputable
insurance companies insurance with respect to its assets, properties and
business, against such hazards and liabilities, of such types and in such
amounts, as is customarily maintained by companies in the same or similar
businesses similarly situated.

 

82



--------------------------------------------------------------------------------

Section 6.8 Maintenance of Books and Records; Inspection. Such Credit Party
will, and will cause each of its Subsidiaries to, (i) maintain adequate books,
accounts and records, in which full, true and correct entries shall be made of
all financial transactions in relation to its business and properties in all
material respects, and prepare all financial statements required under this
Agreement, in each case in accordance with GAAP or SAP, as applicable, and in
compliance with the requirements of any Governmental Authority having
jurisdiction over it, and (ii) permit employees or agents of the Administrative
Agent or any Lender to visit and inspect its properties and examine or audit its
books, records, working papers and accounts and make copies and memoranda of
them, and to discuss its affairs, finances and accounts with its officers and
employees and, upon notice to Swiss Holdings, the independent public accountants
of Swiss Holdings and its Subsidiaries (and by this provision the Credit Parties
authorize such accountants to discuss the finances and affairs of Swiss Holdings
and its Subsidiaries), provided that, so long as no Default or Event of Default
has occurred and is continuing, (i) such visits, inspections and discussions
shall be made upon reasonable notice and during normal business hours and shall
be of a reasonable scope and length, (ii) such visits, inspections and
discussions shall not unduly interfere with the business of any Credit Party,
(iii) there shall be no more than two such visits or inspections in any period
of 12 consecutive calendar months and (iv) the costs to the Credit Parties of
such visits or inspections shall be limited and shall not exceed, in any period
of 12 consecutive calendar months (x) $20,000 for the aggregate out-of-pocket
expenses of the Administrative Agent and any Lenders plus (y) $50,000 for the
fees and expenses of any third parties retained by the Administrative Agent,
which are not Affiliates of the Administrative Agent, for purposes of such
visits or inspections.

Section 6.9 Dividends. Such Credit Party will take all action necessary to cause
its Subsidiaries to make such dividends, distributions or other payments to it
as shall be permitted under all applicable laws and regulations and as shall be
necessary for such Credit Party to make payments of the Obligations in
accordance with the terms of this Agreement. In the event the approval of any
Governmental Authority or other Person is required in order for any such
Subsidiary to make any such dividends, distributions or other payments to such
Credit Party, or for such Credit Party to make any such principal or interest
payments, such Credit Party will forthwith exercise its commercially reasonable
efforts and take all actions permitted by law and necessary to obtain such
approval.

Section 6.10 OFAC; PATRIOT Act Compliance. Each Credit Party that is subject to
OFAC will, and will cause each of its Subsidiaries that it is so subject to,
(i) use commercially reasonable efforts to refrain from doing business in a
Sanctioned Country or with a Sanctioned Person in violation of the economic
sanctions of the United States administered by OFAC, and (ii) provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the PATRIOT Act.

Section 6.11 Collateral.

(a) Pursuant to the Security Documents and as collateral security for the
payment and performance of the Obligations, each Borrower shall grant and
convey, or cause to be granted and conveyed, to the Administrative Agent for its
benefit and the benefit of the Lenders, a Lien and security interest in, to and
upon the Collateral charged and pledged by it, prior and superior

 

83



--------------------------------------------------------------------------------

to all other Liens. Each Borrower shall cause the Collateral charged and pledged
by it to be made subject to the Security Documents (in form and substance
reasonably acceptable to the Administrative Agent) necessary for the perfection
of the Lien and security interest in, to and upon the Collateral and for the
exercise by the Administrative Agent and the Lenders of their rights and
remedies hereunder and thereunder. Each Borrower shall promptly after the
Restatement Date file a charge against the Collateral with the Bermuda Registrar
of Companies and deliver evidence of such filing to the Administrative Agent no
later than 30 days after the Restatement Date.

(b) Each Borrower shall at all times cause its respective Collateral Base to
equal or exceed the Minimum Collateral Amount attributable to such Borrower at
such time. If on any date the aggregate Credit Exposure attributable to such
Borrower exceeds the Collateral Base of such Borrower at such time, such
Borrower agrees to, within two Business Days of the date on which such Borrower
receives notice from the Administrative Agent thereof, pay or deliver to the
Custodian an amount of Eligible Collateral (valued based on the respective
Eligible Percentage applicable thereto) in an aggregate amount equal to such
excess, with any such Eligible Collateral to be held in such Borrower’s
Custodial Account as additional security for all Obligations of such Borrower
hereunder.

(c) Each Borrower shall deliver or cause to be delivered to the Administrative
Agent a certificate executed by an Authorized Officer of such Borrower, in the
form of Exhibit G or otherwise in a form reasonably satisfactory to the
Administrative Agent (which form may vary depending on the frequency of the
delivery of such certificate and subject to the review and verification by the
Administrative Agent), setting forth the aggregate Credit Exposure to such
Borrower, the fair market value of such Borrower’s Eligible Collateral by
category and in the aggregate, the calculation of such Borrower’s Collateral
Base and such other information as the Administrative Agent may reasonably
request (such certificate, a “Collateral Base Report”), (A) within ten
(10) Business Days after the end of each calendar month, (B) at and as of such
other times as the Administrative Agent may reasonably request in its sole
discretion and (C) at such other times as such Borrower may desire.

(d) Each Borrower shall cause the Custodian to provide to the Administrative
Agent, in a manner consistent with the terms of the relevant Account Control
Agreement, information with respect to each of its Custodial Accounts, in a
format to be agreed by the Administrative Agent (acting reasonably), which
information shall provide, without limitation, a detailed list of the assets in
each such Custodial Account (including the amount of cash and a detailed
description of the Collateral (including a breakdown listing the name of each
issuer, and the fair market value of the assets held of such issuer)), the fair
market value of those assets and the pricing source of such valuation.

Section 6.12 Further Assurances. Such Credit Party will, and will cause each of
its Material Subsidiaries to, make, execute, endorse, acknowledge and deliver
any amendments, modifications or supplements hereto and restatements hereof and
any other agreements, instruments or documents, and take any and all such other
actions, as may from time to time be reasonably requested by the Administrative
Agent or the Required Lenders to perfect and maintain the validity and priority
of the Liens granted pursuant to the Security Documents and to effect, confirm
or further assure or protect and preserve the interests, rights and remedies of
the Administrative Agent and the Lenders under this Agreement and the other
Credit Documents.

 

84



--------------------------------------------------------------------------------

Section 6.13 Use of Proceeds. With respect to each Borrower, such Borrower will
use the proceeds of the Loans and the Letters of Credit, in each case, not in
contravention of any Requirement of Law or of any Credit Document. The proceeds
of the Loans shall not be used directly or indirectly in Switzerland, and the
Letters of Credit shall not be issued for the benefit of Swiss Holdings or any
Subsidiary tax resident in Switzerland.

ARTICLE VII

FINANCIAL COVENANTS

Until the termination of the Commitments, the termination or expiration of all
Letters of Credit and the payment in full in cash of all principal and interest
with respect to the Loans and all Reimbursement Obligations together with all
fees, expenses and other amounts then due and owing hereunder, each of the
Credit Parties (solely as to itself and its Subsidiaries) covenants and agrees
that:

Section 7.1 Maximum Consolidated Indebtedness to Total Capitalization. The ratio
of Consolidated Indebtedness to Total Capitalization as of the last day of any
fiscal quarter or fiscal year shall not be greater than 0.35 to 1.0.

Section 7.2 Minimum Financial Strength Rating. (i) Each Material Insurance
Subsidiary shall maintain a Financial Strength Rating at all times and (ii) the
Financial Strength Rating of each Material Insurance Subsidiary shall not be
lower than “B++” at any time.

ARTICLE VIII

NEGATIVE COVENANTS

Until the termination of the Commitments, the termination or expiration of all
Letters of Credit and the payment in full in cash of all principal and interest
with respect to the Loans and all Reimbursement Obligations together with all
fees, expenses and other amounts then due and owing hereunder, each of the
Credit Parties (solely as to itself and its Subsidiaries) covenants and agrees
that:

Section 8.1 Fundamental Changes. Except as permitted under Section 8.4, such
Credit Party will not, and will not permit or cause any of its Subsidiaries to,
liquidate, wind up or dissolve, or enter into any consolidation, merger or other
combination, or agree to do any of the foregoing; provided, however, (i) that
any such Credit Party or any Subsidiary may merge into or consolidate with any
other Person so long as (y) the surviving corporation is a Credit Party or a
Wholly Owned Subsidiary of any Credit Party (and in any event, if any Credit
Party is a party to such merger or consolidation, the surviving corporation
shall be a Credit Party, it being understood and agreed that in the case of a
merger or consolidation between a Subsidiary of Swiss Holdings with Swiss
Holdings, the survivor corporation of such merger or consolidation shall be
Swiss Holdings), and (z) immediately after giving effect thereto, no Default or
Event of Default would occur or exist and (ii) any Subsidiary may liquidate,
wind up or dissolve if (x)

 

85



--------------------------------------------------------------------------------

such Subsidiary owns no more than a nominal amount of assets, has no more than a
nominal amount of liabilities and does not actively conduct, transact or
otherwise engage in any business or operations and (y) such liquidation, winding
up or dissolution is not materially disadvantageous to the Lenders.

Section 8.2 Indebtedness. Such Credit Party will not permit or cause any of the
Subsidiaries of Swiss Holdings (other than Holdings) to create, incur, assume or
permit to exist any Indebtedness, except for:

(i) the Obligations;

(ii) Indebtedness of Subsidiaries of Swiss Holdings owing to Swiss Holdings or
to other Subsidiaries of Swiss Holdings, provided that if such Indebtedness is
owed by a Credit Party, such Indebtedness (including any guarantees of such
Indebtedness), if any, is subordinate to the Obligations on terms satisfactory
to the Administrative Agent;

(iii) Indebtedness consisting of current liabilities not for borrowed money
incurred in the ordinary course of business;

(iv) Indebtedness incurred by (A) any Insurance Subsidiary in respect of standby
letters of credit issued in connection with Primary Policies or Reinsurance
Agreements entered into in the ordinary course of business, (B) any Insurance
Subsidiary in respect of standby letters of credit issued to provide funds at
Lloyd’s to support Lloyd’s syndicated commitments of such Insurance Subsidiary,
(C) any Insurance Subsidiary in respect of standby letters of credit issued to
any Governmental Authority as required to conduct its business in the
jurisdiction of such Governmental Authority, (D) any Insurance Subsidiary in
respect of guarantees issued to support obligations of any other Subsidiary of
Swiss Holdings incurred in the ordinary course of business and (E) any
Subsidiary in respect of standby letters of credit issued to secure obligations
of the type set forth in the definition of “Permitted Liens”;

(v) obligations (contingent or otherwise) existing or arising under any swap or
futures contract or Hedge Agreement entered into by such Person in the ordinary
course of business for the purpose of hedging currency, commodity, credit,
inflation or interest rate risk or other similar hedging arrangements;

(vi) Indebtedness of any Person existing at the time such Person is merged into
or consolidated with Swiss Holdings or any of its Subsidiaries by Acquisition
and any extensions, renewals and replacements of any such Indebtedness that do
not increase the outstanding principal amount thereof; provided that (x) no
Default or Event of Default exists or arises after giving effect to such
Acquisition, (y) such Indebtedness was not incurred in contemplation of such
Acquisition and (z) no Subsidiary (other than the existing obligor at the time
such Person was acquired) shall incur or have any direct or indirect liability
for such Indebtedness;

(vii) Indebtedness in connection with securities lending arrangements with
financial institutions in the ordinary course of business;

 

86



--------------------------------------------------------------------------------

(viii) Indebtedness which is incurred in connection with any Lien permitted
under Section 8.3(iv);

(ix) Indebtedness incurred by any Subsidiary of Swiss Holdings organized or
incorporated in the United States of America or any political subdivision
thereof in an aggregate Dollar Amount outstanding at any time not to exceed
$600,000,000; provided that such Subsidiary shall not at any time own, directly
or indirectly, any Capital Stock of Allied World;

(x) Indebtedness arising under Guaranty Obligations of any Subsidiary of
Indebtedness owed by any other Subsidiaries of the type described in the
foregoing clauses (i) through (v) and (vii) through (ix) above; provided that
only Subsidiaries of Swiss Holdings organized or incorporated in the United
States of America or any political subdivision thereof are permitted to
guarantee Indebtedness of the type described in the foregoing clause (ix); and

(xi) Indebtedness not otherwise permitted by the foregoing clauses (i) through
(x) above, provided that the aggregate Dollar Amount of all such Indebtedness at
any one time outstanding does not exceed $350,000,000.

Section 8.3 Liens. Such Credit Party will not, and will not permit or cause any
of its Subsidiaries to, directly or indirectly, make, create, incur, assume or
suffer to exist, any Lien upon or with respect to any part of its property or
assets, whether now owned or hereafter acquired, other than the following:

(i) Liens in favor of the Administrative Agent and the Lenders created by or
otherwise existing under or in connection with this Agreement and the Security
Documents;

(ii) Permitted Liens;

(iii) Liens on Invested Assets of any Subsidiary securing obligations permitted
under Section 8.2(iv);

(iv) Liens in respect of Capital Leases, synthetic lease obligations and
purchase money obligations for fixed or capital assets used by Swiss Holdings or
any of its Subsidiaries in the ordinary course of its business, securing
Indebtedness in an aggregate outstanding principal Dollar Amount not at any one
time exceeding $250,000,000 and incurred solely to pay all or a portion of the
purchase price thereof; provided that any such Lien (A) shall attach to such
property concurrently with or within ninety (90) days after the acquisition
thereof by Swiss Holdings or such Subsidiary, (B) shall not exceed the lesser of
(y) the fair market value of such property or (z) the cost thereof to Swiss
Holdings or such Subsidiary and (C) shall not encumber any other property of
Swiss Holdings or any of its Subsidiaries;

(v) Liens on Invested Assets of Swiss Holdings or any of its Subsidiaries not at
any time exceeding $300,000,000 securing Indebtedness of the type permitted
under Section 8.2(v);

 

87



--------------------------------------------------------------------------------

(vi) Liens arising in connection with securities lending arrangements with
financial institutions in the ordinary course of business; and

(vii) Liens not otherwise permitted by the foregoing clauses of this Section 8.3
securing Indebtedness in an aggregate outstanding principal Dollar Amount not at
any one time exceeding $350,000,000.

provided, that no Lien (other than Liens pursuant to Section 8.3(i) or clause
(i) of the definition of Permitted Liens or, with respect to the Collateral,
Liens of the type permitted under clause (vii) of the definition of Permitted
Liens with respect to the applicable Custodial Agreement) shall be permitted to
exist on the Capital Stock of any Insurance Subsidiaries or on the Collateral.

Section 8.4 Disposition of Assets. Such Credit Party will not, and will not
permit or cause any of its Material Subsidiaries to, sell, assign, lease,
convey, transfer or otherwise dispose of (whether in one or a series of
transactions) all or any portion of its assets, business or properties
(including any Capital Stock of any Subsidiary), or enter into any arrangement
with any Person providing for the lease by such Credit Party or any Subsidiary
as lessee of any asset that has been sold or transferred by such Credit Party or
such Subsidiary to such Person, or agree to do any of the foregoing, except for:

(i) sales of assets in the ordinary course of business for fair market value;

(ii) the sale, lease or other disposition of assets by a Subsidiary of any
Credit Party to such Credit Party or to another Wholly Owned Subsidiary, to the
extent permitted by applicable Requirements of Law and each relevant Insurance
Regulatory Authority; provided that (x) immediately after giving effect thereto,
no Default or Event of Default would occur or exist, (y) unless permitted by
Section 8.4(iii), in no event shall Swiss Holdings contribute, sell or otherwise
transfer, or permit any Insurance Subsidiary to issue or sell, any of the
Capital Stock of such Insurance Subsidiary to any Person other than a Credit
Party, and (z) such sale or disposition would not adversely affect the ability
of any Insurance Subsidiary party thereto to pay dividends or otherwise make
distributions in respect of its Capital Stock; and

(iii) the sale or disposition of assets outside the ordinary course of business,
provided that such sales or dispositions shall not individually, or in the
aggregate, exceed in any fiscal year 25% of Consolidated Net Worth determined as
of the most recently ended fiscal quarter for which financial statements are
available; provided further that immediately after giving effect thereto, no
Default or Event of Default would occur or exist.

Section 8.5 Transactions with Affiliates. Such Credit Party will not, and will
not permit or cause any of its Subsidiaries to, enter into any transaction
(including any purchase, sale, lease or exchange of property or the rendering of
any service) with any officer, director, stockholder or other Affiliate of such
Credit Party or such Subsidiary other than:

(i) transactions between or among any of the Credit Parties and their
Wholly-Owned Subsidiaries, between or among any of such Wholly-Owned
Subsidiaries, or between or among any of the Credit Parties;

 

88



--------------------------------------------------------------------------------

(ii) transactions with any officer, director, stockholder or other Affiliate in
good faith in the ordinary course of such Credit Party’s business and on terms
materially no less favorable to such Credit Party or any Subsidiary than those
that could have been obtained in a comparable transaction on an arm’s length
basis from a Person that is not an Affiliate;

(iii) any transaction permitted under Section 8.6;

(iv) Permitted Transactions;

(v) reasonable and customary fees paid to members of the board of directors (or
similar governing body) of each of the Credit Parties and its respective
Subsidiaries and reimbursement of reasonable expenses of directors of each of
the Credit Parties and its respective Subsidiaries;

(vi) compensation arrangement for officers and other employees of each of the
Credit Parties and its respective Subsidiaries entered in the ordinary course of
business; and

(vii) the provision of director’s, officer’s and employee’s indemnification and
insurance in the ordinary course of business.

Section 8.6 Restricted Payments. Such Credit Party will not, and will not permit
or cause any of its Subsidiaries to, directly or indirectly, declare or make any
dividend payment, or make any other distribution of cash, property or assets, in
respect of any of its Capital Stock or any warrants, rights or options to
acquire its Capital Stock, or purchase, redeem, retire or otherwise acquire for
value any shares of its Capital Stock or any warrants, rights or options to
acquire its Capital Stock (other than pursuant to and in accordance with stock
option plans and other benefit plans for directors, officers or employees of
Swiss Holdings and its Subsidiaries), or set aside funds for any of the
foregoing, except (i) that any Subsidiary may declare and pay dividends on or
make distributions to any Credit Party or to a Wholly Owned Subsidiary or set
aside funds for the foregoing, (ii) Swiss Holdings may declare and pay dividends
on, make distributions in respect of or repurchase, redeem, retire or otherwise
acquire its Capital Stock or set aside funds for the foregoing so long as no
Default or Event of Default has occurred and is continuing before or after
giving effect to the declaration or payment of such dividends, distributions,
repurchases or other acquisitions, and (iii) Swiss Holdings and its Subsidiaries
may declare and pay dividends in respect of any Hybrid Equity Securities or
preferred stock if, at the time of and after giving effect to any such payment,
no Default or Event of Default under Section 9.1(a), clause (i) of
Section 9.1(f), Section 9.1(g) or Section 9.1(h)) shall have occurred and be
continuing.

Section 8.7 Accounting Changes. Such Credit Party will not, and will not permit
or cause any of its Subsidiaries to, make or permit any material change in its
accounting policies or reporting practices, except as may be required or
permitted by GAAP or SAP, as applicable.

 

89



--------------------------------------------------------------------------------

Section 8.8 Private Act. No Borrower will become subject to a Private Act,
except such Private Acts which could not reasonably be expected to have a
Material Adverse Effect.

ARTICLE IX

EVENTS OF DEFAULT

Section 9.1 Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:

(a) A Credit Party shall fail to pay (i) any principal of any Loan or any
Reimbursement Obligation when due or (ii) any interest on any Loan or in respect
of any L/C Disbursement, any fee or any other Obligation under this Agreement or
under the other Credit Documents within five (5) days after such interest, fee
or other amount becomes due in accordance with the terms hereof or thereof; or

(b) Any Credit Party shall fail to, or fail to cause its Subsidiaries that are
subject thereto to, observe, perform or comply with any condition, covenant or
agreement applicable to it contained in any of Section 2.13, Section 6.3(d)(i)
or Section 6.4(i), ARTICLE VII and ARTICLE VIII; or

(c) Any Credit Party shall fail to observe, perform or comply with any
condition, covenant or agreement applicable to it contained in Section 6.11(b),
and such failure shall continue unremedied for a period of three (3) Business
Days after the earlier of (y) the date on which a Responsible Officer of such
Credit Party acquires knowledge thereof and (z) the date on which written notice
thereof is delivered by the Administrative Agent or any Lender to such Credit
Party; or

(d) Any Credit Party shall fail to observe, perform or comply with any
condition, covenant or agreement contained in this Agreement or any of the other
Credit Documents other than those enumerated in Section 9.1(a), (b) or (c), and
such failure shall continue unremedied for a period of thirty (30) days after
the earlier of (y) the date on which a Responsible Officer of such Credit Party
acquires knowledge thereof and (z) the date on which written notice thereof is
delivered by the Administrative Agent or any Lender to such Credit Party; or

(e) Any representation or warranty made or deemed made by or on behalf of any
Credit Party in this Agreement, any of the other Credit Documents or in any
certificate, instrument, report or other document furnished at any time in
connection herewith or therewith shall prove to have been incorrect, false or
misleading in any material respect as of the time made, deemed made or
furnished; or

(f) Swiss Holdings or any of its Subsidiaries shall (i) fail to pay when due
(whether by scheduled maturity, acceleration or otherwise and after giving
effect to any applicable grace period or notice provision) (y) any principal of
or interest on any Indebtedness (other than the Indebtedness incurred pursuant
to this Agreement or a Hedge Agreement) having an aggregate principal Dollar
Amount of at least $25,000,000 or (z) any termination or other payment under any
Hedge Agreement having a Net Termination Obligation of at least $25,000,000 or
(ii) fail to observe, perform or comply with any condition, covenant or
agreement contained in any

 

90



--------------------------------------------------------------------------------

agreement or instrument evidencing or relating to any such Indebtedness or such
Hedge Agreement, or any other event shall occur or condition exist in respect
thereof, and the effect of such failure, event or condition is to cause, or
permit the holder or holders of such Indebtedness or Hedge Agreement (or a
trustee or agent on its or their behalf) to cause (with or without the giving of
notice, lapse of time, or both), without regard to any subordination terms with
respect thereto, such Indebtedness or Hedge Agreement to become due, or to be
prepaid, redeemed, purchased or defeased, prior to its stated maturity; or

(g) Swiss Holdings or any of its Material Subsidiaries shall (i) file a
voluntary petition or commence a voluntary case seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts or any other
relief under the Bankruptcy Code or under any other Debtor Relief Law now or
hereafter in effect, (ii) consent to the institution of, or fail to controvert
in a timely and appropriate manner, any petition or case of the type described
in Section 9.1(h) below, (iii) apply for or consent to the appointment of or
taking possession by a custodian, trustee, receiver or similar official for or
of itself or all or a substantial part of its properties or assets, (iv) fail
generally, or admit in writing its inability, to pay its debts generally as they
become due, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action to authorize or approve any of the foregoing; or

(h) Any involuntary petition or case shall be filed or commenced against Swiss
Holdings or any of its Material Subsidiaries seeking liquidation, winding up,
reorganization, dissolution, arrangement, readjustment of debts, the appointment
of a custodian, trustee, receiver or similar official for it or all or a
substantial part of its properties or any other relief under the Bankruptcy Code
or under any other Debtor Relief Law now or hereafter in effect, and such
petition or case shall continue undismissed and unstayed for a period of sixty
(60) days; or an order, judgment or decree approving or ordering any of the
foregoing shall be entered in any such proceeding; or

(i) Any one or more money judgments, writs or warrants of attachment, executions
or similar processes involving an aggregate amount (to the extent not paid or
fully bonded or covered by independent third party insurance as to which the
surety or insurer, as the case may be, has the financial ability to perform and
either (i) has become substantially involved in the defense of such claim and
has not denied coverage of such claim in writing or (ii) has acknowledged
liability for such claim in writing) in excess of $25,000,000 shall be entered
or filed against any Credit Party or any Material Subsidiary or any of their
respective properties and the same shall not be paid, dismissed, bonded,
vacated, stayed or discharged within a period of thirty (30) days or in any
event later than five (5) days prior to the date of any proposed sale of such
property thereunder; or

(j) (i) Any ERISA Event shall occur or exist with respect to any Plan or
Multiemployer Plan and, as a result thereof, together with all other ERISA
Events then existing, there shall exist a reasonable likelihood that Swiss
Holdings or any ERISA Affiliate would incur liability to any one or more Plans
or Multiemployer Plans or to the PBGC (or to any combination thereof) in excess
of $25,000,000, (ii) institution of any steps by any Credit Party or any other
Person to terminate a Foreign Benefit Plan if as a result of such termination,
any Credit Party or any of its respective Subsidiaries could be required to make
a contribution to such Foreign Benefit Plan, or could incur a liability or
obligation to such Foreign Benefit Plan in excess of $25,000,000 or (iii) a
contribution failure with respect to any Foreign Benefit Plan sufficient to give
rise to a Lien under applicable law in excess of $25,000,000 occurs; or

 

91



--------------------------------------------------------------------------------

(k) Any Insurance Regulatory Authority or other Governmental Authority having
jurisdiction shall issue any order of conservation, supervision, rehabilitation
or liquidation or any other order of similar effect in respect of any Credit
Party, Material Insurance Subsidiary or Material Subsidiary; or

(l) Any Insurance Regulatory Authority or other Governmental Authority revokes
or fails to renew any insurance license, permit, or franchise of any Material
Insurance Subsidiary, or imposes any restriction or condition on any insurance
license, permit, or franchise of any Material Insurance Subsidiary, if such
revocation, non-renewal, condition, or restriction is reasonably likely to have
a Material Adverse Effect; or

(m) Any material provision of any Credit Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Credit Party contests in any manner the
validity or enforceability of any Credit Document; or any Credit Party denies
that it has any or further liability or obligation under any Credit Document, or
purports to revoke, terminate, or rescind any Credit Document, in any case other
than (y) as expressly permitted hereunder or thereunder or (z) the occurrence of
the Final Expiry Date; or

(n) At any time, Holdings or Allied World or any other Material Insurance
Subsidiary shall cease to be a Wholly Owned Subsidiary of Swiss Holdings; or

(o) Any Security Document shall for any reason cease to be in full force and
effect or cease to be effective to give the Administrative Agent a valid and
perfected first priority security interest in and Lien upon the Collateral
purported to be covered thereby, subject to no Liens other than Liens in favor
of the Custodian, in any case other than (y) as expressly permitted hereunder or
thereunder or (z) the occurrence of the Final Expiry Date; or any authorized
Person acting by or on behalf of any Borrower or any of their respective
Subsidiaries shall deny or disaffirm in writing the enforceability of any
Security Document; or

(p) Any of the following shall occur: (i) any Person or group of Persons acting
in concert as a partnership or other group, shall, as a result of a tender or
exchange offer, open market purchases, privately negotiated purchases or
otherwise, have become, after the date hereof, the “beneficial owner” (within
the meaning of such term under Rule 13d-3 under the Exchange Act) of securities
of Swiss Holdings representing 40% or more of the Total Voting Power of the then
outstanding securities of Swiss Holdings ordinarily (and apart from rights
accruing under special circumstances) having the right to vote in the election
of directors; or (ii) the Board of Directors of Swiss Holdings shall cease to
consist of a majority of the individuals who constituted the Board of Directors
as of the Restatement Date or who shall have become a member thereof subsequent
to the Restatement Date after having been nominated, or otherwise approved in
writing, by at least a majority of individuals who constituted the Board of
Directors of Swiss Holdings as of the Restatement Date (or their replacements
approved as herein required).

 

92



--------------------------------------------------------------------------------

Section 9.2 Remedies; Termination of Commitments, Acceleration, Etc. Upon and at
any time after the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall at the direction, or may with the
consent, of the Required Lenders, take any or all of the following actions at
the same or different times:

(a) Declare the Commitments and the Issuing Banks’ obligation to issue Letters
of Credit to be terminated, whereupon the same shall terminate; provided that,
upon the occurrence of a Bankruptcy Event, the Commitments and the Issuing
Banks’ obligation to issue Letters of Credit shall automatically be terminated;

(b) Declare all or any part of the outstanding principal amount of the Loans to
be immediately due and payable, whereupon the principal amount so declared to be
immediately due and payable, together with all interest accrued thereon and all
other amounts payable under this Agreement, the Notes and the other Credit
Documents, shall become immediately due and payable without presentment, demand,
protest, notice of intent to accelerate or other notice or legal process of any
kind, all of which are hereby knowingly and expressly waived by the Credit
Parties; provided that, upon the occurrence of a Bankruptcy Event or an Event of
Default pursuant to Section 9.1(k), all of the outstanding principal amount of
the Loans and all other amounts described in this subsection (b) shall
automatically become immediately due and payable without presentment, demand,
protest, notice of intent to accelerate or other notice or legal process of any
kind, all of which are hereby knowingly and expressly waived by the Credit
Parties;

(c) Direct the Credit Parties to deposit (and each Credit Party hereby agrees,
forthwith upon receipt of notice of such direction from the Administrative
Agent, to deposit) with the Administrative Agent from time to time such amount
of cash as is equal to 100% of the aggregate Stated Amount of all Letters of
Credit then outstanding (whether or not any beneficiary under any such Letter of
Credit shall have drawn or be entitled at such time to draw thereunder), such
amount to be held by the Administrative Agent in the Cash Collateral Account as
security for the aggregate Letter of Credit Exposure as described in
Section 3.8;

(d) Enforce any or all of the Liens and security interests created pursuant to
the Security Documents and/or exercise any of the rights and remedies provided
therein;

(e) Terminate any Letter of Credit or give a notice of nonrenewal in respect
thereof if permitted in accordance with its terms; and

(f) Exercise all rights and remedies available to it under this Agreement, the
other Credit Documents and applicable law.

Section 9.3 Remedies; Set Off. In addition to all other rights and remedies
available under the Credit Documents or applicable law or otherwise, upon and at
any time after the occurrence and during the continuance of any Event of
Default, each Lender, each Fronting Bank and each of their respective Affiliates
may, and each is hereby authorized at any such time and from time to time, to
the fullest extent permitted by applicable law, without presentment, demand,
protest or other notice of any kind, all of which are hereby knowingly and
expressly waived by the Credit Parties, to set off and to apply any and all
deposits (general or special, time

 

93



--------------------------------------------------------------------------------

or demand, provisional or final) and any other property at any time held
(including at any branches or agencies, wherever located), and any other
indebtedness at any time owing, by such Lender, such Fronting Bank or any such
Affiliate to or for the credit or the account of any Credit Party against any or
all of the Obligations of such Credit Party now or hereafter existing under this
Agreement or any other Credit Documents to such Lender or such Fronting Bank,
whether or not such Obligations may be contingent or unmatured; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of
Section 2.20(a)(ii) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Banks, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, such Issuing Bank or their respective Affiliates may have. Each Lender
and each Issuing Bank agrees to notify Swiss Holdings and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

ARTICLE X

THE ADMINISTRATIVE AGENT

Section 10.1 Appointment and Authority. Each of the Lenders (for purposes of
this Article, references to the Lenders shall also mean each Issuing Bank)
hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Except as expressly set forth in Section 10.6, the
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and no Credit Party shall have rights
as a third-party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Credit Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

Section 10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Credit Party or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

94



--------------------------------------------------------------------------------

Section 10.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Credit Documents and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any Affiliate thereof
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.2 and Section 11.5) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent in writing by Holdings, an Issuing
Bank or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in ARTICLE IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

95



--------------------------------------------------------------------------------

Section 10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the Issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or any Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for one or more Credit
Parties), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 10.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facility provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Section 10.6 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and Holdings. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with Holdings, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify Holdings and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any collateral security held by the Administrative Agent on behalf
of the Lenders or the Issuing Banks under any of the Credit

 

96



--------------------------------------------------------------------------------

Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments owed to the retiring
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and Issuing Bank directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent (other than any rights to indemnity payments owed
to the retiring Administrative Agent), and the retiring Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Credit Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Credit Parties to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed in writing between Holdings and such successor. After
the retiring Administrative Agent’s resignation hereunder and under the other
Credit Documents, the provisions of this Article and Section 11.1 shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Section 10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.

Section 10.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Arrangers, syndication agent, documentation
agents or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

Section 10.9 Collateral and Guaranty Matters.

(a) The Administrative Agent is hereby authorized on behalf of the Lenders,
without the necessity of any notice to or further consent from the Lenders, from
time to time (but without any obligation) to take any action with respect to the
Collateral and the Security Documents that may be deemed by the Administrative
Agent in its discretion to be necessary or advisable to perfect and maintain
perfected the Liens upon the Collateral granted pursuant to the Security
Documents.

(b) The Lenders hereby authorize the Administrative Agent, at its option and in
its discretion, to release any Lien granted to or held by the Administrative
Agent upon any

 

97



--------------------------------------------------------------------------------

Collateral (i) upon the occurrence of the “Termination Date” (as defined in the
Security Agreements), (ii) constituting property sold or to be sold or disposed
of as part of or in connection with any disposition expressly permitted
hereunder or under any other Credit Document or to which the Required Lenders
have consented in writing or (iii) otherwise pursuant to and in accordance with
the provisions of any applicable Credit Document. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release its interest in particular types or
items of property pursuant to this Section 10.9(b).

Section 10.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or other Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on such Credit
Party) shall be entitled and empowered (but not obligated) by intervention in
such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Reimbursement Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Banks and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Banks and the
Administrative Agent under Sections 2.9 and 11.1) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.9 and 11.1.

Notwithstanding any in this Section 10.10 to the contrary, nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender or any Issuing Bank any
plan or reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or any Issuing Bank, or to authorize the
Administrative Agent to vote in respect of the claim of any Lender or any
Issuing Bank in any such proceeding.

Section 10.11 The L/C Agent and the Fronting Banks. The provisions of this
ARTICLE X (other than Section 10.2) shall apply to the L/C Agent and the
Fronting Banks mutatis mutandis to the same extent as such provisions apply to
the Administrative Agent.

 

98



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

Section 11.1 Expenses; Indemnity; Damage Waiver.

(a) The Borrowers shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facility provided for herein, the
preparation, negotiation, execution, delivery and administration of the
Commitment Letter, this Agreement and the other Credit Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), it being agreed that the expenses incurred in connection with the
preparation, negotiation, execution and delivery of the Commitment Letter, this
Agreement and the other Credit Documents on or before the Restatement Date shall
be subject to the limitations set forth in Section 6 of the Commitment Letter,
(ii) all reasonable out-of-pocket expenses incurred by the L/C Agent or the
Fronting Banks in connection with the Issuance of any Letter of Credit or any
demand for payment thereunder (iii) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the L/C Agent, any Lender or any Issuing
Bank (including the reasonable fees, charges and disbursements of any counsel
for the Administrative Agent, the L/C Agent, any Lender or any Fronting Bank),
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Credit Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
Issued hereunder, including all such reasonable out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit, and (iv) any civil penalty or fine assessed by OFAC against,
and all reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by, the Administrative Agent or any
Lender as a result of conduct of any Credit Party or any Subsidiary of any
Credit Party that violates a sanction enforced by OFAC.

(b) The Borrowers shall indemnify the Administrative Agent (and any sub-agent
thereof), the L/C Agent, each Fronting Bank, each Lender, and each Related Party
of any of the foregoing persons (each such person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of one U.S., one Bermuda and one Swiss counsel for any
Indemnitee)(collectively, “Losses”), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by any Credit Party arising out of,
in connection with, or as a result of (i) the execution or delivery of the
Commitment Letter, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Agent or any Fronting Bank, as the case may be, to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Substances on or from any property owned or operated by any Credit Party,

 

99



--------------------------------------------------------------------------------

or any Environmental Claim related in any way to any Credit Party to the extent
such Losses arise out of or result from a Credit Extension by an Indemnitee
under this Agreement, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory whether brought by a third party or by any
Credit Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by any Credit
Party against such Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Credit Document, if such Credit Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

(c) To the extent that the Credit Parties for any reason fail indefeasibly to
pay any amount required under Section 11.1(a) or Section 11.1(b) to be paid by
it to the Administrative Agent (or any sub-agent thereof), the L/C Agent, any
Fronting Bank or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Agent, such Fronting Bank or such Related Party, as the case may be, such
Lender’s proportion (based on the percentages as used in determining the
Required Lenders as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Agent or any Fronting Bank
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent), the L/C Agent or
any Fronting Bank in connection with such capacity. The obligations of the
Lenders under this Section 11.1(c) are subject to the provisions of
Section 2.3(d).

(d) To the fullest extent permitted by applicable law, each party to this
Agreement or any Credit Document shall not assert, and hereby waives, any claim
against any Indemnitee or any other party to this Agreement or any Credit
Document, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof, provided that nothing contained in this sentence shall limit any Credit
Party’s indemnity and reimbursement obligations to the extent such special,
indirect, consequential or punitive damages are included in any third party
claim in connection with which such Indemnitee is entitled to indemnification
under Section 11.1(c).

(e) All amounts due under this Section shall be payable by the applicable Credit
Party upon demand therefor.

 

100



--------------------------------------------------------------------------------

Section 11.2 Governing Law; Submission to Jurisdiction; Waiver of Venue; Service
of Process.

(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL (EXCEPT AS MAY BE
EXPRESSLY OTHERWISE PROVIDED IN ANY CREDIT DOCUMENT) BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT
EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES); PROVIDED THAT
EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT OR APPLICATION THEREFOR
OR, IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE INTERNATIONAL STANDBY PRACTICES
OF THE INTERNATIONAL CHAMBER OF COMMERCE, AS IN EFFECT FROM TIME TO TIME (THE
“ISP”), AND, AS TO MATTERS NOT GOVERNED BY THE ISP, THE LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW, BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES).

(b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY FRONTING BANK MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT AGAINST ANY CREDIT PARTY OR ANY OF THEIR RESPECTIVE PROPERTIES
IN THE COURTS OF ANY JURISDICTION.

(c) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO
IN SECTION 11.2(B). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

101



--------------------------------------------------------------------------------

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.4. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

(e) ON OR PRIOR TO THE RESTATEMENT DATE, EACH OF THE CREDIT PARTIES SHALL
APPOINT ALLIED WORLD ASSURANCE COMPANY (U.S.) INC. (THE “PROCESS AGENT”), WITH
AN OFFICE ON THE DATE HEREOF AT 199 WATER STREET, 16TH FLOOR, NEW YORK, NY
10038, UNITED STATES OF AMERICA, AS ITS AGENT TO RECEIVE ON ITS BEHALF AND ITS
PROPERTY SERVICE OF THE SUMMONS AND COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE
SERVED IN ANY SUCH ACTION OR PROCEEDING, PROVIDED THAT A COPY OF SUCH PROCESS IS
ALSO MAILED IN THE MANNER SET FORTH IN SECTION 11.4. SUCH SERVICE MAY BE MADE BY
MAILING OR DELIVERING A COPY OF SUCH PROCESS TO THE CREDIT PARTIES IN CARE OF
THE PROCESS AGENT AT THE PROCESS AGENT’S ABOVE ADDRESS, AND THE CREDIT PARTIES
HEREBY IRREVOCABLY AUTHORIZE AND DIRECT THE PROCESS AGENT TO ACCEPT SUCH SERVICE
ON THEIR BEHALF. THE CREDIT PARTIES ALSO IRREVOCABLY CONSENT TO SERVICE OF
PROCESS IN THE MANNER PROVIDE FOR NOTICES IN SECTION 11.4. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 11.3 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 11.4 Notices; Effectiveness; Electronic Communication.

(a) Except in the cases of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 11.4(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or nationally recognized overnight courier service,
mailed by certified or registered mail, first class postage prepaid and return
receipt requested, or sent by telecopier as follows:

(i) if to any Credit Party, the Administrative Agent, the L/C Agent or any
Fronting Bank, to it at the address (or telecopier number) specified for such
person on Schedule 1.1(a); and

 

102



--------------------------------------------------------------------------------

(ii) if to any Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.4(b) shall be effective as provided in Section 11.4(b).

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
ARTICLE II or III if such Lender has notified the Administrative Agent that it
is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or any Credit Party may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communication pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or other communications posted to an internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

(c) Any party hereto may change its address or telecopier number for notices and
other communications hereunder by notice to the other parties hereto (except
that each Lender need not give notice of any such change to the other Lenders in
their capacities as such).

(d) Each Credit Party hereby acknowledges that (a) the Administrative Agent
and/or the Joint Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Credit Parties hereunder
(collectively, “Credit Party Materials”) by posting the Credit Party Materials
on IntraLinks, SyndTrak or another similar electronic system (the “Platform”).
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE CREDIT PARTY
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE CREDIT PARTY MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF

 

103



--------------------------------------------------------------------------------

MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE CREDIT PARTY MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent, the Joint Arrangers or any of their respective
Related Parties (collectively, the “Agent Parties”) have any liability to any
Credit Party, any Lender, or any other Person for losses, claims, damages,
liabilities, or expenses of any kind (whether in tort, contract, or otherwise)
arising out of any Credit Party’s or the Administrative Agent’s transmission of
Credit Party Materials through the Internet, except to the extent that such
losses, claims, damages, liabilities, or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to any Credit
Party, any Lender, or any other Person for indirect, special, incidental,
consequential, or punitive damages (as opposed to direct or actual damages).

Section 11.5 Amendments, Waivers, etc. No amendment, modification, waiver or
discharge or termination of, or consent to any departure by any Credit Party
from, any provision of this Agreement or any other Credit Document shall be
effective unless in a writing signed by the Required Lenders (or by the
Administrative Agent at the direction or with the consent of the Required
Lenders), and then the same shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment or modification shall be effective without the written consent of the
Credit Parties and no such amendment, modification, waiver, discharge,
termination or consent shall:

(a) increase the Commitment of any Lender without the written consent of such
Lender;

(b) reduce the principal amount of any Loan or the amount of any Reimbursement
Obligation of any Borrower in respect of any L/C Disbursement or reduce the rate
of interest thereon, or reduce any fees or other amounts payable hereunder,
without the written consent of each Lender directly affected thereby;

(c) postpone the scheduled date of payment of the principal amount of any Loan
or for reimbursement of any L/C Disbursement, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment or any
Letter of Credit (other than an extension thereof pursuant to an “evergreen
provision” or other similar automatic renewal provisions), without the written
consent of each Lender directly affected thereby;

(d) change or waive any provision of Section 2.14, any other provision of this
Agreement or any other Credit Document requiring pro rata treatment of any
Lenders, in each case in a manner that would alter the pro rata sharing of
payments required thereby, or this Section 11.5 without the consent of each
Lender;

(e) release all or substantially all of the Collateral (except as expressly
provided in the Security Documents) from the Liens under all of the Security
Documents without the consent of each Lender;

 

104



--------------------------------------------------------------------------------

(f) release any Guarantor from its guarantee obligations under ARTICLE XII
without the written consent of each Lender;

(g) change the percentage in the definition of the term “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; and provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent;

(h) amend, modify or waive any condition precedent to any Credit Extension set
forth in Section 4.2 (including in connection with any waiver of an existing
Default or Event of Default) without the consent of the Required Lenders;

(i) unless agreed to by the Fronting Banks, the L/C Agent or the Administrative
Agent in addition to the Lenders required as provided hereinabove to take such
action, affect the respective rights or obligations of the Fronting Banks, the
L/C Agent or the Administrative Agent, as applicable, hereunder or under any of
the other Credit Documents.

and provided further that the Fee Letters may only be amended or modified, and
any rights thereunder waived, in a writing signed by the parties thereto.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender and (ii) if the Administrative Agent and
Holdings shall have jointly identified (each in its sole discretion) an obvious
error or omission of a technical or immaterial nature, in each case, in any
provision of the Credit Documents, then the Administrative Agent and the
applicable Credit Parties shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Credit Document if the same is not objected to in writing by
the Required Lenders within five Business Days following the posting of such
amendment to the Lenders.

Section 11.6 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 11.6(b), (ii) by way of
participation in accordance with the provisions of Section 11.6(d) or (iii) by
way of pledge or assignment of a security

 

105



--------------------------------------------------------------------------------

interest subject to the restrictions of Section 11.6(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 11.6(d) and, to
the extent expressly set forth herein, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Any Lender may, and, if demanded by Holdings pursuant to Section 2.18, shall
at any time assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and Credit Extensions (including for purposes of this
Section 11.6(b), participations in Participated Letters of Credit) at the time
owing to it); provided that:

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Credit Extensions at the time owing to it
or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Credit Extensions of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000, unless each of the Administrative Agent and, so long as no
Default or Event of Default has occurred and is continuing, Holdings otherwise
consents (each such consent not to be unreasonably withheld or delayed);

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Credit Extensions and its Commitment so assigned;

(iii) no such assignment shall be made unless any approval required under the
definition of “Eligible Assignee” shall have been obtained; and

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.6(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party

 

106



--------------------------------------------------------------------------------

hereto) but shall continue to be entitled to the benefits of Section 2.15(a),
Section 2.15(b), Section 2.16, Section 2.17 and Section 11.1 (and subject to the
obligations thereof) with respect to facts and circumstances occurring prior to
the effective date of such assignment; PROVIDED, HOWEVER, THAT NO LENDER MAY
ASSIGN ANY OBLIGATION UNDER A SYNDICATED LETTER OF CREDIT UNLESS SUCH SYNDICATED
LETTER OF CREDIT IS EITHER AMENDED OR RETURNED BY THE BENEFICIARY AND REISSUED
BY THE ADMINISTRATIVE AGENT, REMOVING OR AMENDING, AS THE CASE MAY BE, THE
ASSIGNING LENDER’S PERCENTAGE OBLIGATIONS AND REPLACING OR AMENDING THE SAME
WITH A PERCENTAGE OBLIGATIONS OF THE ELIGIBLE ASSIGNEE; and provided further,
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender. If requested by or on behalf of the Eligible Assignee, each Borrower, at
its own expense, will execute and deliver to the Administrative Agent a new Note
or Notes to the order of the Eligible Assignee (and, if the assigning Lender has
retained any portion of its rights and obligations hereunder, to the order of
the assigning Lender), as necessary to reflect, after giving effect to the
assignment, the Commitments and/or outstanding Loans, as the case may be, of the
Eligible Assignee and (to the extent of any retained interests) the assigning
Lender. Any assigning Lender who has requested a Note will return cancelled
Notes to the applicable Borrower upon such assignment. At the time of each
assignment pursuant to this Section 11.6 to a Lender not already a Lender
hereunder, such Lender shall provide to the applicable Borrowers and the
Administrative Agent such documentation required pursuant to Section 2.16(f)
hereof. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 11.6(b) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 11.6(d).

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Credit Parties, shall maintain at its address for notices referred to in
Schedule 1.1(a) a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Credit Parties,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by each of the Credit Parties and the
Fronting Banks, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Any Lender may at any time, without the consent of, or notice to, any Credit
Party or the Administrative Agent, sell participations to any Person (other than
a natural person or a Credit Party or any Affiliates or Subsidiaries of a Credit
Party) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitments and/or the Credit Extensions (including such Lender’s participations
in Participated Letters of Credit) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Credit Parties, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender

 

107



--------------------------------------------------------------------------------

in connection with such Lender’s rights and obligations under this Agreement.
For the avoidance of doubt, each Lender shall be responsible for the indemnity
under Section 2.16(d) with respect to any payments made by such Lender to its
Participant(s). Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in
Section 11.5(a), Section 11.5(b), Section 11.5(c) or Section 11.5(d), that
affects such Participant.

(e) The Credit Parties agree that each Participant shall be entitled to the
benefits of Section 2.15 and Section 2.16 (subject to the requirements and
limitations therein, including the requirements under Section 2.16(f) ) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that a Participant shall not
be entitled to receive any greater payment under Section 2.15(a),
Section 2.15(b) or Section 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless in the case of Section 2.15(a) or Section 2.15(b), the sale of the
participation to such Participant is made with the prior written consent of
Holdings; provided, however, that such consent shall be deemed withheld if, in
connection with seeking the consent of Holdings, such Participant fails to
provide Holdings with a calculation of the amount of any such greater payment
under Section 2.15(a) or Section 2.15(b) it would be entitled to receive as of
the date of the sale of such participation. The Credit Parties agree that each
Participant shall be entitled to the benefits of Section 2.16 (subject to the
requirements and limitations therein, including the requirements under
Section 2.16(f) (it being understood that the documentation required under
Section 2.16(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that Holdings is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Credit Parties, to comply with Section 2.16(f) as though it were
a Lender, and Section 2.16(f) shall be read accordingly. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of Holdings, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Commitments and/or Credit Extensions under any
Credit Document (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Credit Extensions or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Credit Extension
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as such) shall have no responsibility for maintaining a Participant
Register.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve

 

108



--------------------------------------------------------------------------------

Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(g) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act or any state laws based on the
Uniform Electronic Transactions Act.

(h) Any Lender or Participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section 11.6, disclose to the Eligible Assignee, Participant or pledgee
or proposed Eligible Assignee, Participant or pledgee any information relating
to Swiss Holdings and its Subsidiaries furnished to it by or on behalf of any
other party hereto, provided that such Eligible Assignee, Participant or pledgee
or proposed Eligible Assignee, Participant or pledgee agrees in writing to keep
such information confidential to the same extent required of the Lenders under
Section 11.11.

(i) Notwithstanding anything to the contrary contained herein, if any Fronting
Bank and/or the L/C Agent assigns all of its Commitments and Credit Extensions
in accordance with this Section 11.6, such Fronting Bank and/or L/C Agent may
upon at least 20 Business Days’ notice to Holdings, and shall upon written
notice received from Holdings, resign, respectively, as a Fronting Bank and/or
L/C Agent upon written notice to Holdings and the Lenders or the receipt of such
written notice from Holdings. Upon any such written request or notice of
resignation, Holdings shall have the right to appoint from among the Lenders a
successor Fronting Bank and/or L/C Agent (subject to the acceptance by the
Lender which will be the successor Fronting Bank and/or L/C Agent); provided
that no failure by Holdings to make such appointment shall affect the
resignation of such Fronting Bank and/or the L/C Agent. Such Fronting Bank and
L/C Agent shall retain all of the rights and obligations of a Fronting Bank
hereunder with respect to all Letters of Credit issued by it and outstanding as
of the effective date of its resignation and all obligations of the Credit
Parties and the Lenders with respect thereto (including the right to require the
Lenders to fund participation interests pursuant to ARTICLE III).

Section 11.7 No Waiver. The rights and remedies of the Administrative Agent and
the Lenders expressly set forth in this Agreement and the other Credit Documents
are cumulative and in addition to, and not exclusive of, all other rights and
remedies available at law, in equity or otherwise. No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude other or further
exercise thereof or the exercise of any other right, power or privilege or be
construed to be a waiver of any Default or Event of Default. No course of
dealing between any Credit Party, the Administrative Agent or the Lenders or
their agents or employees shall be effective to amend, modify or discharge any
provision of this Agreement or any other Credit Document or to constitute a
waiver of any Default or Event of Default. No notice to or demand upon any
Credit Party in any case shall entitle any Credit Party to any other or further
notice or demand in similar or other circumstances

 

109



--------------------------------------------------------------------------------

or constitute a waiver of the right of the Administrative Agent or any Lender to
exercise any right or remedy or take any other or further action in any
circumstances without notice or demand.

Section 11.8 Survival. All representations, warranties and agreements made by or
on behalf of any Credit Party in this Agreement and in the other Credit
Documents shall survive the execution and delivery hereof or thereof, the making
and repayment of the Loans and the Issuance and repayment of the Letters of
Credit. In addition, notwithstanding anything herein to the contrary, the
provisions of this Agreement and the other Credit Documents relating to
indemnification or payment of costs and expenses, including the provisions of
Section 2.15(a), Section 2.15(b), Section 2.16, Section 2.17 and Section 11.1,
shall survive the payment in full of all Credit Extensions, the termination of
the Commitments and all Letters of Credit, and any termination of this Agreement
or any of the other Credit Documents.

Section 11.9 Severability. To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.

Section 11.10 Construction. The headings of the various articles, sections and
subsections of this Agreement and the table of contents have been inserted for
convenience only and shall not in any way affect the meaning or construction of
any of the provisions hereof. Except as otherwise expressly provided herein and
in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control.

Section 11.11 Confidentiality.

(a) Each of the Administrative Agent, the L/C Agent, the Lenders, the Issuing
Banks and the Fronting Banks acknowledges that the Credit Parties consider the
Information (as defined below) to include confidential, sensitive and
proprietary information and agrees that it shall use reasonable precautions in
accordance with its established procedures to keep the Information confidential;
provided, however that (i) it may make any disclosure of such Information to
which any Credit Party gives its prior written consent, (ii) it may make any
disclosure of such Information to any other party hereto, (iii) it may make any
disclosure of such Information in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Agreement or any other Credit Document or the enforcement of
rights hereunder or thereunder, (iii) any of such Information may be disclosed
to it, its affiliates and their respective partners, directors, officers,
employees, agents, advisors and other representatives (collectively,
“Representatives”) (it being understood that such Representatives shall be
informed by it of the confidential nature of such Information and shall be
directed to treat such information in accordance with the terms hereof) and
(iv) subject to an agreement containing provisions substantially the same as
those of this Section, it may make any disclosure of such Information (x) to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (y) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction

 

110



--------------------------------------------------------------------------------

relating to any Credit Party and its respective obligations. Each of the
Administrative Agent, the L/C Agent, the Lenders, the Issuing Banks and the
Fronting Banks agrees to be responsible for any breach of this Section 11.11(a)
that results from the actions or omissions of its Representatives.

(b) Each of the Administrative Agent, the L/C Agent, the Lenders, the Issuing
Banks and the Fronting Banks shall be permitted to disclose any Information in
the event that it is required by law or regulation or requested by any
Governmental Authority or other Insurance Regulatory Authority (including any
self-regulatory organization) or in connection with any legal proceedings;
provided that (i) it agrees that it will promptly notify Swiss Holdings as soon
as practical in the event of any such disclosure request (other than at the
request of a regulatory authority), unless such notification shall be prohibited
by applicable law or legal process and (ii) it agrees to provide reasonable
assistance to any Credit Party should such Credit Party seek a protective order
or other relief to prevent or limit such disclosure or to obtain confidential
treatment for any Information so disclosed.

(c) Each of the Administrative Agent, the L/C Agent, the Lenders, the Issuing
Banks and the Fronting Banks shall have no obligation hereunder with respect to
any Information to the extent that such information (i) is or becomes generally
available to the public other than as a result of a disclosure by the
Administrative Agent, the L/C Agent, the Lenders and the Fronting Banks or a
Representative thereof in violation of this Agreement, or (ii) was within its
possession prior to its being furnished to it by or on behalf of the Credit
Parties in connection with this Agreement or becomes available to it on a
non-confidential basis from a source other than a Credit Party or its agents,
provided that the source of such information was not known by it to be bound by
a confidentiality agreement with or other contractual, legal or fiduciary
obligation of confidentiality to any Credit Party or any other party with
respect to such Information.

For purposes of this Section, “Information” means all non-public information
received from the Credit Parties relating to any Credit Party or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, the L/C Agent, any Lender, any Issuing Bank or any
Fronting Bank on a nonconfidential basis prior to disclosure by any Credit
Party.

Section 11.12 Judgment Currency. If, for the purposes of obtaining judgment in
any court or in respect of any tender made by any Credit Party, it is necessary
to convert a sum due hereunder or under any other Credit Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given or such tender is made. The
obligation of any Credit Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Credit Documents
shall, notwithstanding any tender or judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender of any sum received or adjudged to be so due
in the Judgment Currency, the Administrative Agent or such Lender may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the

 

111



--------------------------------------------------------------------------------

amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or such Lender in the Agreement Currency, such
Credit Party agrees, as a separate obligation and notwithstanding any such
judgment or tender, to indemnify the Administrative Agent or such Lender or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent or such Lender in such currency, the Administrative Agent
or such Lender agrees to return the amount of any excess to such Credit Party
(or to any other Person who may be entitled thereto under applicable law).

Section 11.13 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (except
for the Fee Letters). Except as provided in Section 4.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

Section 11.14 Disclosure of Information. The Credit Parties agree and consent to
the Administrative Agent’s and the Joint Arrangers’ disclosure of information
relating to this transaction to Gold Sheets and other similar bank trade
publications. Such information will consist of deal terms and other information
customarily found in such publications.

Section 11.15 USA PATRIOT Act Notice. Each Lender that is subject to the PATRIOT
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Credit Parties that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies each Credit Party, which information includes the names and addresses
of the Credit Parties and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Credit Parties in
accordance with the PATRIOT Act.

ARTICLE XII

THE GUARANTY

Section 12.1 The Guaranty.

(a) In order to induce the Lenders to enter into this Agreement and to extend
credit hereunder and in recognition of the direct benefits to be received by the
Guarantors from the proceeds of the Loans and the Issuance of the Letters of
Credit, each Guarantor hereby unconditionally, absolutely and irrevocably, and
jointly and severally guarantees, as primary obligor and not merely as surety,
the full and punctual payment (whether at stated maturity, upon acceleration or
otherwise) of all Obligations of each Borrower under the Credit Documents
including the principal of and interest on the Loans and Reimbursement
Obligations owing by each Borrower pursuant to this Agreement. This Guaranty is
a guaranty of payment and not of collection.

 

112



--------------------------------------------------------------------------------

Section 12.2 Guaranty Unconditional. The obligations of each Guarantor under
this ARTICLE XII shall be unconditional, absolute and irrevocable and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:

(i) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of any other obligor under any of the Credit Documents, by
operation of law or otherwise;

(ii) any modification or amendment of or supplement to any of the Credit
Documents;

(iii) any release, non-perfection or invalidity of any direct or indirect
security for any obligation of any other obligor under any of the Credit
Documents;

(iv) any change in the corporate existence, structure or ownership of any
obligor, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any other obligor or its assets or any resulting release or
discharge of any obligation of any other obligor contained in any of the Credit
Documents;

(v) the existence of any claim, set-off or other rights which any obligor may
have at any time against any other obligor, the Administrative Agent, the L/C
Agent, any Fronting Bank, any Lender or any other corporation or person, whether
in connection with any of the Credit Documents or any unrelated transactions,
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;

(vi) any invalidity or unenforceability relating to or against any other obligor
for any reason of any of the Credit Documents, or any provision of applicable
law or regulation purporting to prohibit the payment by any other obligor of
principal, interest or any other amount payable under any of the Credit
Documents;

(vii) any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any obligation of the Lenders’ rights with respect
thereto;

(viii) the addition or release of any Guarantor hereunder or the taking,
acceptance or release of other guarantees of the Obligations; or

(ix) any other act or omission to act or delay of any kind by any obligor, the
Administrative Agent, any Fronting Bank, any Lender or any other corporation or
person or any other circumstance whatsoever (other than the defense of payment)
which might, but for the provisions of this paragraph, constitute a legal or
equitable discharge of or defense to such Guarantor’s obligations under this
ARTICLE XII.

Section 12.3 Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Each Guarantor’s obligations under this ARTICLE XII shall remain
in full

 

113



--------------------------------------------------------------------------------

force and effect until the Commitments of the Lenders hereunder shall have
terminated, no Letters of Credit shall be outstanding and all Obligations
payable by the Borrowers under the Credit Documents shall have been paid in
full. If at any time any payment of the principal of or interest on any Loan or
any Reimbursement Obligation or any other Obligation payable by any Borrower
under the Credit Documents is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of such Borrower or
otherwise, such Guarantor’s obligations under this ARTICLE XII with respect to
such payment shall be reinstated as though such payment had been due but not
made at such time.

Section 12.4 Waiver by the Guarantors. Each Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
corporation or person against any other obligor or any other corporation or
person. Each Guarantor warrants and agrees that each waiver set forth in this
Section 12.4 is made with full knowledge of its significance and consequences,
and such waivers shall be effective to the maximum extent permitted by law.

Section 12.5 Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any Borrower, or any other guarantor that arise from the existence,
payment, performance or enforcement of such Guarantor’s obligations under or in
respect of this ARTICLE XII or any other Credit Document, including any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Lender against any Borrower
or any other guarantor, whether or not such claim, remedy or right arises in
equity or under contract, statute or common law, including the right to take or
receive from any Borrower or any other guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right, unless and until all Obligations
payable under this Agreement shall have been paid in full in cash, no Letters of
Credit shall be outstanding and the Commitments of the Lenders hereunder shall
have expired or been terminated. If any amount shall be paid to any Guarantor in
violation of the immediately preceding sentence at any time prior to the latest
of (a) the payment in full in cash of all amounts payable under this ARTICLE
XII, and (b) the Final Expiry Date, such amount shall be received and held in
trust for the benefit of the Lenders, shall be segregated from other property
and funds of such Guarantor and shall forthwith be paid or delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to all amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Credit Documents, or to be held as collateral for any amounts payable
under this ARTICLE XII thereafter arising. If (i) any Guarantor shall make
payment to any Lender of all or any amounts payable under this ARTICLE XII,
(ii) all amounts payable under this ARTICLE XII shall have been paid in full in
cash, and (iii) the Final Expiry Date shall have occurred, the Lenders will, at
such Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the obligations resulting from such payment made by such Guarantor
pursuant to this ARTICLE XII.

Section 12.6 Stay of Acceleration. If acceleration of the time for payment of
any amount payable by any Borrower under any of the Credit Documents is stayed
upon the

 

114



--------------------------------------------------------------------------------

insolvency, bankruptcy or reorganization of such Borrower, all such amounts
otherwise subject to acceleration under the terms of this Agreement shall
nonetheless be payable by the Guarantors under this ARTICLE XII forthwith on
demand by the Administrative Agent made at the request of the Required Lenders.

Section 12.7 Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of
(i) the payment in full in cash of all Obligations payable under this Agreement
and (ii) the Final Expiry Date, (b) be binding upon each Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Lenders and their successors, transferees and assigns. Without limiting the
generality of clause (c) of the immediately preceding sentence, any Lender may
assign or otherwise transfer all or any portion of its rights and obligations
under this Agreement to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise, in each case as and to the extent provided in
Section 11.6(b).

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

115



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.

 

ALLIED WORLD ASSURANCE COMPANY HOLDINGS, AG, By:  

/s/ Joan H. Dillard

Name:   Joan H. Dillard Title:   Executive Vice President and Chief Financial
Officer By:  

/s/ Marchelle D. Lewis

Name:   Marchelle D. Lewis Title:   Senior Vice President and Treasurer ALLIED
WORLD ASSURANCE COMPANY HOLDINGS, LTD By:  

/s/ Joan H. Dillard

Name:   Joan H. Dillard Title:   Executive Vice President and Chief Financial
Officer By:  

/s/ Marchelle D. Lewis

Name:   Marchelle D. Lewis Title:   Senior Vice President and Treasurer ALLIED
WORLD ASSURANCE COMPANY, LTD By:  

/s/ Joan H. Dillard

Name:   Joan H. Dillard Title:   Executive Vice President and Chief Financial
Officer By:  

/s/ Marchelle D. Lewis

Name:   Marchelle D. Lewis Title:   Senior Vice President and Treasurer

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT

SENIOR SECURED CREDIT FACILITY



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent, the L/C
Agent, a Fronting Bank and as a Lender By:  

/s/ Casey Connelly

Name:   Casey Connelly Title:   Director

 

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT

SENIOR SECURED CREDIT FACILITY



--------------------------------------------------------------------------------

CITIBANK, N.A., as Syndication Agent and a Lender By:  

/s/ Maureen Maroney

Name:   Maureen Maroney Title:   Authorized Signatory

 

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT

SENIOR SECURED CREDIT FACILITY



--------------------------------------------------------------------------------

Bank of Montreal, Chicago Branch, as a Lender By:  

/s/ Yacouba Kane

Name:   Yacouba Kane Title:   Vice President

 

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT

SENIOR SECURED CREDIT FACILITY



--------------------------------------------------------------------------------

ING BANK N.V., LONDON BRANCH, as a Lender By:  

/s/ N J Marchant

Name:   N J Marchant Title:   Director By:  

/s/ M E R Sharman

Name:   M E R Sharman Title:   Managing Director

 

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT

SENIOR SECURED CREDIT FACILITY



--------------------------------------------------------------------------------

Barclays Bank PLC, as a Lender By:  

/s/ Alicia Borys

Name:   Alicia Borys Title:   Vice President

 

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT

SENIOR SECURED CREDIT FACILITY



--------------------------------------------------------------------------------

The Bank of New York Mellon, as a Lender

By:  

/s/ Richard G. Shaw

Name:   Richard G. Shaw Title:   Vice President

 

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT

SENIOR SECURED CREDIT FACILITY



--------------------------------------------------------------------------------

Credit Suisse AG, as a Lender By:  

/s/ Daniel Schaeublin

Name:   Daniel Schaeublin Title:   Director By:  

/s/ Ralf Hippenmeyer

Name:   Ralf Hippenmeyer Title:   Director

 

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT

SENIOR SECURED CREDIT FACILITY



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ John S. McGill

Name:   John S. McGill Title:   Director By:  

/s/ Virginia Cosenza

Name:   Virginia Cosenza Title:   Vice President

 

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT

SENIOR SECURED CREDIT FACILITY



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender By:  

/s/ Matthew Peck

Name:   Matthew Peck Title:   Vice President

 

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT

SENIOR SECURED CREDIT FACILITY